 
 
II 
109th CONGRESS 1st Session 
S. 6 
IN THE SENATE OF THE UNITED STATES 
 
January 24, 2005 
Mr. Santorum (for himself, Mr. Frist, Mrs. Hutchison, Mr. McConnell, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide permanent family tax relief, to reauthorize and improve the program of block grants to States for temporary assistance for needy families and to improve access to quality child care, and to provide incentives for charitable contributions by individuals and businesses, to improve the public disclosure of activities of exempt organizations, and to enhance the ability of low-income Americans to gain financial security by building assets, and for other purposes. 
 
 
 1. Short title; table of contents 
 (a) Short title This Act may be cited as the Marriage, Opportunity, Relief, and Empowerment Act of 2005 or the MORE Act.  
 (b) Table of contents The table of contents for this Act is as follows: 
 
 
Title I—Family tax relief 
Sec. 101. Tax benefits relating to children made permanent. 
Sec. 102. Marriage penalty relief made permanent. 
Title II—Personal responsibility and individual development for everyone 
Sec. 201. Short title of title. 
Sec. 202. References. 
Subtitle A—TANF 
Sec. 211. State plan. 
Sec. 212. Family assistance grants. 
Sec. 213. Promotion of family formation and healthy marriage. 
Sec. 214. Supplemental grant for population increases in certain States. 
Sec. 215. Bonus to reward employment achievement. 
Sec. 216. Contingency fund. 
Sec. 217. Use of funds. 
Sec. 218. Repeal of Federal loan for State welfare programs. 
Sec. 219. Work participation requirements. 
Sec. 220. Universal engagement and family self-sufficiency plan requirements; other prohibitions and requirements. 
Sec. 221. Penalties. 
Sec. 222. Data collection and reporting. 
Sec. 223. Direct funding and administration by Indian tribes. 
Sec. 224. Research, evaluations, and national studies. 
Sec. 225. Study by the Census Bureau. 
Sec. 226. Funding for child care. 
Sec. 227. Definitions. 
Sec. 228. Responsible fatherhood program. 
Sec. 229. Additional grants. 
Sec. 230. Technical corrections. 
Subtitle B—Abstinence education 
Sec. 241. Extension of abstinence education program. 
Subtitle C—Child support 
Sec. 251. Distribution of child support collected by States on behalf of children receiving certain welfare benefits. 
Sec. 252. Mandatory review and adjustment of child support orders for families receiving TANF. 
Sec. 253. Report on undistributed child support payments. 
Sec. 254. Use of new hire information to assist in administration of unemployment compensation programs. 
Sec. 255. Decrease in amount of child support arrearage triggering passport denial. 
Sec. 256. Use of tax refund intercept program to collect past-due child support on behalf of children who are not minors. 
Sec. 257. Garnishment of compensation paid to veterans for service-connected disabilities in order to enforce obligations. 
Sec. 258. Improving Federal debt collection practices. 
Sec. 259. Maintenance of technical assistance funding. 
Sec. 260. Maintenance of Federal parent locator service funding. 
Sec. 261. Identification and seizure of assets held by multistate financial institutions. 
Sec. 262. Information comparisons with insurance data. 
Sec. 263. Tribal access to the Federal parent locator service. 
Sec. 264. Reimbursement of Secretary's costs of information comparisons and disclosure for enforcement of obligations on Higher Education Act loans and grants. 
Sec. 265. Technical amendment relating to cooperative agreements between States and Indian tribes. 
Sec. 266. Claims upon longshore and harbor workers' compensation for child support. 
Sec. 267. State option to use Statewide automated data processing and information retrieval system for interstate cases. 
Sec. 268. State law requirement concerning the Uniform Interstate Family Support Act (UIFSA). 
Sec. 269. Grants to States for access and visitation programs. 
Sec. 270. Timing of corrective action year for State noncompliance with child support enforcement program requirements. 
Subtitle D—Child welfare 
Sec. 275. Extension of authority to approve demonstration projects. 
Sec. 276. Removal of Commonwealth of Puerto Rico foster care funds from limitation on payments. 
Sec. 277. Technical correction. 
Subtitle E—Supplemental security income 
Sec. 281. Review of State agency blindness and disability determinations. 
Subtitle F—Transitional medical assistance 
Sec. 285. Extension and simplification of the Transitional Medical Assistance Program (TMA). 
Sec. 286. Prohibition against covering childless adults with SCHIP funds. 
Subtitle G—Effective date 
Sec. 291. Effective date. 
Sec. 292. Extension through remainder of fiscal year 2005. 
Title III—Care act 
Sec. 300. Short title; etc. 
Subtitle A—Charitable giving incentives 
Sec. 301. Deduction for portion of charitable contributions to be allowed to individuals who do not itemize deductions. 
Sec. 302. Tax-free distributions from individual retirement accounts for charitable purposes. 
Sec. 303. Charitable deduction for contributions of food inventories. 
Sec. 304. Charitable deduction for contributions of book inventories. 
Sec. 305. Expansion of charitable contribution allowed for scientific property used for research and for computer technology and equipment used for educational purposes. 
Sec. 306. Modifications to encourage contributions of capital gain real property made for conservation purposes. 
Sec. 307. Exclusion of 25 percent of gain on sales or exchanges of land or water interests to eligible entities for conservation purposes. 
Sec. 308. Tax exclusion for cost-sharing payments under Partners for Fish and Wildlife Program. 
Sec. 309. Adjustment to basis of S corporation stock for certain charitable contributions. 
Sec. 310. Enhanced deduction for charitable contribution of literary, musical, artistic, and scholarly compositions. 
Sec. 311. Mileage reimbursements to charitable volunteers excluded from gross income. 
Sec. 312. Extension of enhanced deduction for inventory to include public schools. 
Sec. 313. 10-year divestiture period for certain excess business holdings of private foundations 
Subtitle B—Proposals improving the oversight of tax-Exempt organizations 
Sec. 321. Disclosure of written determinations. 
Sec. 322. Disclosure of Internet web site and name under which organization does business. 
Sec. 323. Modification to reporting capital transactions. 
Sec. 324. Disclosure that Form 990 is publicly available. 
Sec. 325. Disclosure to State officials of proposed actions related to section 501(c) organizations. 
Sec. 326. Expansion of penalties to preparers of Form 990. 
Sec. 327. Notification requirement for entities not currently required to file. 
Subtitle C—Other charitable and exempt organization provisions 
Sec. 331. Modification of excise tax on unrelated business taxable income of charitable remainder trusts. 
Sec. 332. Modifications to section 512(b)(13). 
Sec. 333. Simplification of lobbying expenditure limitation. 
Sec. 334. Expedited review process for certain tax-exemption applications. 
Sec. 335. Clarification of definition of church tax inquiry. 
Sec. 336. Expansion of declaratory judgment remedy to tax-exempt organizations. 
Sec. 337. Definition of convention or association of churches. 
Sec. 338. Payments by charitable organizations to victims of war on terrorism and families of astronauts killed in the line of duty. 
Sec. 339. Modification of scholarship foundation rules. 
Sec. 340. Treatment of certain hospital support organizations as qualified organizations for purposes of determining acquisition indebtedness. 
Sec. 341. Matching grants to low-income taxpayer clinics for return preparation. 
Sec. 342. Exemption of qualified 501(c)(3) bonds for nursing homes from Federal guarantee prohibitions. 
Sec. 343. Excise taxes exemption for blood collector organizations. 
Sec. 344. Pilot project for forest conservation activities. 
Sec. 345. Clarification of treatment of Johnny Micheal Spann Patriot Trusts. 
Subtitle D—Social services block grant 
Sec. 351. Restoration of funds for the Social Services Block Grant. 
Sec. 352. Requirement to submit annual report on State activities. 
Subtitle E—Individual development accounts 
Sec. 361. Short title. 
Sec. 362. Purposes. 
Sec. 363. Definitions. 
Sec. 364. Structure and administration of qualified individual development account programs. 
Sec. 365. Procedures for opening and maintaining an individual development account and qualifying for matching funds. 
Sec. 366. Deposits by qualified individual development account programs. 
Sec. 367. Withdrawal procedures. 
Sec. 368. Certification and termination of qualified individual development account programs. 
Sec. 369. Reporting, monitoring, and evaluation. 
Sec. 370. Authorization of appropriations. 
Sec. 371. Matching funds for individual development accounts provided through a tax credit for qualified financial institutions. 
Sec. 372. Account funds disregarded for purposes of certain means-tested Federal programs. 
Subtitle F—Management of exempt organizations 
Sec. 381. Authorization of appropriations. 
Subtitle G—Compassion capital fund 
Sec. 391. Support for nonprofit community-based organizations; Department of Health and Human Services. 
Sec. 392. Support for nonprofit community-based organizations; Corporation for National and Community Service. 
Sec. 393. Support for nonprofit community-based organizations; Department of Justice. 
Sec. 394. Support for nonprofit community-based organizations; Department of Housing and Urban Development. 
Sec. 395. Coordination. 
Subtitle H—Maternity group homes 
Sec. 399. Maternity group homes.   
 I Family tax relief 
 101. Tax benefits relating to children made permanent Title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset provisions of such Act) shall not apply to title II of such Act (relating to tax benefits for children).  
 102. Marriage penalty relief made permanent Title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset provisions of such Act) shall not apply to title III of such Act (relating to marriage penalty relief).  
 II Personal responsibility and individual development for everyone 
 201. Short title of title This title may be cited as the Personal Responsibility and Individual Development for Everyone Act or the PRIDE Act.  
 202. References Except as otherwise expressly provided, wherever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the amendment or repeal shall be considered to be made to a section or other provision of the Social Security Act.  
 A TANF 
 211. State plan 
 (a) Performance improvement Section 402(a) (42 U.S.C. 602(a)) is amended— 
 (1) in paragraph (1)— 
 (A) in subparagraph (A)— 
 (i) by redesignating clause (vi) as clause (vii); and  
 (ii) by striking clause (v) and inserting the following: 
 
 (v) Establish specific measurable performance objectives for pursuing the purposes of the program under this part as described in section 401(a), including by— 
 (I) establishing objectives consistent (as determined by the State) with the criteria used by the Secretary in establishing performance targets under section 403(a)(4)(C) (including with respect to workplace attachment and advancement), and with such additional criteria related to other purposes of the program under this part as described in section 401(a) as the Secretary, in consultation with the National Governors' Association and the American Public Human Services Association, shall establish; and  
 (II) describing the methodology that the State will use to measure State performance in relation to each such objective.  
 (vi) Describe any strategies and programs the State plans to use to address— 
 (I) employment retention and advancement for recipients of assistance under the program, including placement into high-demand jobs, and whether the jobs are identified using labor market information;  
 (II) efforts to reduce teen pregnancy;  
 (III) services for struggling and noncompliant families, and for clients with special problems; and  
 (IV) program integration, including the extent to which employment and training services under the program are provided through the One-Stop delivery system created under the Workforce Investment Act of 1998, and the extent to which former recipients of such assistance have access to additional core, intensive, or training services funded through such Act. ; and  
 (B) in subparagraph (B)— 
 (i) by striking clauses (i) and (iv);  
 (ii) by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and  
 (iii) by inserting after clause (ii) (as so redesignated by clause (ii)) the following: 
 
 (iii) If the State is undertaking any strategies or programs to engage faith-based organizations in the provision of services funded under this part, or that otherwise relate to section 104 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, the document shall describe such strategies and programs.  
 (iv) The document shall describe strategies to improve program management and performance.  
 (v) The document shall include a performance report which details State progress toward full engagement for all adult or minor child head of household recipients of assistance. ;  
 (2) in paragraph (4), by inserting and tribal after that local; and  
 (3) by adding at the end the following: 
 
 (8) Certification of consultation on provision of transportation aid In the case of a State that provides transportation aid under the State program, a certification by the chief executive officer of the State that State and local transportation agencies and planning bodies have been consulted in the development of the plan. .  
 (b) Procedures for submitting and amending state plans 
 (1) In general Subsection (b) of section 402 (42 U.S.C. 602(b)) is amended to read as follows: 
 
 (b) Procedures for submitting and amending state plans 
 (1) Standard state plan format The Secretary shall, after notice and public comment, develop a proposed Standard State Plan Form to be used by States under subsection (a). Such form shall be finalized by the Secretary for use by States not later than 9 months after the date of enactment of the Personal Responsibility and Individual Development for Everyone Act.  
 (2) Requirement for completed plan using standard state plan format by fiscal year 2007 Notwithstanding any other provision of law, each State shall submit a complete State plan, using the Standard State Plan Form developed under paragraph (1), not later than October 1, 2006.  
 (3) Public notice and comment Prior to submitting a State plan to the Secretary under this section, the State shall— 
 (A) make the proposed State plan available to the public through an appropriate State maintained Internet website and through other means as the State determines appropriate;  
 (B) allow for a reasonable public comment period of not less than 45 days; and  
 (C) make comments received concerning such plan or, at the discretion of the State, a summary of the comments received available to the public through such website and through other means as the State determines appropriate.  
 (4) Public availability of state plan A State shall ensure that the State plan that is in effect for any fiscal year is available to the public through an appropriate State maintained Internet website and through other means as the State determines appropriate.  
 (5) Amending the state plan A State shall file an amendment to the State plan with the Secretary if the State determines that there has been a material change in any information required to be included in the State plan or any other information that the State has included in the plan, including substantial changes in the use of funding. Prior to submitting an amendment to the State plan to the Secretary, the State shall— 
 (A) make the proposed amendment available to the public as provided for in paragraph (3)(A);  
 (B) allow for a reasonable public comment period of not less than 45 days; and  
 (C) make the comments available as provided for in paragraph (3)(C). .  
 (2) Conforming amendment Section 402 (42 U.S.C. 602) is amended by striking subsection (c).  
 (c) Consultation with state regarding plan and design of tribal programs Section 412(b)(1) (42 U.S.C. 612(b)(1)) is amended— 
 (1) in subparagraph (E), by striking and at the end;  
 (2) in subparagraph (F), by striking the period at the end and inserting ; and; and  
 (3) by adding at the end the following: 
 
 (G) provides an assurance that the State in which the tribe is located has been consulted regarding the plan and its design. .  
 (d) Performance measures Section 413 (42 U.S.C. 613) is amended by adding at the end the following: 
 
 (k) Performance improvement The Secretary, in consultation with the States, shall develop uniform performance measures designed to assess the degree of effectiveness, and the degree of improvement, of State programs funded under this part in accomplishing the purposes of this part. .  
 (e) Annual ranking of states Section 413(d)(1) (42 U.S.C. 613(d)(1)) is amended to read as follows: 
 
 (1) Annual ranking of states 
 (A) In general The Secretary shall rank annually the States to which grants are paid under section 403 in the order of their success in— 
 (i) placing recipients of assistance under the State program funded under this part into private sector jobs;  
 (ii) the success of the recipients in retaining employment;  
 (iii) the ability of the recipients to increase their wages;  
 (iv) the degree to which recipients have workplace attachment and advancement;  
 (v) reducing the overall welfare caseload; and  
 (vi) when a practicable method for calculating this information becomes available, diverting individuals from formally applying to the State program and receiving assistance.  
 (B) Consideration of other factors In ranking States under this paragraph, the Secretary shall take into account the average number of minor children living at home in families in the State that have incomes below the poverty line and the amount of funding provided each State under this part for such families. .  
 212. Family assistance grants 
 (a) Extension of authority Section 403(a)(1) (42 U.S.C. 603(a)(1)(A)) is amended— 
 (1) in subparagraph (A)— 
 (A) by striking 1996, 1997, 1998, 1999, 2000, 2001, 2002, and 2003 and inserting 2006 through 2010; and  
 (B) by inserting payable to the State for the fiscal year before the period; and  
 (2) in subparagraph (C), by striking for fiscal year 2003 and all that follows through the period, and inserting for each of fiscal years 2006 through 2010, $16,566,542,000 for grants under this paragraph..  
 (b) Matching grants for the territories Section 1108(b)(2) (42 U.S.C. 1308(b)(2)) is amended by striking 1997 through 2003 and inserting 2006 through 2010.  
 213. Promotion of family formation and healthy marriage 
 (a) State plans Section 402(a)(1)(A) (42 U.S.C. 602(a)(1)(A)), as amended by section 211(a), is amended by adding at the end the following: 
 
 (viii) Encourage equitable treatment of healthy 2-parent married families under the program referred to in clause (i). .  
 (b) Healthy marriage promotion grants; repeal of bonus for reduction of illegitimacy ratio Section 403(a)(2) (42 U.S.C. 603(a)(2)) is amended to read as follows: 
 
 (2) Healthy marriage promotion grants 
 (A) Authority 
 (i) In general The Secretary shall award competitive grants to States, territories, and Indian tribes and tribal organizations for not more than 50 percent of the cost of developing and implementing innovative programs to promote and support healthy 2-parent married families.  
 (ii) Use of other tanf funds A State or Indian tribe with an approved tribal family assistance plan may use funds provided under other grants made under this part for all or part of the expenditures incurred for the remainder of the costs described in clause (i). In the case of a State, any such funds expended shall not be considered qualified State expenditures for purposes of section 409(a)(7).  
 (B) Healthy marriage promotion activities Funds provided under subparagraph (A) shall be used to support any of the following programs or activities: 
 (i) Public advertising campaigns on the value of marriage and the skills needed to increase marital stability and health.  
 (ii) Education in high schools on the value of marriage, relationship skills, and budgeting.  
 (iii) Marriage education, marriage skills, and relationship skills programs, that may include parenting skills, financial management, conflict resolution, and job and career advancement, for non-married pregnant women, non-married expectant fathers, and non-married recent parents.  
 (iv) Pre-marital education and marriage skills training for engaged couples and for couples or individuals interested in marriage.  
 (v) Marriage enhancement and marriage skills training programs for married couples.  
 (vi) Divorce reduction programs that teach relationship skills.  
 (vii) Marriage mentoring programs which use married couples as role models and mentors.  
 (viii) Programs to reduce the disincentives to marriage in means-tested aid programs, if offered in conjunction with any activity described in this subparagraph.  
 (C) Voluntary participation Participation in programs or activities described in any of clauses (iii) through (vii) shall be voluntary.  
 (D) General rules governing use of funds The rules of section 404, other than subsection (b) of that section, shall not apply to a grant made under this paragraph.  
 (E) Requirements for receipt of funds A State, territory, or Indian tribe or tribal organization may not be awarded a grant under this paragraph unless the State, territory, Indian tribe or tribal organization, as a condition of receiving funds under such a grant— 
 (i) consults with experts in domestic violence or with relevant community domestic violence coalitions in developing such programs or activities; and  
 (ii) describes in the application for a grant under this paragraph— 
 (I) how the programs or activities proposed to be conducted will address, as appropriate, issues of domestic violence; and  
 (II) what the State, territory, or Indian tribe or tribal organization, will do, to the extent relevant, to ensure that participation in such programs or activities is voluntary, and to inform potential participants that their involvement is voluntary.  
 (F) Appropriation 
 (i) In general Out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2006 through 2010, $100,000,000 for grants under this paragraph.  
 (ii) Extended availability of funds 
 (I) In general Funds appropriated under clause (i) for each of fiscal years 2006 through 2010 shall remain available to the Secretary until expended.  
 (II) Authority for grant recipients A State, territory, or Indian tribe or tribal organization may use funds made available under a grant awarded under this paragraph without fiscal year limitation pursuant to the terms of the grant. .  
 (c) Counting of spending on non-Eligible families To prevent and reduce incidence of out-of-Wedlock births, encourage formation and maintenance of healthy 2-Parent married families, or encourage responsible fatherhood Section 409(a)(7)(B)(i) (42 U.S.C. 609(a)(7)(B)(i)) is amended by adding at the end the following: 
 
 (V) Counting of spending on non-eligible families to prevent and reduce incidence of out-of-wedlock births, encourage formation and maintenance of healthy 2-parent married families, or encourage responsible fatherhood Subject to subclauses (II) and (III), the term qualified State expenditures includes the total expenditures by the State during the fiscal year under all State programs for a purpose described in paragraph (3) or (4) of section 401(a). .  
 (d) Purposes Section 401(a)(4) (42 U.S.C. 601(a)(4)) is amended by striking two-parent families and inserting healthy 2-parent married families, and encourage responsible fatherhood.  
 214. Supplemental grant for population increases in certain states Section 403(a)(3)(H) (42 U.S.C. 603(a)(3)(H)) is amended— 
 (1) in clause (i), by striking 2002 and 2003 and inserting 2006 through 2009;  
 (2) in clause (ii), by striking March 31, 2005 and inserting fiscal year 2009; and  
 (3) in clause (iii), by striking 2002 and 2003 and inserting 2006 through 2009.  
 215. Bonus to reward employment achievement 
 (a) Bonus To reward employment achievement Section 403(a)(4) (42 U.S.C. 603(a)(4)) is amended to read as follows: 
 
 (4) Bonus to reward employment achievement 
 (A) In general The Secretary shall make a grant pursuant to this paragraph to each State for each bonus year for which the State is an employment achievement State.  
 (B) Amount of grant 
 (i) In general Subject to clause (ii), the Secretary shall determine the amount of the grant payable under this paragraph to an employment achievement State for a bonus year, which shall be based on the performance of the State as determined under subparagraph (D)(i) for the fiscal year that immediately precedes the bonus year.  
 (ii) Limitation The amount payable to a State under this paragraph for a bonus year shall not exceed 5 percent of the State family assistance grant.  
 (C) Formula for measuring state performance 
 (i) In general Subject to clause (ii), not later than October 1, 2006, the Secretary, in consultation with the States, shall develop a formula for measuring State performance in operating the State program funded under this part so as to achieve the goals of employment entry, job retention, increased earnings from employment, and workplace attachment and advancement for families receiving assistance under the program, as measured on an absolute basis and on the basis of improvement in State performance.  
 (ii) Special rule for bonus years 2006 and 2007 For the purposes of awarding a bonus under this paragraph for bonus year 2006 or 2007, the Secretary may measure the performance of a State in fiscal year 2005 or 2006 (as the case may be) using the job entry rate, job retention rate, and earnings gain rate components of the formula developed under section 403(a)(4)(C) as in effect immediately before the effective date of this paragraph.  
 (D) Determination of state performance For each bonus year, the Secretary shall— 
 (i) use the formula developed under subparagraph (C) to determine the performance of each eligible State for the fiscal year that precedes the bonus year; and  
 (ii) prescribe performance standards in such a manner so as to ensure that— 
 (I) the average annual total amount of grants to be made under this paragraph for each bonus year equals $100,000,000; and  
 (II) the total amount of grants to be made under this paragraph for all bonus years equals $600,000,000.  
 (E) Definitions In this paragraph: 
 (i) Bonus year The term bonus year means each of fiscal years 2006 through 2011.  
 (ii) Employment achievement state The term employment achievement State means, with respect to a bonus year, an eligible State whose performance determined pursuant to subparagraph (D)(i) for the fiscal year preceding the bonus year equals or exceeds the performance standards prescribed under subparagraph (D)(ii) for such preceding fiscal year.  
 (F) Appropriation Out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for the period of fiscal years 2006 through 2011, $600,000,000 for grants under this paragraph.  
 (G) Grants for tribal organizations This paragraph shall apply with respect to tribal organizations in the same manner in which this paragraph applies with respect to States. In determining the criteria under which to make grants to tribal organizations under this paragraph, the Secretary shall consult with tribal organizations. .  
 (b) Effective date The amendment made by subsection (a) shall take effect on October 1, 2005.  
 216. Contingency fund 
 (a) Contingency funding available to needy states Section 403(b) (42 U.S.C. 603(b)) is amended— 
 (1) by striking paragraphs (1) through (3) and inserting the following: 
 
 (1) Contingency fund grants 
 (A) Payments Subject to subparagraph (C), and out of funds appropriated under subparagraph (E), each State shall receive a contingency fund grant for each eligible month in which the State is a needy State under paragraph (3).  
 (B) Monthly contingency fund grant amount For each eligible month in which a State is a needy State, the State shall receive a contingency fund grant equal to the product of— 
 (i) the applicable percentage (as defined under subparagraph (D)(i)) of the applicable benefit level (as defined in subparagraph (D)(ii)); and  
 (ii) the amount by which the total number of families that received assistance under the State program funded under this part in the most recently concluded 3-month period for which data are available from the State exceeds a 5-percent increase in the number of such families in the corresponding 3-month period in either of the 2 most recent preceding fiscal years and that was due, in large measure, to economic conditions rather than State policy changes.  
 (C) Limitation The total amount paid to a single State under subparagraph (A) during a fiscal year shall not exceed the amount equal to 10 percent of the State family assistance grant (as defined under subparagraph (B) of subsection (a)(1)).  
 (D) Definitions In this paragraph: 
 (i) Applicable percentage The term applicable percentage means the Federal medical assistance percentage for the State (as defined in section 1905(b)).  
 (ii) Applicable benefit level 
 (I) In general Subject to subclause (II), the term applicable benefit level means the amount equal to the maximum cash assistance grant for a family consisting of 3 individuals under the State program funded under this part.  
 (II) Rule for states with more than 1 maximum level In the case of a State that has more than 1 maximum cash assistance grant level for families consisting of 3 individuals, the basic assistance cost shall be the amount equal to the maximum cash assistance grant level applicable to the largest number of families consisting of 3 individuals receiving assistance under the State program funded under this part.  
 (E) Appropriation Out of any money in the Treasury of the United States not otherwise appropriated, there is appropriated for the period of fiscal years 2006 through 2010, such sums as are necessary for making contingency fund grants under this subsection in a total amount not to exceed $2,000,000,000. ;  
 (2) by redesignating paragraph (4) as paragraph (2); and  
 (3) in paragraph (2), as so redesignated— 
 (A) by striking (3)(A) and inserting (1); and  
 (B) by striking 2-month period that begins with any and inserting fiscal year quarter that includes a.  
 (b) Modification of definition of needy state Section 403(b), as amended by subsection (a), (42 U.S.C. 603(b)) is further amended— 
 (1) by striking paragraphs (5) and (6);  
 (2) by redesignating paragraphs (7) and (8) as paragraphs (5) and (6), respectively; and  
 (3) by inserting after paragraph (2) (as redesignated by subsection (a)(2)) the following: 
 
 (3) Initial determination of whether a state qualifies as a needy state 
 (A) In general For purposes of paragraph (1), subject to paragraph (4), a State will be initially determined to be a needy State for a month if, as determined by the Secretary— 
 (i) the monthly average of the unduplicated number of families that received assistance under the State program funded under this part in the most recently concluded 3-month period for which data are available from the State increased by at least 5 percent over the number of such families that received such benefits in the corresponding 3-month period in either of the 2 most recent preceding fiscal years;  
 (ii) the increase in the number of such families for the State was due, in large measure, to economic conditions rather than State policy changes; and  
 (iii) the State satisfies any of the following criteria: 
 (I) The average rate of total unemployment in the State (seasonally adjusted) for the period consisting of the most recent 3 months for which data are available has increased by the lesser of 1.5 percentage points or by 50 percent over the corresponding 3-month period in either of the 2 most recent preceding fiscal years.  
 (II) The average insured unemployment rate for the most recent 13 weeks for which data are available has increased by 1 percentage point over the corresponding 13-week period in either of the 2 most recent preceding fiscal years.  
 (III) As determined by the Secretary of Agriculture, the monthly average number of households (as of the last day of each month) that participated in the food stamp program in the State in the then most recently concluded 3-month period for which data are available exceeds by at least 15 percent the monthly average number of households (as of the last day of each month) in the State that participated in the food stamp program in the corresponding 3-month period in either of the 2 most recent preceding fiscal years, but only if the Secretary and the Secretary of Agriculture concur in the determination that the State's increased caseload was due, in large measure, to economic conditions rather than changes in Federal or State policies related to the food stamp program.  
 (B) Duration A State that qualifies as a needy State— 
 (i) under subclause (I) or (II) of subparagraph (A)(iii), shall be considered a needy State until the State's average rate of total unemployment or the State's insured unemployment rate, respectively, falls below the level attained in the applicable period that was first used to determine that the State qualified as a needy State under that subparagraph (and in the case of the insured unemployment rate, without regard to any declines in the rate that are the result of seasonal variation); and  
 (ii) under subclause (III) of subparagraph (A)(iii), shall be considered a needy State so long as the State meets the criteria for being considered a needy State under that subparagraph.  
 (4) Exceptions 
 (A) Unexpended balances 
 (i) In general Notwithstanding paragraph (3), a State that has unexpended TANF balances in an amount that exceeds 30 percent of the total amount of grants received by the State under subsection (a) for the most recently completed fiscal year (other than welfare-to-work grants made under paragraph (5) of that subsection prior to fiscal year 2000), shall not be a needy State under this subsection.  
 (ii) Definition of unexpended tanf balances In clause (i), the term unexpended TANF balances means the lessor of— 
 (I) the total amount of grants made to the State (regardless of the fiscal year in which such funds were awarded) under subsection (a) (other than welfare-to-work grants made under paragraph (5) of that subsection prior to fiscal year 2000) but not yet expended as of the end of the fiscal year preceding the fiscal year for which the State would, in the absence of this subparagraph, be considered a needy State under this subsection; and  
 (II) the total amount of grants made to the State under subsection (a) (other than welfare-to-work grants made under paragraph (5) of that subsection prior to fiscal year 2000) but not yet expended as of the end of such preceding fiscal year, plus the difference between— 
 (aa) the pro rata share of the current fiscal year grant to be made under subsection (a) to the State; and  
 (bb) current year expenditures of the total amount of grants made to the State under subsection (a) (regardless of the fiscal year in which such funds were awarded) (other than such welfare-to-work grants) through the end of the most recent calendar quarter.  
 (B) Failure to satisfy maintenance of effort requirement Notwithstanding paragraph (3), a State that fails to satisfy the requirement of section 409(a)(7) with respect to a fiscal year shall not be a needy State under this subsection for that fiscal year. .  
 (c) Clarification of reporting requirements Paragraph (6) of section 403(b) (42 U.S.C. 603(b)), as redesignated by subsection (b)(2), is amended by striking on the status of the Fund and inserting on the States that qualified for contingency funds and the amount of funding awarded under this subsection.  
 (d) Elimination of penalty for failure To maintain 100 percent maintenance of effort 
 (1) In general Section 409(a) (42 U.S.C. 609(a)) is amended— 
 (A) by striking paragraph (10); and  
 (B) by redesignating paragraphs (11) through (14) as paragraphs (10) through (13), respectively.  
 (2) Conforming amendments Section 409 (42 U.S.C. 609) is amended— 
 (A) in subsection (a)(7)(B)(i)(III), by striking (12) and inserting (11);  
 (B) in subsection (b)(2), by striking (10), (12), or (13) and inserting (11), or (12); and  
 (C) in subsection (c)(4), by striking (10), (12), or (13) and inserting (11), or (12).  
 217. Use of funds 
 (a) Treatment of interstate immigrants Section 404 (42 U.S.C. 604) is amended by striking subsection (c).  
 (b) Restoration of authority To transfer Up to 10 percent of TANF funds to the social services block grant Section 404(d)(2) (42 U.S.C. 604(d)(2)) is amended to read as follows: 
 
 (2) Limitation on amount transferable to title xx programs A State may use not more than 10 percent of the amount of any grant made to the State under section 403(a) for a fiscal year to carry out State programs pursuant to title XX. .  
 (c) Clarification of authority of states To use TANF funds carried over from prior years To provide TANF benefits and services Section 404(e) (42 U.S.C. 604(e)) is amended to read as follows: 
 
 (e) Authority To carryover or reserve certain amounts for benefits or services or for future contingencies 
 (1) Carryover A State or tribe may use a grant made to the State or tribe under this part for any fiscal year to provide, without fiscal year limitation, any benefit or service that may be provided under the State or tribal program funded under this part.  
 (2) Contingency reserve A State or tribe may designate any portion of a grant made to the State or tribe under this part as a contingency reserve for future needs, and may use any amount so designated to provide, without fiscal year limitation, any benefit or service that may be provided under the State or tribal program funded under this part. If a State or tribe so designates a portion of such a grant, the State or tribe shall include in its report under section 411(a) the amount so designated. .  
 (d) State option To establish undergraduate postsecondary or vocational educational program 
 (1) In general Section 404 (42 U.S.C. 604) is amended by adding at the end the following: 
 
 (l) Authority To establish undergraduate postsecondary or vocational educational program 
 (1) In general Subject to the succeeding paragraphs of this subsection, a State to which a grant is made under section 403 may use the grant to establish a program under which an eligible participant (as defined in paragraph (5)) may be provided support services described in paragraph (7) and, subject to paragraph (8), may have hours of participation in such program counted as being engaged in work for purposes of determining monthly participation rates under section 407(b)(1)(B)(i).  
 (2) State plan requirement In order to establish a program under this subsection, a State shall describe (in an addendum to the State plan submitted under section 402) the applicable eligibility criteria that is designed to limit participation in the program to only those individuals— 
 (A) whose past earnings indicate that the individuals cannot qualify for employment that pays enough to allow them to obtain self-sufficiency (as determined by the State); and  
 (B) for whom enrollment in the program will prepare the individuals for higher-paying occupations in demand in the State.  
 (3) Limitation on enrollment The number of eligible participants in a program established under this subsection may not exceed 10 percent of the total number of families receiving assistance under the State program funded under this part.  
 (4) No federal funds for tuition A State may not use Federal funds provided under a grant made under section 403 to pay tuition for an eligible participant.  
 (5) Definition of eligible participant In this subsection, the term eligible participant means an individual who receives assistance under the State program funded under this part and satisfies the following requirements: 
 (i) The individual is enrolled in a postsecondary 2- or 4-year degree program or in a vocational educational training program.  
(ii)During the period the individual participates in the program, the individual maintains satisfactory academic progress, as defined by the institution operating the undergraduate postsecondary or vocational educational program in which the individual is enrolled.  
 (6) Required time periods for completion of degree or vocational educational training program 
 (A) In general Subject to subparagraph (B), an eligible participant participating in a program established under this subsection shall be required to complete the requirements of a degree or vocational educational training program within the normal timeframe for full-time students seeking the particular degree or completing the vocational educational training program.  
 (B) Exception For good cause, the State may allow an eligible participant to complete their degree requirements or vocational educational training program within a period not to exceed 11/2 times the normal timeframe established under subparagraph (A) (unless further modification is required by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)) and may modify the requirements applicable to an individual participating in the program. For purposes of the preceding sentence, good cause includes the case of an eligible participant with 1 or more significant barriers to normal participation, as determined by the State, such as the need to care for a family member with special needs.  
 (7) Support services described For purposes of paragraph (1), the support services described in this paragraph include any or all of the following during the period the eligible participant is in the program established under this subsection: 
 (A) Child care.  
 (B) Transportation services.  
 (C) Payment for books and supplies.  
 (D) Other services provided under policies determined by the State to ensure coordination and lack of duplication with other programs available to provide support services.  
 (8) Rules for inclusion in monthly work participation rates 
 (A) Families counted as participating if they meet the requirements of subparagraphs (b) or (c) For each eligible participant, a State may elect, for purposes of determining monthly participation rates under section 407(b)(1)(B)(i), to include such participant in the determination of such rates in accordance with subparagraph (B) or (C).  
 (B) Full or partial credit for hours of participation in educational or related activities 
 (i) In general Subject to clause (iv), an eligible participant who participates in educational or related activities (as determined by the State) under a program established under this subsection shall be given credit for the number of hours of such participation to the extent that an adult recipient or minor child head of household would be given credit under section 407(c) for being engaged in the same number of hours of work activities described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of section 407(d).  
 (ii) Related activities For purposes of clause (i), related activities shall include— 
 (I) work activities described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of section 407(d);  
 (II) work study, practicums, internships, clinical placements, laboratory or field work, or such other activities as will enhance the eligible participant's employability in the participant's field of study, as determined by the State; or  
 (III) subject to clause (iii), study time.  
 (iii) Limitation on inclusion of study time For purposes of determining hours per week of participation by an eligible participant under a program established under this subsection, a State may not count study time of less than 1 hour for every hour of class time or more than 2 hours for every hour of class time.  
 (iv) Total number of hours limited to being counted as 1 family In no event may hours per week of participation by an eligible participant under a program established under this subsection be counted as more than 1 family for purposes of determining monthly participation rates under section 407(b)(1)(B)(i).  
 (C) Full credit for being engaged in direct work activities for certain hours per week 
 (i) In general A family that includes an eligible participant who, in addition to complying with the full-time educational participation requirements of the degree or vocational educational training program they are enrolled in, participates in an activity described in subclause (I), (II), or (III) of subparagraph (B)(ii) for not less than the number of hours required per week under clause (ii) shall be counted as 1 family.  
 (ii) Required hours per week For purposes of clause (i), subject to clause (iii), the number of hours per week are— 
 (I) 6 hours per week during the first 12-month period that an eligible participant participates in a program established under this subsection;  
 (II) 8 hours per week during the second 12-month period of such participation;  
 (II) 10 hours per week during the third 12-month period of such participation; and  
 (II) 12 hours per week during the fourth or any other succeeding 12- month period of such participation.  
 (iii) Modification of requirements for good cause A State may modify the number of hours per week required under clause (ii) for good cause. For purposes of the preceding sentence, good cause includes the case of an eligible participant with 1 or more significant barriers to normal participation, as determined by the State, such as the need to care for a family member with special needs. .  
 (2) Conforming amendment Section 407(d)(8) (42 U.S.C. 607(d)(8)) is amended by inserting other than an individual participating in a program established under section 404(l) after individual.  
 218. Repeal of federal loan for state welfare programs 
 (a) Repeal Section 406 (42 U.S.C. 606) is repealed.  
 (b) Conforming amendments 
 (1) Section 409 (42 U.S.C. 609), as amended by section 216(d)(2), is amended— 
 (A) in subsection (a), by striking paragraph (6);  
 (B) in subsection (b)(2), by striking (6),; and  
 (C) in subsection (c)(4), by striking (6),.  
 (2) Section 412 (42 U.S.C. 612) is amended by striking subsection (f) and redesignating subsections (g) through (i) as subsections (f) through (h), respectively.  
 (3) Section 1108(a)(2) (42 U.S.C. 1308(a)(2)) is amended by striking 406,.  
 219. Work participation requirements 
 (a) Elimination of separate work participation rate for 2-Parent families beginning with fiscal year 2003 
 (1) In general Section 407 (42 U.S.C. 607) is amended— 
 (A) in subsection (a)— 
 (i) in the heading, by striking  “Participation rate requirements” and all that follows through “A State” and inserting “Participation rate requirements.—A State”; and  
 (ii) by striking paragraph (2);  
 (B) in subsection (b)— 
 (i) by striking paragraph (2);  
 (ii) in paragraph (4), by striking paragraphs (1)(B) and (2)(B) and inserting determining monthly participation rates under paragraph (1)(B); and  
 (iii) in paragraph (5), by striking rates and inserting rate; and  
 (C) in subsection (c)— 
 (i) in paragraph (1)— 
 (I) by striking General rules.— and all that follows through For purposes in subparagraph (A) and inserting General rule.—For purposes; and  
 (II) by striking subparagraph (B); and  
 (ii) in paragraph (2)(D)— 
 (I) by striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and inserting subsection (b)(1)(B)(i); and  
 (II) by striking and in 2-parent families, respectively,.  
 (2) Effective date The amendments made by paragraph (1) shall take effect as if enacted on October 1, 2002.  
 (b) Minimum participation rates Section 407(a) (42 U.S.C. 607(a)), as amended by subsection (a)(1)(A), is amended to read as follows: 
 
 (a) Participation rate requirements 
 (1) In general A State to which a grant is made under section 403 for a fiscal year shall achieve a minimum participation rate with respect to all families receiving assistance under the State program funded under this part that is equal to not less than— 
 (A) 50 percent for fiscal year 2006;  
 (B) 55 percent for fiscal year 2007;  
 (C) 60 percent for fiscal year 2008;  
 (D) 65 percent for fiscal year 2009; and  
 (E) 70 percent for fiscal year 2010 and each succeeding fiscal year. .  
 (c) Limitation on reduction of participation rate through application of credits Section 407(a) (42 U.S.C. 607(b)), as amended by subsection (b), is amended by adding at the end the following: 
 
 (2) Limitation on reduction of participation rate through application of credits Notwithstanding any other provision of this part, the net effect of any percentage reduction in the minimum participation rate otherwise required under this section with respect to families receiving assistance under the State program funded under this part as a result of the application of any employment credit, caseload reduction credit, or other credit against such rate for a fiscal year, shall not exceed— 
 (A) 40 percentage points, in the case of fiscal year 2006;  
 (B) 35 percentage points, in the case of fiscal year 2007;  
 (C) 30 percentage points, in the case of fiscal year 2008;  
 (D) 25 percentage points, in the case of fiscal year 2009; or  
 (E) 20 percentage points, in the case of fiscal year 2010 or any fiscal year thereafter. .  
 (d) Replacement of caseload reduction credit with employment credit 
 (1) Employment credit to reward states in which families leave welfare for work; additional credit for families with higher earnings 
 (A) In general Section 407(b) (42 U.S.C. 607(b)), as amended by subsection (a)(1)(B)(i), is amended by inserting after paragraph (1) the following: 
 
 (2) Employment credit 
 (A) In general Subject to subsection (a)(2), the Secretary shall, by regulation, reduce the minimum participation rate otherwise applicable to a State under this subsection for a fiscal year by the number of percentage points in the employment credit for the State for the fiscal year, as determined by the Secretary— 
 (i) using information in the National Directory of New Hires;  
 (ii) with respect to a recipient of assistance or former recipient of assistance under the State program funded under this part who is placed with an employer whose hiring information is not reported to the National Directory of New Hires, using quarterly wage information submitted by the State to the Secretary not later than such date as the Secretary shall prescribe in regulations; or  
 (iii) with respect to families described in subclause (II) or (III) of subparagraph (B)(ii), using such other data as the Secretary may require in order to determine the employment credit for a State under this paragraph.  
 (B) Calculation of credit 
 (i) In general The employment credit for a State for a fiscal year is an amount equal to the sum of the amounts determined under clause (ii), divided by the amount determined under clause (iii).  
 (ii) Numerator For purposes of clause (i), the amounts determined under this clause are the following: 
 (I) Twice the quarterly average unduplicated number of families that include an adult or minor child head of household recipient of assistance under the State program funded under this part, that ceased to receive such assistance for at least 2 consecutive months following the date of the case closure for the family during the applicable period (as defined in clause (v)), that did not receive assistance under a separate State-funded program during such 2-month period, and that were employed during the calendar quarter immediately succeeding the quarter in which the assistance under the State program funded under this part ceased.  
 (II) At the option of the State, twice the quarterly average number of families that received a nonrecurring short-term benefit under the State program funded under this part during the applicable period (as so defined), that were employed during the calendar quarter immediately succeeding the quarter in which the nonrecurring short-term benefit was so received, and that earned at least $1,000 during the applicable period (as so defined).  
 (III) At the option of the State, twice the quarterly average number of families that includes an adult who is receiving substantial child care or transportation assistance (as defined by the Secretary, in consultation with directors of State programs funded under this part, which definition shall specify for each type of assistance a threshold which is a dollar value or a length of time over which the assistance is received, and which takes account of large one-time transition payments)) during the applicable period (as so defined).  
 (iii) Denominator For purposes of clause (i), the amount determined under this clause is the amount equal to the sum of the following: 
 (I) The average monthly number of families that include an adult or minor child head of household who received assistance under the State program funded under this part during the applicable period (as defined under clause (v)).  
 (II) If the State elected the option under clause (ii)(II), twice the quarterly average number of families that received a nonrecurring short-term benefit under the State program funded under this part during the applicable period (as so defined).  
 (III) If the State elected the option under clause (ii)(III), twice the quarterly average number of families that includes an adult who is receiving substantial child care or transportation assistance during the applicable period (as so defined).  
 (iv) Special rule for former recipients with higher earnings In calculating the employment credit for a State for a fiscal year, in the case of a family that includes an adult or a minor child head of household that is to be included in the amount determined under clause (ii)(I) and that, with respect to the quarter in which the family's earnings was examined during the applicable period, earned at least 33 percent of the average quarterly earnings in the State (determined on the basis of State unemployment data), the family shall be considered to be 1.5 families.  
 (v) Definition of applicable period For purposes of this paragraph, the term applicable period means, with respect to a fiscal year, the most recent 4 quarters for which data are available to the Secretary providing information on the work status of— 
 (I) individuals in the quarter after the individuals ceased receiving assistance under the State program funded under this part;  
 (II) at State option, individuals in the quarter after the individuals received a short-term, nonrecurring benefit; and  
 (III) at State option, individuals in the quarter after the individuals ceased receiving substantial child care or transportation assistance.  
 (C) Notification to state Not later than August 30 of each fiscal year, the Secretary shall— 
 (i) determine, on the basis of the applicable period, the amount of the employment credit that will be used in determining the minimum participation rate for a State under subsection (a) for the immediately succeeding fiscal year; and  
 (ii) notify each State conducting a State program funded under this part of the amount of the employment credit for such program for the succeeding fiscal year. .  
 (B) Authority of secretary to use information in national directory of new hires Section 453(i) (42 U.S.C. 653(i)) is amended by adding at the end the following: 
 
 (5) Calculation of employment credit for purposes of determining state work participation rates under tanf The Secretary may use the information in the National Directory of New Hires for purposes of calculating State employment credits pursuant to section 407(b)(2). .  
 (2) Elimination of caseload reduction credit Section 407(b) (42 U.S.C. 607(b)) is amended by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.  
 (3) Effective dates 
 (A) In general Except as provided in subparagraphs (B) and (C), the amendments made by this subsection shall take effect on October 1, 2007.  
 (B) State option to phase-in replacement of caseload reduction credit with employment credit and delay applicability of other provisions A State may elect to have the amendments made by this subsection not apply to the State program funded under part A of title IV of the Social Security Act until October 1, 2008, and if the State makes the election, then, in determining the participation rate of the State for purposes of section 407 of the Social Security Act for fiscal year 2008, the State shall be credited with 1/2 of the reduction in the rate that would otherwise result from applying section 407(b)(2) of the Social Security Act (as added by paragraph (1)(A)) to the State for fiscal year 2008 and 1/2 of the reduction in the rate that would otherwise result from applying section 407(b)(3) of the Social Security Act (as in effect with respect to fiscal year 2005) to the State for fiscal year 2008.  
 (C) Authority to use information in the national directory of new hires The amendment made by paragraph (1)(B) shall take effect on October 1, 2005.  
 (e) State options for participation requirement exemptions Section 407(b)(4) (42 U.S.C. 607(b)(4)), as amended by subsection (a)(1)(B)(iii) and redesignated by subsection (d)(2), is amended to read as follows: 
 
 (4) State options for participation requirement exemptions At the option of a State, a State may, on a case-by-case basis— 
 (A) not include a family in the determination of the monthly participation rate for the State in the first month for which the family receives assistance from the State program funded under this part on the basis of the most recent application for such assistance; or  
 (B) not require a family in which the youngest child has not attained 12 months of age to engage in work, and may disregard that family in determining the minimum participation rate under subsection (a) for the State for not more than 12 months. .  
 (f) Determination of countable hours engaged in work 
 (1) In general Section 407(c) (42 U.S.C. 607(c)) is amended to read as follows: 
 
 (c) Determination of countable hours engaged in work 
 (1) Single parent or relative with a child over age 6 
 (A) Minimum average number of hours per week Subject to the succeeding paragraphs of this subsection, a family in which an adult recipient or minor child head of household in the family is participating in work activities described in subsection (d) shall be treated as engaged in work for purposes of determining monthly participation rates under subsection (b)(1)(B)(i) as follows: 
 (i) In the case of a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 20, but less than 24, hours per week in a month, as 0.675 of a family.  
 (ii) In the case of a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 24, but less than 30, hours per week in a month, as 0.75 of a family.  
 (iii) In the case of a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 30, but less than 34, hours per week in a month, as 0.875 of a family.  
 (iv) In the case of a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 34, but less than 35, hours per week in a month, as 1 family.  
 (v) In the case of a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 35, but less than 38, hours per week in a month, as 1.05 families.  
 (vi) In the case of a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 38 hours per week in a month, as 1.08 families.  
 (B) Direct work activities required for an average of 24 hours per week Except as provided in subparagraph (C)(i), a State may not count any hours of participation in work activities specified in paragraph (9), (10), or (11) of subsection (d) of any adult recipient or minor child head of household in a family before the total number of hours of participation by any adult recipient or minor child head of household in the family in work activities described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of subsection (d) for the family for the month averages at least 24 hours per week.  
 (C) State flexibility to count participation in certain activities 
 (i) Qualified activities for 3-months in any 24-month period 
 (I) 24-hours per week required Subject to subclauses (III) and (IV), for purposes of determining hours under subparagraph (A), a State may count the total number of hours any adult recipient or minor child head of household in a family engages in qualified activities described in subclause (II) as a work activity described in subsection (d), without regard to whether the recipient has satisfied the requirement of subparagraph (B), but only if— 
 (aa) the total number of hours of participation in such qualified activities for the family for the month average at least 24 hours per week; and  
 (bb) engaging in such qualified activities is a requirement of the family self-sufficiency plan.  
 (II) Qualified activities described For purposes of subclause (I), qualified activities described in this subclause are any of the following: 
 (aa) Postsecondary education.  
 (bb) Adult literacy programs or activities.  
 (cc) Substance abuse counseling or treatment.  
 (dd) Programs or activities designed to remove barriers to work, as defined by the State.  
 (ee) Work activities authorized under any waiver for any State that was continued under section 415 before the date of enactment of the Personal Responsibility and Individual Development for Everyone Act.  
 (III) Limitation Except as provided in clause (ii), subclause (I) shall not apply to a family for more than 3 months in any period of 24 consecutive months.  
 (IV) Certain activities The Secretary may allow a State to count the total hours of participation in qualified activities described in subclause (II) for an adult recipient or minor child head of household without regard to the minimum 24 hour average per week of participation requirement under subclause (I) if the State has demonstrated conclusively that such activity is part of a substantial and supervised program whose effectiveness in moving families to self-sufficiency is superior to any alternative activity and the effectiveness of the program in moving families to self-sufficiency would be substantially impaired if participating individuals participated in additional, concurrent qualified activities that enabled the individuals to achieve an average of at least 24 hours per week of participation.  
 (ii) Additional 3-month period permitted for certain activities 
 (I) Self-sufficiency plan requirement combined with minimum number of hours A State may extend the 3-month period under clause (i) for an additional 3 months in the same period of 24 consecutive months in the case of an adult recipient or minor child head of household who is receiving qualified rehabilitative services described in subclause (II) if— 
 (aa) the total number of hours that the adult recipient or minor child head of household engages in such qualified rehabilitative services and, subject to subclause (III), a work activity described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of subsection (d) for the month average at least 24 hours per week; and  
 (bb) engaging in such qualified rehabilitative services is a requirement of the family self-sufficiency plan.  
 (II) Qualified rehabilitative services described For purposes of subclause (I), qualified rehabilitative services described in this subclause are any of the following: 
 (aa) Adult literacy programs or activities.  
 (bb) Participation in a program designed to increase proficiency in the English language.  
 (cc) In the case of an adult recipient or minor child head of household who has been certified by a qualified medical, mental health, or social services professional (as defined by the State) as having a physical or mental disability, substance abuse problem, or other problem that requires a rehabilitative service, substance abuse treatment, or mental health treatment, the service or treatment determined necessary by the professional.  
 (III) Nonapplication of limitations on job search and vocational educational training An adult recipient or minor child head of household who is receiving qualified rehabilitative services described in subclause (II) may engage in a work activity described in paragraph (6) or (8) of subsection (d) for purposes of satisfying the minimum 24 hour average per week of participation requirement under subclause (I)(aa) without regard to any limit that otherwise applies to the activity (including the 30 percent limitation on participation in vocational educational training under paragraph (6)(C)).  
 (iii) Hours in excess of an average of 24 work activity hours per week If the total number of hours that any adult recipient or minor child head of household in a family has participated in a work activity described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of subsection (d) averages at least 24 hours per week in a month, a State, for purposes of determining hours under subparagraph (A), may count any hours an adult recipient or minor child head of household in the family engages in— 
 (I) any work activity described in subsection (d), without regard to any limit that otherwise applies to the activity (including the 30 percent limitation on participation in vocational educational training under paragraph (6)(C)); and  
 (II) any qualified activity described in clause (i)(II), as a work activity described in subsection (d).  
 (2) Single parent or relative with a child under age 6 
 (A) In general A family in which an adult recipient or minor child head of household in the family is the only parent or caretaker relative in the family of a child who has not attained 6 years of age and who is participating in work activities described in subsection (d) shall be treated as engaged in work for purposes of determining monthly participation rates under subsection (b)(1)(B)(i) as follows: 
 (i) In the case of such a family in which the total number of hours in which the adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 20, but less than 24, hours per week in a month, as 0.675 of a family.  
 (ii) In the case of such a family in which the total number of hours in which the adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 24, but less than 35, hours per week in a month, as 1 family.  
 (iii) In the case of such a family in which the total number of hours in which the adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 35, but less than 38, hours per week in a month, as 1.05 families.  
 (iv) In the case of such a family in which the total number of hours in which the adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 38 hours per week in a month, as 1.08 families.  
 (B) Application of rules regarding direct work activities and state flexibility to count participation in certain activities Subparagraphs (B) and (C) of paragraph (1) apply to a family described in subparagraph (A) in the same manner as such subparagraphs apply to a family described in paragraph (1)(A).  
 (3) 2-parent families 
 (A) In general Subject to paragraph (6)(A), a 2-parent family in which an adult recipient or minor child head of household in the family is participating in work activities described in subsection (d) shall be treated as engaged in work for purposes of determining monthly participation rates under subsection (b)(1)(B)(i) as follows: 
 (i) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 26, but less than 30, hours per week in a month, as 0.675 of a family.  
 (ii) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 30, but less than 35, hours per week in a month, as 0.75 of a family.  
 (iii) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 35, but less than 39, hours per week in a month, as 0.875 of a family.  
 (iv) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 39, but less than 40, hours per week in a month, as 1 family.  
 (v) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 40, but less than 43, hours per week in a month, as 1.05 families.  
 (vi) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 43 hours per week in a month, as 1.08 families.  
 (B) Application of rules regarding direct work activities and state flexibility to count participation in certain activities Subparagraphs (B) and (C) of paragraph (1) apply to a 2-parent family described in subparagraph (A) in the same manner as such subparagraphs apply to a family described in paragraph (1)(A), except that subparagraph (B) of paragraph (1) shall be applied to a such a 2-parent family by substituting 34 for 24 each place it appears.  
 (4) 2-parent families that receive federally funded child care 
 (A) In general Subject to paragraph (6)(A), if a 2-parent family receives federally funded child care assistance, an adult recipient or minor child head of household in the family participating in work activities described in subsection (d) shall be treated as engaged in work for purposes of determining monthly participation rates under subsection (b)(1)(B)(i) as follows: 
 (i) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 40, but less than 45, hours per week in a month, as 0.675 of a family.  
 (ii) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 45, but less than 51, hours per week in a month, as 0.75 of a family.  
 (iii) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 51, but less than 55, hours per week in a month, as 0.875 of a family.  
 (iv) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 55, but less than 56, hours per week in a month, as 1 family.  
 (v) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 56, but less than 59, hours per week in a month, as 1.05 families.  
 (vi) In the case of such a family in which the total number of hours in which any adult recipient or minor child head of household in the family is participating in such work activities for an average of at least 59 hours per week in a month, as 1.08 families.  
 (B) Application of rules regarding direct work activities and state flexibility to count participation in certain activities Subparagraphs (B) and (C) of paragraph (1) apply to a 2-parent family described in subparagraph (A) in the same manner as such subparagraphs apply to a family described in paragraph (1)(A), except that subparagraph (B) of paragraph (1) shall be applied to a such a 2-parent family by substituting 50 for 24 each place it appears.  
 (5) Calculation of hours per week The number of hours per week that a family is engaged in work is the quotient of— 
 (A) the total number of hours per month that the family is engaged in work; divided by  
 (B) 4.  
 (6) Special rules 
 (A) Family with a disabled parent not treated as a 2-parent family A family that includes a disabled parent shall not be considered a 2-parent family for purposes of paragraph (3) or (4).  
 (B) Number of weeks for which job search counts as work An individual shall not be considered to be engaged in work for a month by virtue of participation in an activity described in subsection (d)(6) of a State program funded under this part, after the individual has participated in such an activity for 6 weeks (or, if the unemployment rate of the State is at least 50 percent greater than the unemployment rate of the United States, or the State meets the criteria of subclause (I), (II), or (III) of section 403(b)(3)(A)(iii) or satisfies the applicable duration requirement of section 403(b)(3)(B)), 12 weeks).  
 (C) Single teen head of household or married teen who maintains satisfactory school attendance deemed to count as 1 family For purposes of determining hours under the preceding paragraphs of this subsection, with respect to a month, a State shall count a recipient who is married or a head of household and who has not attained 20 years of age as 1 family if the recipient— 
 (i) maintains satisfactory attendance at secondary school or the equivalent during the month; or  
 (ii) participates in education directly related to employment for an average of at least 20 hours per week during the month.  
 (D) Limitation on number of persons who may be treated as engaged in work by reason of participation in educational activities Except as provided in paragraph (1)(C)(ii)(I), for purposes of subsection (b)(1)(B)(i), not more than 30 percent of the number of individuals in all families in a State who are treated as engaged in work for a month may consist of individuals who are— 
 (i) determined (without regard to individuals participating in a program established under section 404(l)) to be engaged in work for the month by reason of participation in vocational educational training (but only with respect to such training that does not exceed 12 months with respect to any individual); or  
 (ii) deemed to be engaged in work for the month by reason of subparagraph (C) of this paragraph.  
 (E) State option to deem single parent caring for a child or adult dependent for care with a physical or mental impairment to be meeting all or part of a family's work participation requirements for a month 
 (i) In general A State may count the number of hours per week that an adult recipient or minor child head of household who is the only parent or caretaker relative for a child or adult dependent for care with a physical or mental impairment engages in providing substantial ongoing care for such child or adult dependent for care if the State determines that— 
 (I) the child or adult dependent for care has been verified through a medically acceptable clinical or diagnostic technique as having a significant physical or mental impairment or combination of impairments that require substantial ongoing care;  
 (II) the adult recipient or minor child head of household providing such care is the most appropriate means, as determined by the State, by which such care can be provided to the child or adult dependent for care;  
 (III) for each month in which this subparagraph applies to the adult recipient or minor child head of household, the adult recipient or minor child head of household is in compliance with the requirements of the family's self-sufficiency plan; and  
 (IV) the recipient is unable to participate fully in work activities, after consideration of whether there are supports accessible and available to the family for the care of the child or adult dependent for care.  
 (ii) Total number of hours limited to being counted as 1 family In no event may a family that includes a recipient to which clause (i) applies be counted as more than 1 family for purposes of determining monthly participation rates under subsection (b)(1)(B)(i).  
 (iii) State requirements In the case of a recipient to which clause (i) applies, the State shall— 
 (I) conduct regular, periodic evaluations of the family of the adult recipient or minor child head of household; and  
 (II) include as part of the family's self-sufficiency plan, regular updates on what special needs of the child or the adult dependent for care, including substantial ongoing care, could be accommodated either by individuals other than the adult recipient or minor child head of household outside of the home.  
 (iv) Rule of construction Nothing in this subparagraph shall be construed as prohibiting a State from including in a recipient's self-sufficiency plan a requirement to engage in work activities described in subsection (d).  
 (F) Optional modification of work requirements for recipients residing in areas of indian country or an alaskan native village with high joblessness If a State has included in the State plan a description of the State's policies in areas of Indian country or an Alaskan Native village described in section 408(a)(7)(D), the State may define the activities that the State will treat as being work activities described in subsection (d) that a recipient who resides in such an area and who is participating in such activities in accordance with a self-sufficiency plan under section 408(b) may engage in for purposes of satisfying work requirements under the State program and for purposes of determining monthly participation rates under subsection (b)(1)(B)(i). .  
 (2) Conforming amendment relating to authority to deem single parent of a child or adult dependent for care with a physical or mental impairment deemed to be meeting all or part of a family's work participation requirements for a month Section 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)), as amended by section 211(a)(1)(B), is amended by adding at the end the following: 
 
 (vi) The document shall set forth the criteria for applying section 407(c)(6)(E) to an adult recipient or minor child head of household who is the only parent or caretaker relative for a child or adult dependent for care. .  
 220. Universal engagement and family self-sufficiency plan requirements; other prohibitions and requirements 
 (a) Universal engagement and family self-Sufficiency plan requirements 
 (1) Modification of state plan requirements Section 402(a)(1)(A) (42 U.S.C. 602(a)(1)(A)) is amended by striking clauses (ii) and (iii) and inserting the following: 
 
 (ii) Require a parent or caretaker receiving assistance under the program to engage in work or alternative self-sufficiency activities (as defined by the State), consistent with section 407(e)(2).  
 (iii) Require families receiving assistance under the program to engage in activities in accordance with family self-sufficiency plans developed pursuant to section 408(b). .  
 (2) Establishment of family self-sufficiency plans 
 (A) In general Section 408(b) (42 U.S.C. 608(b)) is amended to read as follows: 
 
 (b) Family self-Sufficiency plans 
 (1) In general A State to which a grant is made under section 403 shall— 
 (A) make an initial screening and assessment, in the manner deemed appropriate by the State, of the skills, prior work experience, education obtained, work readiness, barriers to work, and employability of each adult or minor child head of household recipient of assistance in the family who— 
 (i) has attained age 18; or  
 (ii) has not completed high school or obtained a certificate of high school equivalency and is not attending secondary school;  
 (B) assess, in the manner deemed appropriate by the State, the work support and other assistance and family support services for which each family receiving assistance is eligible; and  
 (C) assess, in the manner deemed appropriate by the State, the well-being of the children in the family, and, where appropriate, activities or resources to improve the well-being of the children.  
 (2) Contents of plans The State shall, in the manner deemed appropriate by the State— 
 (A) establish for each family that includes an individual described in paragraph (1)(A), in consultation as the State deems appropriate with the individual, a self-sufficiency plan that— 
 (i) specifies activities described in the State plan submitted pursuant to section 402, including work activities described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of section 407(d), as appropriate;  
 (ii) is designed to assist the family in achieving their maximum degree of self-sufficiency, and  
 (iii) provides for the ongoing participation of the individual in the activities specified in the plan;  
 (B) requires, at a minimum, each such individual to participate in activities in accordance with the self-sufficiency plan;  
 (C) sets forth the appropriate supportive services the State intends to provide for the family;  
 (D) establishes for the family a plan that addresses the issue of child well-being and, when appropriate, adolescent well-being, and that may include services such as domestic violence counseling, mental health referrals, and parenting courses; and  
 (E) includes a section designed to assist the family by informing the family, in such manner as deemed appropriate by the State, of the work support and other assistance for which the family may be eligible including (but not limited to)— 
 (i) the food stamp program established under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.);  
 (ii) the medicaid program funded under title XIX;  
 (iii) the State children's health insurance program funded under title XXI;  
 (iv) Federal or State funded child care, including child care funded under the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) and funds made available under this title or title XX;  
 (v) the earned income tax credit under section 32 of the Internal Revenue Code of 1986;  
 (vi) the low-income home energy assistance program established under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.);  
 (vii) the special supplemental nutrition program for women, infants, and children established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);  
 (viii) programs conducted under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.); and  
 (ix) low-income housing assistance programs.  
 (3) Review 
 (A) Regular review A State to which a grant is made under section 403 shall— 
 (i) monitor the participation of each adult recipient or minor child head of household in the activities specified in the self-sufficiency plan, and regularly review the progress of the family toward self-sufficiency; and  
 (ii) upon such a review, revise the plan and activities required under the plan as the State deems appropriate in consultation with the family.  
 (B) Prior to the imposition of a sanction Prior to imposing a sanction against an adult recipient, minor child head of household, or a family for failure to comply with a requirement of the self-sufficiency plan or the State program funded under this part, the State shall, to the extent determined appropriate by the State— 
 (i) review the self-sufficiency plan; and  
 (ii) make a good faith effort (as defined by the State) to consult with the family.  
 (4) State discretion A State shall have sole discretion, consistent with section 407, to define and design activities for families for purposes of this subsection, to develop methods for monitoring and reviewing progress pursuant to this subsection, and to make modifications to the plan as the State deems appropriate to assist the individual in increasing their degree of self-sufficiency.  
 (5) Application to partially-sanctioned families The requirements of this subsection shall apply in the case of a family that includes an adult or minor child head of household recipient of assistance who is subject to a partial sanction.  
 (6) Timing The State shall initiate screening and assessment and the establishment of a family self-sufficiency plan in accordance with the requirements of this subsection— 
 (A) in the case of a family that, as of the date of enactment of the Personal Responsibility and Individual Development for Everyone Act, is not receiving assistance from the State program funded under this part, not later than the later of— 
 (i) 1 year after such date of enactment; or  
 (ii) 60 days after the family first receives assistance on the basis of the most recent application for assistance; and  
 (B) in the case of a family that, as of such date, is receiving assistance under the State program funded under this part, not later than 1 year after such date of enactment.  
 (7) Rule of interpretation Nothing in this subsection shall preclude a State from— 
 (A) requiring participation in work and any other activities the State deems appropriate for helping families achieve self-sufficiency and improving child well-being; or  
 (B) using job search or other appropriate job readiness or work activities to assess the employability of individuals and to determine appropriate future engagement activities. .  
 (B) Penalty for failure to comply with family self-sufficiency plan requirements 
 (i) In general Section 409(a)(3) (42 U.S.C. 609(a)(3)) is amended— 
 (I) in the paragraph heading, by inserting or comply with family self-sufficiency plan requirements after rates;  
 (II) in subparagraph (A), by inserting or 408(b) after 407(a); and  
 (III) by striking subparagraph (C) and inserting the following: 
 
 (C) Penalty based on severity of failure 
 (i) Failure to satisfy minimum participation rate If, with respect to fiscal year 2007 or any fiscal year thereafter, the Secretary finds that a State has failed or is failing to substantially comply with the requirements of section 407(a) for that fiscal year, the Secretary shall impose reductions under subparagraph (A) with respect to the immediately succeeding fiscal year based on the degree of substantial noncompliance. In assessing the degree of substantial noncompliance under section 407(a) for a fiscal year, the Secretary shall take into account factors such as— 
 (I) the degree to which the State missed the minimum participation rate for that fiscal year;  
 (II) the change in the number of individuals who are engaged in work in the State since the prior fiscal year; and  
 (III) the number of consecutive fiscal years in which the State failed to reach the minimum participation rate.  
 (ii) Failure to comply with self-sufficiency plan requirements If, with respect to fiscal year 2007 or any fiscal year thereafter, the Secretary finds that a State has failed or is failing to substantially comply with the requirements of section 408(b) for that fiscal year, the Secretary shall impose reductions under subparagraph (A) with respect to the immediately succeeding fiscal year based on the degree of substantial noncompliance. In assessing the degree of substantial noncompliance under section 408(b), the Secretary shall take into account factors such as— 
 (I) the number or percentage of families for which a self-sufficiency plan is not established in a timely fashion for that fiscal year;  
 (II) the duration of the delays in establishing a self-sufficiency plan during that fiscal year;  
 (III) whether the failures are isolated and nonrecurring; and  
 (IV) the existence of systems designed to ensure that self-sufficiency plans are established for all families in a timely fashion and that families' progress under such plans is monitored.  
 (iii) Authority to reduce the penalty The Secretary may reduce the penalty that would otherwise apply under this paragraph if the substantial noncompliance is due to circumstances that caused the State to meet the criteria of subclause (I), (II), or (III) of section 403(b)(3)(A)(iii) or to satisfy the applicable duration requirement of section 403(b)(3)(B) during the fiscal year, or if the noncompliance is due to extraordinary circumstances such as a natural disaster or regional recession. The Secretary shall provide a written report to Congress to justify any waiver or penalty reduction due to such extraordinary circumstances. .  
 (ii) Effective date The amendments made by this subparagraph take effect on October 1, 2006.  
 (3) GAO evaluation and report Not later than September 30, 2007, the Comptroller General of the United States shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate evaluating the implementation of the universal engagement provisions under the temporary assistance to needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), as added by the amendments made by this subsection.  
 (4) Rules of construction Nothing in this subsection or the amendments made by this subsection shall be construed— 
 (A) as establishing a private right or cause of action against a State for failure to comply with the requirements imposed under this subsection or the amendments made by this subsection; or  
 (B) as limiting claims that may be available under other Federal or State laws.  
 (b) Transitional compliance for teen parents 
 (1) In general Section 408(a)(5) (42 U.S.C. 608(a)(5)) is amended— 
 (A) in subparagraph (A)(i), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and  
 (B) by adding at the end the following: 
 
 (C) Authority to provide temporary assistance A State may use any part of a grant made under section 403 to provide assistance to an individual described in clause (ii) of subparagraph (A) who would otherwise be prohibited from receiving such assistance under clause (i) of that subparagraph, subparagraph (B), or section 408(a)(4) for not more than a single 60-day period in order to assist the individual in meeting the requirement of clause (i) of subparagraph (A), subparagraph (B), or section 408(a)(4) for receipt of such assistance. .  
 (2) Inclusion of transitional living youth projects as a form of adult-supervised setting Clause (i) of section 408(a)(5)(A) (42 U.S.C. 608(a)(5)(A)(i)), as amended by paragraph (1), is amended— 
 (A) by striking do not reside in a place of and inserting 
 do not reside in a— 
 (I) place of ;  
 (B) by striking the period and inserting ; or; and  
 (C) by adding at the end the following: 
 
 (II) transitional living youth project funded under a grant made under section 321 of the Runaway and Homeless Youth Act (42 U.S.C. 5714–1). .  
 221. Penalties Section 409(a)(7) (42 U.S.C. 609(a)(7)) is amended— 
 (1) in subparagraph (A) by striking or 2006 and inserting 2006, 2007, 2008, 2009, 2010, or 2011; and  
 (2) in subparagraph (B)(ii)— 
 (A) by inserting preceding before fiscal year; and  
 (B) by striking for fiscal years 1997 through 2005,.  
 222. Data collection and reporting 
 (a) Contents of report Section 411(a)(1)(A) (42 U.S.C. 611(a)(1)(A)) is amended— 
 (1) in the matter preceding clause (i), by inserting and on families receiving assistance under State programs funded with other qualified State expenditures (as defined in section 409(a)(7)(B)(i)) before the colon;  
 (2) in clause (vii), by inserting and minor parent after of each adult;  
 (3) in clause (viii), by striking and educational level;  
 (4) in clause (ix), by striking , and if the latter 2, the amount received;  
 (5) in clause (x)— 
 (A) by striking each type of; and  
 (B) by inserting before the period and, if applicable, the reason for receipt of the assistance for a total of more than 60 months;  
 (6) in clause (xi), by striking subclauses (I) through (VII) and inserting the following: 
 
 (I) Subsidized private sector employment.  
 (II) Unsubsidized employment.  
 (III) Public sector employment, supervised work experience, or supervised community service.  
 (IV) On-the-job training.  
 (V) Job search and placement.  
 (VI) Training.  
 (VII) Education.  
 (VIII) Other activities directed at the purposes of this part, as specified in the State plan submitted pursuant to section 402. ;  
 (7) in clause (xii), by inserting and progress toward universal engagement after participation rates;  
 (8) in clause (xiii), by striking type and before amount of assistance;  
 (9) in clause (xvi), by striking subclause (II) and redesignating subclauses (III) through (V) as subclauses (II) through (IV), respectively; and  
 (10) by adding at the end the following: 
 
 (xviii) The date the family first received assistance from the State program on the basis of the most recent application for such assistance.  
 (xix) Whether a self-sufficiency plan is established for the family in accordance with section 408(b).  
 (xx) With respect to any child in the family, the marital status of the parents at the birth of the child, and if the parents were not then married, whether the paternity of the child has been established. .  
 (b) Use of samples Section 411(a)(1)(B) (42 U.S.C. 611(a)(1)(B)) is amended— 
 (1) in clause (i)— 
 (A) by striking a sample and inserting samples; and  
 (B) by inserting before the period , except that the Secretary may designate core data elements that must be reported on all families; and  
 (2) in clause (ii), by striking funded under this part and inserting described in subparagraph (A).  
 (c) Report on families that become ineligible To receive assistance Section 411(a) (42 U.S.C. 611(a)) is amended— 
 (1) by striking paragraph (5);  
 (2) by redesignating paragraph (6) as paragraph (5); and  
 (3) by inserting after paragraph (5) (as so redesignated) the following: 
 
 (6) Report on families that become ineligible to receive assistance The report required by paragraph (1) for a fiscal quarter shall include for each month in the quarter the number of families and total number of individuals that, during the month, became ineligible to receive assistance under the State program funded under this part (broken down by the number of families that become so ineligible due to earnings, changes in family composition that result in increased earnings, sanctions, time limits, or other specified reasons). .  
 (d) Regulations Section 411(a)(7) (42 U.S.C. 611(a)(7)) is amended— 
 (1) by inserting and to collect the necessary data before with respect to which reports;  
 (2) by striking subsection and inserting section; and  
 (3) by striking in defining the data elements and all that follows and inserting , the National Governors' Association, the American Public Human Services Association, the National Conference of State Legislatures, and others in defining the data elements..  
 (e) Additional reports by states Section 411 (42 U.S.C. 611) is amended— 
 (1) by redesignating subsection (b) as subsection (e); and  
 (2) by inserting after subsection (a) the following: 
 
 (b) Annual reports on program characteristics Not later than 90 days after the end of fiscal year 2006 and each succeeding fiscal year, each eligible State shall submit to the Secretary a report on the characteristics of the State program funded under this part and other State programs funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)). The report shall include, with respect to each such program, the program name, a description of program activities, the program purpose, the program eligibility criteria, the sources of program funding, the number of program beneficiaries, sanction policies, and any program work requirements.  
 (c) Monthly reports on caseload Not later than 3 months after the end of each calendar month that begins 1 year or more after the date of enactment of this subsection, each eligible State shall submit to the Secretary a report on the number of families and total number of individuals receiving assistance in the calendar month under the State program funded under this part and under other State programs funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)).  
 (d) Annual report on performance improvement Beginning with fiscal year 2007, not later than January 1 of each fiscal year, each eligible State shall submit to the Secretary a report on achievement and improvement during the preceding fiscal year under the performance goals and measures under the State program funded under this part with respect to each of the matters described in section 402(a)(1)(A)(v). .  
 (f) Annual reports to congress by the secretary Section 411(e) (42 U.S.C. 611(e)), as so redesignated by subsection (e) of this section, is amended— 
 (1) in the matter preceding paragraph (1), by striking and each fiscal year thereafter and inserting and not later than July 1 of each fiscal year thereafter;  
 (2) in paragraph (2), by striking families applying for assistance, and by striking the last comma; and  
 (3) in paragraph (3), by inserting and other programs funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) before the semicolon.  
 223. Direct funding and administration by indian tribes 
 (a) Funding for tribal TANFprograms.— 
 (1) Reauthorization of tribal family assistance grants Section 412(a)(1)(A) (42 U.S.C. 612(a)(1)(A)) is amended by striking 1997, 1998, 1999, 2000, 2001, 2002, and 2003 and inserting 2006 through 2010.  
 (2) Grants for indian tribes that received jobs funds Section 412(a)(2)(A) (42 U.S.C. 612(a)(2)(A)) is amended by striking 1997, 1998, 1999, 2000, 2001, 2002, and 2003 and inserting 2006 through 2010.  
 (b) Tribal TANF improvement fund Section 412(a) (42 U.S.C. 612(a)) is amended by adding at the end the following: 
 
 (4) Tribal tanf improvement fund 
 (A) Establishment The Secretary shall establish a fund for purposes of carrying out any of the following activities: 
 (i) Providing technical assistance to Indian tribes considering applying to carry out, or that are carrying out, a tribal family assistance plan under this section in order to help such tribes establish and operate strong and effective tribal family assistance plans under this section that will allow families receiving assistance under such plans achieve the highest measure of self-sufficiency.  
 (ii) Awarding competitive grants directly to Indian tribes carrying out a tribal family assistance plan under this section for purposes of conducting programs and activities that would substantially improve the operation and effectiveness of such plans and the ability of such tribes to achieve the purposes of the program under this part as described in section 401(a).  
 (iii) Awarding competitive grants directly to Indian tribes carrying out a tribal family assistance plan under this section to support tribal economic development activities that would significantly assist families receiving assistance under the State program funded under this part or a tribal family assistance plan obtain employment and achieve self-sufficiency.  
 (iv) Conducting, directly or through grants, contracts, or interagency agreements, research and development to improve knowledge about tribal family assistance programs conducted under this section and challenges faced by such programs in order to improve the effectiveness of such programs.  
 (B) Authorization of appropriations There are authorized to be appropriated to the Secretary to carry out this paragraph, $100,000,000 for each of fiscal years 2006 through 2010. .  
 224. Research, evaluations, and national studies 
 (a) Secretary's fund for research, demonstrations, and technical assistance Section 413 (42 U.S.C. 613), as amended by section 211(d), is further amended by adding at the end the following: 
 
 (l) Funding for research, demonstrations, and technical assistance 
 (1) Appropriation 
 (A) In general Out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $100,000,000 for each of fiscal years 2006 through 2010, which shall remain available to the Secretary until expended.  
 (B) Use of funds 
 (i) In general Funds appropriated under subparagraph (A) shall be used for the purpose of— 
 (I) conducting or supporting research and demonstration projects by public or private entities; or  
 (II) providing technical assistance in connection with a purpose of the program funded under this part, as described in section 401(a), to States, Indian tribal organizations, sub-State entities, and such other entities as the Secretary may specify.  
 (ii) Requirement Not less than 80 percent of the funds appropriated under subparagraph (A) for a fiscal year shall be expended for the purpose of conducting or supporting research and demonstration projects, or for providing technical assistance, in connection with activities described in section 403(a)(2)(B). Funds appropriated under subparagraph (A) and expended in accordance with this clause shall be in addition to any other funds made available under this part for activities described in section 403(a)(2)(B).  
 (2) Secretary's authority The Secretary may conduct activities authorized by this subsection directly or through grants, contracts, or interagency agreements with public or private entities.  
 (3) Requirement for use of funds The Secretary shall not pay any funds appropriated under paragraph (1)(A) to an entity for the purpose of conducting or supporting research and demonstration projects involving activities described in section 403(a)(2)(B) unless the entity complies with the requirements of section 403(a)(2)(E). .  
 (b) Funding of studies and demonstrations Section 413(h)(1) (42 U.S.C. 613(h)(1)) is amended in the matter preceding subparagraph (A) by striking 1997 through 2002 and inserting 2006 through 2010.  
 (c) Program coordination demonstration projects 
 (1) Purpose The purpose of this subsection is to establish a program of demonstration projects in a State or portion of a State to coordinate assistance provided under qualified programs for the purpose of supporting working individuals and families, helping families escape welfare dependency, promoting child well-being, or helping build stronger families, using innovative approaches to strengthen service systems and provide more coordinated and effective service delivery.  
 (2) Definitions In this subsection: 
 (A) Qualified program The term qualified program means— 
 (i) a program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);  
 (ii) the program under title XX of the Social Security Act (42 U.S.C. 1397 et seq.); and  
 (iii) child care assistance funded under section 418 of the Social Security Act (42 U.S.C. 618).  
 (B) Secretary The term Secretary means the Secretary of Health and Human Services.  
 (3) Application requirements The head of a State entity or of a sub-State entity administering 2 or more qualified programs proposed to be included in a demonstration project under this subsection shall (or, if the project is proposed to include qualified programs administered by 2 or more such entities, the heads of the administering entities (each of whom shall be considered an applicant for purposes of this subsection) shall jointly) submit to the Secretary an application that contains the following: 
 (A) Programs included A statement identifying each qualified program to be included in the project, and describing how the purposes of each such program will be achieved by the project.  
 (B) Population served A statement identifying the population to be served by the project and specifying the eligibility criteria to be used.  
 (C) Description and justification A detailed description of the project, including— 
 (i) a description of how the project is expected to improve or enhance achievement of the purposes of the programs to be included in the project, from the standpoint of quality, of cost-effectiveness, or of both; and  
 (ii) a description of the performance objectives for the project, including any proposed modifications to the performance measures and reporting requirements used in the programs.  
 (D) Waivers requested A description of the statutory and regulatory requirements with respect to which a waiver is requested in order to carry out the project, and a justification of the need for each such waiver.  
 (E) Cost neutrality Such information and assurances as necessary to establish to the satisfaction of the Secretary, in consultation with the Director of the Office of Management and Budget, that the proposed project is reasonably expected to meet the applicable cost neutrality requirements of paragraph (4)(E).  
 (F) Evaluation and reports An assurance that the applicant will— 
 (i) obtain an evaluation by an independent contractor of the effectiveness of the project using an evaluation design that, to the maximum extent feasible, includes random assignment of clients (or entities serving such clients) to service delivery and control groups; and  
 (ii) make interim and final reports to the Secretary, at such times and in such manner as the Secretary may require.  
 (G) Other information and assurances Such other information and assurances as the Secretary may require.  
 (4) Approval of applications 
 (A) In general The Secretary with respect to a qualified program that is identified in an application submitted pursuant to subsection (c) may approve the application and, except as provided in subparagraph (B), waive any requirement applicable to the program, to the extent consistent with this subsection and necessary and appropriate for the conduct of the demonstration project proposed in the application, if the Secretary determines that the project— 
 (i) has a reasonable likelihood of achieving the objectives of the programs to be included in the project;  
 (ii) may reasonably be expected to meet the applicable cost neutrality requirements of subparagraph (E), as determined by the Director of the Office of Management and Budget;  
 (iii) includes the coordination of 2 or more qualified programs; and  
 (iv) provides for an independent evaluation that includes random assignment to the maximum extent feasible, as described in paragraph (3)(F), and which the Secretary determines to be appropriate for assessing the effectiveness of the project.  
 (B) Provisions excluded from waiver authority A waiver shall not be granted under subparagraph (A)— 
 (i) with respect to any provision of law relating to— 
 (I) civil rights or prohibition of discrimination;  
 (II) purposes or goals of any program;  
 (III) maintenance of effort requirements;  
 (IV) health or safety;  
 (V) labor standards under the Fair Labor Standards Act of 1938; or  
 (VI) environmental protection;  
 (ii) in the case of child care assistance funded under section 418 of the Social Security Act (42 U.S.C. 618), with respect to the requirement under the first sentence of subsection (b)(1) of that section that funds received by a State under that section shall only be used to provide child care assistance;  
 (iii) with respect to any requirement that a State pass through to a sub-State entity part or all of an amount paid to the State;  
 (iv) if the waiver would waive any funding restriction or limitation provided in an appropriations Act, or would have the effect of transferring appropriated funds from 1 appropriations account to another; or  
 (v) except as otherwise provided by statute, if the waiver would waive any funding restriction applicable to a program authorized under an Act which is not an appropriations Act (but not including program requirements such as application procedures, performance standards, reporting requirements, or eligibility standards), or would have the effect of transferring funds from a program for which there is direct spending (as defined in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985) to another program.  
 (C) 10 state limitation The Director of the Office of Management and Budget shall establish a procedure for ensuring that not more than 10 States (including any portion of a State) conduct a demonstration project under this subsection.  
 (D) Agreement of secretary required 
 (i) In general An applicant may not conduct a demonstration project under this subsection unless the Secretary, with respect to each qualified program proposed to be included in the project, has approved the application to conduct the project.  
 (ii) Agreement with respect to funding and implementation Before approving an application to conduct a demonstration project under this subsection, the Secretary shall have in place an agreement with the applicant with respect to the payment of funds and responsibilities required of the Secretary with respect to the project.  
 (E) Cost-neutrality requirement 
 (i) General rule Notwithstanding any other provision of law (except as provided in clause (ii)), the total of the amounts that may be paid by the Federal Government for a fiscal year with respect to the programs in the State in which an entity conducting a demonstration project under this subsection is located that are affected by the project shall not exceed the estimated total amount that the Federal Government would have paid for the fiscal year with respect to the programs if the project had not been conducted, as determined by the Director of the Office of Management and Budget.  
 (ii) Special rule If an applicant submits to the Director of the Office of Management and Budget a request to apply the rules of this clause to the programs in the State in which the applicant is located that are affected by a demonstration project proposed in an application submitted by the applicant pursuant to this section, during such period of not more than 5 consecutive fiscal years in which the project is in effect, and the Director determines, on the basis of supporting information provided by the applicant, to grant the request, then, notwithstanding any other provision of law, the total of the amounts that may be paid by the Federal Government for the period with respect to the programs shall not exceed the estimated total amount that the Federal Government would have paid for the period with respect to the programs if the project had not been conducted.  
 (F) 90-day approval deadline 
 (i) In general If the Secretary receives an application to conduct a demonstration project under this subsection and does not disapprove the application within 90 days after the receipt, then, subject to the 10 State limitation under paragraph (3)— 
 (I) the Secretary is deemed to have approved the application for such period as is requested in the application, except to the extent inconsistent with paragraph (5); and  
 (II) any waiver requested in the application which applies to a qualified program that is identified in the application and is administered by the Secretary is deemed to be granted, except to the extent inconsistent with subparagraph (B) or (E) of this paragraph.  
 (ii) Deadline extended if additional information is sought The 90-day period referred to in clause (i) shall not include any period that begins with the date the Secretary requests the applicant to provide additional information with respect to the application and ends with the date the additional information is provided.  
 (5) Duration of projects A demonstration project under this subsection may be approved for a term of not more than 5 years.  
 (6) Reports to congress 
 (A) Report on disposition of applications Within 90 days after the date the Secretary receives an application submitted pursuant to this subsection, the Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives notice of the receipt, a description of the decision of the Secretary with respect to the application, and the reasons for approving or disapproving the application.  
 (B) Reports on projects The Secretary shall provide annually to Congress a report concerning demonstration projects approved under this subsection, including— 
 (i) the projects approved for each applicant;  
 (ii) the number of waivers granted under this subsection, and the specific statutory provisions waived;  
 (iii) how well each project for which a waiver is granted is improving or enhancing program achievement from the standpoint of quality, cost-effectiveness, or both;  
 (iv) how well each project for which a waiver is granted is meeting the performance objectives specified in paragraph (3)(C)(ii);  
 (v) how each project for which a waiver is granted is conforming with the cost-neutrality requirements of paragraph (4)(E); and  
 (vi) to the extent the Secretary deems appropriate, recommendations for modification of programs based on outcomes of the projects.  
 225. Study by the census bureau 
 (a) In general Section 414(a) (42 U.S.C. 614(a)) is amended to read as follows: 
 
 (a) In general The Bureau of the Census shall implement or enhance a longitudinal survey of program participation, developed in consultation with the Secretary and made available to interested parties, to allow for the assessment of the outcomes of continued welfare reform on the economic and child well-being of low-income families with children, including those who received assistance or services from a State program funded under this part, and, to the extent possible, shall provide State representative samples. The content of the survey should include such information as may be necessary to examine the issues of out-of-wedlock childbearing, marriage, welfare dependency and compliance with work requirements, the beginning and ending of spells of assistance, work, earnings and employment stability, and the well-being of children. .  
 (b) Reports on the well-Being of children and families Section 414 (42 U.S.C. 614), as amended by subsection (a), is amended— 
 (1) by redesignating subsection (b) as subsection (c); and  
 (2) by inserting after subsection (a) the following: 
 
 (b) Reports on the well-Being of children and families 
 (1) In general Not later than 24 months after the date of enactment of the Personal Responsibility and Individual Development for Everyone Act, the Secretary of Commerce shall prepare and submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the well-being of children and families using data collected under subsection (a).  
 (2) Second report Not later than 60 months after such date of enactment, the Secretary of Commerce shall submit a second report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the well-being of children and families using data collected under subsection (a).  
 (3) Inclusion of comparable measures Where comparable measures for data collected under subsection (a) exist in surveys previously administered by the Bureau of the Census, appropriate comparisons shall be made and included in each report required under this subsection on the well-being of children and families to assess changes in such measures. .  
 (c) Appropriation Section 414(c) (42 U.S.C. 614(c)), as redesignated by subsection (b)(1), is amended by striking 1996, and all that follows through the period and inserting 2006 through 2010 for payment to the Bureau of the Census to carry out this section. Funds appropriated under this subsection for a fiscal year shall remain available through fiscal year 2010 to carry out this section..  
 226. Funding for child care 
 (a) Increase in mandatory funding Section 418(a)(3) (42 U.S.C. 618(a)(3)) is amended— 
 (1) by striking and at the end of subparagraph (E);  
 (2) by striking the period at the end of subparagraph (F) and inserting ; and; and  
 (3) by adding at the end the following: 
 
 (G) $2,917,000,000 for each of fiscal years 2006 through 2010. .  
 (b) Inclusion of commonwealth of puerto rico in reservation of child care funds 
 (1) In general Section 418(a)(4) (42 U.S.C. 618(a)(4)) is amended— 
 (A) in the paragraph heading, by striking Indian tribes and inserting Amounts reserved;  
 (B) by striking The Secretary and inserting the following: 
 
 (A) Indian tribes The Secretary ; and  
 (C) by adding at the end the following: 
 
 (B) Puerto rico The Secretary shall reserve $10,000,000 of the amount appropriated under paragraph (3) for each fiscal year for payments to the Commonwealth of Puerto Rico for each such fiscal year for the purpose of providing child care assistance. .  
 (2) Conforming amendment Section 1108(a)(2) (42 U.S.C. 1308(a)(2)), as amended by section 218(b)(3), is amended by striking or 413(f) and inserting 413(f), or 418(a)(4)(B).  
 227. Definitions 
 (a) In general Section 419 (42 U.S.C. 619) is amended by adding at the end the following: 
 
 (6) Assistance 
 (A) In general The term assistance means payment, by cash, voucher, or other means, to or for an individual or family for the purpose of meeting a subsistence need of the individual or family (including food, clothing, shelter, and related items, but not including costs of transportation or child care).  
 (B) Exception The term assistance does not include a payment described in subparagraph (A) to or for an individual or family on a short-term, nonrecurring basis (as defined by the State in accordance with regulations prescribed by the Secretary). .  
 (b) Conforming amendments 
 (1) Section 404(a)(1) (42 U.S.C. 604(a)(1)) is amended by striking assistance and inserting aid.  
 (2) Section 404(f) (42 U.S.C. 604(f)) is amended by striking assistance and inserting benefits or services.  
 (3) Section 408(a)(5)(B)(i) (42 U.S.C. 608(a)(5)(B)(i)) is amended in the heading by striking assistance and inserting aid.  
 (4) Section 413(d)(2) (42 U.S.C. 613(d)(2)) is amended by striking assistance and inserting aid.  
 (5) Section 5(g)(2)(D) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(D)) is amended— 
 (A) by striking If the vehicle allowance and inserting the following: 
 
 (i) In general If the vehicle allowance ; and  
 (B) by adding at the end the following: 
 
 (ii) Definition of assistance In clause (i), the term assistance shall have the meaning given such term in section 260.31 of title 45 of the Code of Federal Regulations, as in effect on June 1, 2002. .  
 228. Responsible fatherhood program 
 (a) Responsible fatherhood program 
 (1) Findings Congress makes the following findings: 
 (A) Nearly 24,000,000 children in the United States, or 34 percent of all such children, live apart from their biological father.  
 (B) Sixty percent of couples who divorce have at least 1 child.  
 (C) The number of children living with only a mother increased from just over 5,000,000 in 1960 to 17,000,000 in 1999, and between 1981 and 1991 the percentage of children living with only 1 parent increased from 19 percent to 25 percent.  
 (D) Forty percent of children who live in households without a father have not seen their father in at least 1 year and 50 percent of such children have never visited their father's home.  
 (E) The most important factor in a child's upbringing is whether the child is brought up in a loving, healthy, supportive environment.  
 (F) Children who live without contact with their biological father are, in comparison to children who have such contact— 
 (i) 5 times more likely to live in poverty;  
 (ii) more likely to bring weapons and drugs into the classroom;  
 (iii) twice as likely to commit crime;  
 (iv) twice as likely to drop out of school;  
 (v) more likely to commit suicide;  
 (vi) more than twice as likely to abuse alcohol or drugs; and  
 (vii) more likely to become pregnant as teenagers.  
 (G) Violent criminals are overwhelmingly males who grew up without fathers.  
 (H) Between 20 and 30 percent of families in poverty are headed by women who have suffered domestic violence during the past year, and between 40 and 60 percent of women with children receiving welfare were abused sometime during their life.  
 (I) Responsible fatherhood includes active participation in financial support and child care, as well as the formation and maintenance of a positive, healthy, and nonviolent relationship between father and child and a cooperative relationship between parents.  
 (J) States should be encouraged to implement programs that provide support for responsible fatherhood, promote marriage, and increase the incidence of marriage, and should not be restricted from implementing such programs.  
 (K) Fatherhood programs should promote and provide support services for— 
 (i) loving and healthy relationships between parents and children; and  
 (ii) cooperative parenting.  
 (L) There is a social need to reconnect children and fathers.  
 (M) The promotion of responsible fatherhood and encouragement of healthy 2-parent married families should not— 
 (i) denigrate the standing or parenting efforts of single mothers or other caregivers;  
 (ii) lessen the protection of children from abusive parents; or  
 (iii) compromise the safety or health of the custodial parent; but should increase the chance that children will have 2 caring parents to help them grow up healthy and secure. 
 (N) The promotion of responsible fatherhood must always recognize and promote the values of nonviolence.  
 (O) For the future of the United States and the future of our children, Congress, States, and local communities should assist parents to become more actively involved in their children's lives.  
 (P) Child support is an important means by which a parent can take financial responsibility for a child and emotional support is an important means by which a parent can take social responsibility for a child.  
 (2) Fatherhood program Title I of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193) is amended by adding at the end the following: 
 
 117. Fatherhood program 
 (a) In general Title IV (42 U.S.C. 601–679b) is amended by inserting after part B the following: 
 
 C Responsible fatherhood program 
 441. Responsible fatherhood grants 
 (a) Grants to states To conduct demonstration programs 
 (1) Authority to award grants 
 (A) In general The Secretary shall award grants to up to 10 eligible States to conduct demonstration programs to carry out the purposes described in paragraph (2).  
 (B) Eligible state For purposes of this subsection, an eligible State is a State that submits to the Secretary the following: 
 (i) Application An application for a grant under this subsection, at such time, in such manner, and containing such information as the Secretary may require.  
 (ii) State plan A State plan that includes the following: 
 (I) Project description A description of the programs or activities the State will fund under the grant, including a good faith estimate of the number and characteristics of clients to be served under such projects and how the State intends to achieve at least 2 of the purposes described in paragraph (2).  
 (II) Coordination efforts A description of how the State will coordinate and cooperate with State and local entities responsible for carrying out other programs that relate to the purposes intended to be achieved under the demonstration program, including as appropriate, entities responsible for carrying out jobs programs and programs serving children and families.  
 (III) Records, reports, and audits An agreement to maintain such records, submit such reports, and cooperate with such reviews and audits as the Secretary finds necessary for purposes of oversight of the demonstration program.  
 (iii) Certifications The following certifications from the chief executive officer of the State: 
 (I) A certification that the State will use funds provided under the grant to promote at least 2 of the purposes described in paragraph (2).  
 (II) A certification that the State will return any unused funds to the Secretary in accordance with the reconciliation process under paragraph (5).  
 (III) A certification that the funds provided under the grant will be used for programs and activities that target low-income participants and that not less than 50 percent of the participants in each program or activity funded under the grant shall be— 
 (aa) parents of a child who is, or within the past 24 months has been, a recipient of assistance or services under a State program funded under part A, D, or E of this title, title XIX, or the Food Stamp Act of 1977; or  
 (bb) parents, including an expectant parent or a married parent, whose income (after adjustment for court-ordered child support paid or received) does not exceed 150 percent of the poverty line.  
 (IV) A certification that the State has or will comply with the requirements of paragraph (4).  
 (V) A certification that funds provided to a State under this subsection shall not be used to supplement or supplant other Federal, State, or local funds that are used to support programs or activities that are related to the purposes described in paragraph (2).  
 (C) Preferences and factors of consideration In awarding grants under this subsection, the Secretary shall take into consideration the following: 
 (i) Diversity of entities used to conduct programs and activities The Secretary shall, to the extent practicable, achieve a balance among the eligible States awarded grants under this subsection with respect to the size, urban or rural location, and employment of differing or unique methods of the entities that the eligible States intend to use to conduct the programs and activities funded under the grants.  
 (ii) Priority for certain states The Secretary shall give priority to awarding grants to eligible States that have— 
 (I) demonstrated progress in achieving at least 1 of the purposes described in paragraph (2) through previous State initiatives; or  
 (II) demonstrated need with respect to reducing the incidence of out-of-wedlock births or absent fathers in the State.  
 (2) Purposes The purposes described in this paragraph are the following: 
 (A) Promoting responsible fatherhood through marriage promotion To promote marriage or sustain marriage through activities such as counseling, mentoring, disseminating information about the benefits of marriage and 2-parent involvement for children, enhancing relationship skills, education regarding how to control aggressive behavior, disseminating information on the causes of domestic violence and child abuse, marriage preparation programs, premarital counseling, marital inventories, skills-based marriage education, financial planning seminars, including improving a family's ability to effectively manage family business affairs by means such as education, counseling, or mentoring on matters related to family finances, including household management, budgeting, banking, and handling of financial transactions and home maintenance, and divorce education and reduction programs, including mediation and counseling.  
 (B) Promoting responsible fatherhood through parenting promotion To promote responsible parenting through activities such as counseling, mentoring, and mediation, disseminating information about good parenting practices, skills-based parenting education, encouraging child support payments, and other methods.  
 (C) Promoting responsible fatherhood through fostering economic stability of fathers To foster economic stability by helping fathers improve their economic status by providing activities such as work first services, job search, job training, subsidized employment, job retention, job enhancement, and encouraging education, including career-advancing education, dissemination of employment materials, coordination with existing employment services such as welfare-to-work programs, referrals to local employment training initiatives, and other methods.  
 (3) Restriction on use of funds No funds provided under this subsection may be used for costs attributable to court proceedings regarding matters of child visitation or custody, or for legislative advocacy.  
 (4) Requirements for receipt of funds A State may not be awarded a grant under this section unless the State, as a condition of receiving funds under such a grant— 
 (A) consults with experts in domestic violence or with relevant community domestic violence coalitions in developing such programs or activities; and  
 (B) describes in the application for a grant under this section— 
 (i) how the programs or activities proposed to be conducted will address, as appropriate, issues of domestic violence; and  
 (ii) what the State will do, to the extent relevant, to ensure that participation in such programs or activities is voluntary, and to inform potential participants that their involvement is voluntary.  
 (5) Reconciliation process 
 (A) 3-year availability of amounts allotted Each eligible State that receives a grant under this subsection for a fiscal year shall return to the Secretary any unused portion of the grant for such fiscal year not later than the last day of the second succeeding fiscal year, together with any earnings on such unused portion.  
 (B) Procedure for redistribution The Secretary shall establish an appropriate procedure for redistributing to eligible States that have expended the entire amount of a grant made under this subsection for a fiscal year any amount that is returned to the Secretary by eligible States under subparagraph (A).  
 (6) Amount of grants 
 (A) In general Subject to subparagraph (B), the amount of each grant awarded under this subsection shall be an amount sufficient to implement the State plan submitted under paragraph (1)(B)(ii).  
 (B) Minimum amounts No eligible State shall— 
 (i) in the case of the District of Columbia or a State other than the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, receive a grant for a fiscal year in an amount that is less than $1,000,000; and  
 (ii) in the case of the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, receive a grant for a fiscal year in an amount that is less than $500,000.  
 (7) Definition of state.—In this subsection the term ‘State’ means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.  
 (8) Authorization of appropriations There is authorized to be appropriated $20,000,000 for each of fiscal years 2006 through 2010 for purposes of making grants to eligible States under this subsection.  
 (b) Grants to eligible entities To conduct demonstration programs 
 (1) Authority to award grants 
 (A) In general The Secretary shall award grants to eligible entities to conduct demonstration programs to carry out the purposes described in subsection (a)(2).  
 (B) Eligible entity For purposes of this subsection, an eligible entity is a local government, local public agency, community-based or nonprofit organization, or private entity, including any charitable or faith-based organization, or an Indian tribe (as defined in section 419(4)), that submits to the Secretary the following: 
 (i) Application An application for a grant under this subsection, at such time, in such manner, and containing such information as the Secretary may require.  
 (ii) Project description A description of the programs or activities the entity intends to carry out with funds provided under the grant, including a good faith estimate of the number and characteristics of clients to be served under such programs or activities and how the entity intends to achieve at least 2 of the purposes described in subsection (a)(2).  
 (iii) Coordination efforts A description of how the entity will coordinate and cooperate with State and local entities responsible for carrying out other programs that relate to the purposes intended to be achieved under the demonstration program, including as appropriate, entities responsible for carrying out jobs programs and programs serving children and families.  
 (iv) Records, reports, and audits An agreement to maintain such records, submit such reports, and cooperate with such reviews and audits as the Secretary finds necessary for purposes of oversight of the demonstration program.  
 (v) Certifications The following certifications: 
 (I) A certification that the entity will use funds provided under the grant to promote at least 2 of the purposes described in subsection (a)(2).  
 (II) A certification that the entity will return any unused funds to the Secretary in accordance with the reconciliation process under paragraph (3).  
 (III) A certification that the funds provided under the grant will be used for programs and activities that target low-income participants and that not less than 50 percent of the participants in each program or activity funded under the grant shall be— 
 (aa) parents of a child who is, or within the past 24 months has been, a recipient of assistance or services under a State program funded under part A, D, or E of this title, title XIX, or the Food Stamp Act of 1977; or  
 (bb) parents, including an expectant parent or a married parent, whose income (after adjustment for court-ordered child support paid or received) does not exceed 150 percent of the poverty line.  
 (IV) A certification that the entity has or will comply with the requirements of paragraph (3).  
 (V) A certification that funds provided to an entity under this subsection shall not be used to supplement or supplant other Federal, State, or local funds provided to the entity that are used to support programs or activities that are related to the purposes described in subsection (a)(2).  
 (C) Preferences and factors of consideration In awarding grants under this subsection, the Secretary shall, to the extent practicable, achieve a balance among the eligible entities awarded grants under this subsection with respect to the size, urban or rural location, and employment of differing or unique methods of the entities.  
 (2) Restriction on use of funds No funds provided under this subsection may be used for costs attributable to court proceedings regarding matters of child visitation or custody, or for legislative advocacy.  
 (3) Requirements for use of funds The Secretary may not award a grant under this subsection to an eligible entity unless the entity, as a condition of receiving funds under such a grant— 
 (A) consults with experts in domestic violence or with relevant community domestic violence coalitions in developing the programs or activities to be conducted with such funds awarded under the grant; and  
 (B) describes in the application for a grant under this section— 
 (i) how the programs or activities proposed to be conducted will address, as appropriate, issues of domestic violence; and  
 (ii) what the entity will do, to the extent relevant, to ensure that participation in such programs or activities is voluntary, and to inform potential participants that their involvement is voluntary.  
 (4) Reconciliation process 
 (A) 3-year availability of amounts allotted Each eligible entity that receives a grant under this subsection for a fiscal year shall return to the Secretary any unused portion of the grant for such fiscal year not later than the last day of the second succeeding fiscal year, together with any earnings on such unused portion.  
 (B) Procedure for redistribution The Secretary shall establish an appropriate procedure for redistributing to eligible entities that have expended the entire amount of a grant made under this subsection for a fiscal year any amount that is returned to the Secretary by eligible entities under subparagraph (A).  
 (5) Authorization of appropriations There is authorized to be appropriated $30,000,000 for each of fiscal years 2006 through 2010 for purposes of making grants to eligible entities under this subsection.  
 442. National clearinghouse for responsible fatherhood programs 
 (a) Media campaign national clearinghouse for responsible fatherhood 
 (1) In general From any funds appropriated under subsection (c), the Secretary shall contract with a nationally recognized, nonprofit fatherhood promotion organization described in subsection (b) to— 
 (A) develop, promote, and distribute to interested States, local governments, public agencies, and private entities a media campaign that encourages the appropriate involvement of parents in the life of any child, with a priority for programs that specifically address the issue of responsible fatherhood; and  
 (B) develop a national clearinghouse to assist States and communities in efforts to promote and support marriage and responsible fatherhood by collecting, evaluating, and making available (through the Internet and by other means) to other States information regarding the media campaigns established under section 443.  
 (2) Coordination with domestic violence programs The Secretary shall ensure that the nationally recognized nonprofit fatherhood promotion organization with a contract under paragraph (1) coordinates the media campaign developed under subparagraph (A) of such paragraph and the national clearinghouse developed under subparagraph (B) of such paragraph with national, State, or local domestic violence programs.  
 (b) Nationally recognized, nonprofit fatherhood promotion organization described The nationally recognized, nonprofit fatherhood promotion organization described in this subsection is an organization that has at least 4 years of experience in— 
 (1) designing and disseminating a national public education campaign, as evidenced by the production and successful placement of television, radio, and print public service announcements that promote the importance of responsible fatherhood, a track record of service to Spanish-speaking populations and historically underserved or minority populations, the capacity to fulfill requests for information and a proven history of fulfilling such requests, and a mechanism through which the public can request additional information about the campaign; and  
 (2) providing consultation and training to community-based organizations interested in implementing fatherhood outreach, support, or skill development programs with an emphasis on promoting married fatherhood as the ideal.  
 (c) Authorization of appropriations There is authorized to be appropriated $5,000,000 for each of fiscal years 2006 through 2010 to carry out this section.  
 443. Block grants to states to encourage media campaigns 
 (a) Definitions In this section: 
 (1) Broadcast advertisement.—The term ‘broadcast advertisement’ means a communication intended to be aired by a television or radio broadcast station, including a communication intended to be transmitted through a cable channel.  
 (2) Child at risk.—The term ‘child at risk’ means each young child whose family income does not exceed the poverty line.  
 (3) Poverty line.—The term ‘poverty line’ has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section, that is applicable to a family of the size involved.  
 (4) Printed or other advertisement.—The term ‘printed or other advertisement’ includes any communication intended to be distributed through a newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public advertising, but does not include any broadcast advertisement.  
 (5) State.—The term ‘State’ means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.  
 (6) Young child.—The term ‘young child’ means an individual under age 5.  
 (b) State certifications Not later than October 1 of each of fiscal year for which a State desires to receive an allotment under this section, the chief executive officer of the State shall submit to the Secretary a certification that the State shall— 
 (1) use such funds to promote the formation and maintenance of healthy 2-parent married families, strengthen fragile families, and promote responsible fatherhood through media campaigns conducted in accordance with the requirements of subsection (d);  
 (2) return any unused funds to the Secretary in accordance with the reconciliation process under subsection (e); and  
 (3) comply with the reporting requirements under subsection (f).  
 (c) Payments to states For each of fiscal years 2006 through 2010, the Secretary shall pay to each State that submits a certification under subsection (b), from any funds appropriated under subsection (i), for the fiscal year an amount equal to the amount of the allotment determined for the fiscal year under subsection (g).  
 (d) Establishment of media campaigns Each State receiving an allotment under this section for a fiscal year shall use the allotment to conduct media campaigns as follows: 
 (1) Conduct of media campaigns 
 (A) Radio and television media campaigns 
 (i) Production of broadcast advertisements At the option of the State, to produce broadcast advertisements that promote the formation and maintenance of healthy 2-parent married families, strengthen fragile families, and promote responsible fatherhood.  
 (ii) Airtime challenge program At the option of the State, to establish an airtime challenge program under which the State may spend amounts allotted under this section to purchase time from a broadcast station to air a broadcast advertisement produced under clause (i), but only if the State obtains an amount of time of the same class and during a comparable period to air the advertisement using non-Federal contributions.  
 (B) Other media campaigns At the option of the State, to conduct a media campaign that consists of the production and distribution of printed or other advertisements that promote the formation and maintenance of healthy 2-parent married families, strengthen fragile families, and promote responsible fatherhood.  
 (2) Administration of media campaigns A State may administer media campaigns funded under this section directly or through grants, contracts, or cooperative agreements with public agencies, local governments, or private entities, including charitable and faith-based organizations.  
 (3) Consultation with domestic violence assistance centers In developing broadcast and printed advertisements to be used in the media campaigns conducted under paragraph (1), the State or other entity administering the campaign shall consult with representatives of State and local domestic violence centers.  
 (4) Non-federal contributions.—In this section, the term ‘non-Federal contributions’ includes contributions by the State and by public and private entities. Such contributions may be in cash or in kind. Such term does not include any amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, or any amount expended by a State before October 1, 2005.  
 (e) Reconciliation process 
 (1) 3-year availability of amounts allotted Each State that receives an allotment under this section shall return to the Secretary any unused portion of the amount allotted to a State for a fiscal year not later than the last day of the second succeeding fiscal year together with any earnings on such unused portion.  
 (2) Procedure for redistribution of unused allotments The Secretary shall establish an appropriate procedure for redistributing to States that have expended the entire amount allotted under this section any amount that is— 
 (A) returned to the Secretary by States under paragraph (1); or  
 (B) not allotted to a State under this section because the State did not submit a certification under subsection (b) by October 1 of a fiscal year.  
 (f) Reporting requirements 
 (1) Monitoring and evaluation Each State receiving an allotment under this section for a fiscal year shall monitor and evaluate the media campaigns conducted using funds made available under this section in such manner as the Secretary, in consultation with the States, determines appropriate.  
 (2) Annual reports Not less frequently than annually, each State receiving an allotment under this section for a fiscal year shall submit to the Secretary reports on the media campaigns conducted using funds made available under this section at such time, in such manner, and containing such information as the Secretary may require.  
 (g) Amount of allotments 
 (1) In general Except as provided in paragraph (2), of the amount appropriated for the purpose of making allotments under this section for a fiscal year, the Secretary shall allot to each State that submits a certification under subsection (b) for the fiscal year an amount equal to the sum of— 
 (A) the amount that bears the same ratio to 50 percent of such funds as the number of young children in the State (as determined by the Secretary based on the most current reliable data available) bears to the number of such children in all States; and  
 (B) the amount that bears the same ratio to 50 percent of such funds as the number of children at risk in the State (as determined by the Secretary based on the most current reliable data available) bears to the number of such children in all States.  
 (2) Minimum allotments No allotment for a fiscal year under this section shall be less than— 
 (A) in the case of the District of Columbia or a State other than the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, 1 percent of the amount appropriated for the fiscal year under subsection (i); and  
 (B) in the case of the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, 0.5 percent of such amount.  
 (3) Pro rata reductions The Secretary shall make such pro rata reductions to the allotments determined under this subsection as are necessary to comply with the requirements of paragraph (2).  
 (h) Evaluation 
 (1) In general The Secretary shall conduct an evaluation of the impact of the media campaigns funded under this section.  
 (2) Report Not later than December 31, 2008, the Secretary shall report to Congress the results of the evaluation under paragraph (1).  
 (3) Funding Of the amount appropriated under subsection (i) for fiscal year 2006, $1,000,000 of such amount shall be transferred and made available for purposes of conducting the evaluation required under this subsection, and shall remain available until expended.  
 (i) Authorization of appropriations There is authorized to be appropriated $20,000,000 for each of fiscal years 2006 through 2010 for purposes of making allotments to States under this section. .  
 (b) Inapplicability of effective date provisions Section 116 shall not apply to the amendment made by subsection (a) of this section. .  
 (b) Clerical amendment Section 2 of such Act is amended in the table of contents by inserting after the item relating to section 116 the following new item: 
 
 
Sec. 117. Responsible fatherhood program.  .  
 229. Additional grants 
 (a) Grants To capitalize and develop sustainable social services Section 403(a) (42 U.S.C. 603(a)) is amended by adding at the end the following: 
 
 (6) Grants to capitalize and develop sustainable social services 
 (A) Authority to award grants The Secretary may award grants to entities for the purpose of capitalizing and developing the role of sustainable social services that are critical to the success of moving recipients of assistance under a State program funded under this part to work.  
 (B) Application 
 (i) In general An entity desiring a grant under this paragraph shall submit an application to the Secretary, at such time, in such manner, and, subject to clause (ii), containing such information as the Secretary may require.  
 (ii) Strategy for generation of revenue An application for a grant under this paragraph shall include a description of the capitalization strategy that the entity intends to follow to develop a program that generates its own source of ongoing revenue while assisting recipients of assistance under a State program funded under this part.  
 (C) Use of funds 
 (i) In general Funds made available under a grant made under this paragraph may be used for the acquisition, construction, or renovation of facilities or buildings.  
 (ii) General rules governing use of funds The rules of section 404, other than subsection (b) of that section, shall not apply to a grant made under this paragraph.  
 (D) Evaluation and report The Secretary shall, by grant, contract, or interagency agreement, conduct an evaluation of the programs developed with grants awarded under this paragraph and shall submit a report to Congress on the results of such evaluation.  
 (E) Authorization of appropriations Out of any money in the Treasury of the United States not otherwise appropriated, there is appropriated to the Secretary for the purpose of carrying out this paragraph, $40,000,000 for each of fiscal years 2006 through 2010. .  
 (b) Grants for low-Income car ownership programs Section 403(a) (42 U.S.C. 603(a)), as amended by subsection (a), is further amended by adding at the end the following: 
 
 (7) Grants for low-income car ownership programs 
 (A) Purposes The purposes of this paragraph are to— 
 (i) assist low-income families with children obtain dependable, affordable automobiles to improve their employment opportunities and access to training; and  
 (ii) provide incentives to States, Indian tribes, localities, and nonprofit entities to develop and administer programs that provide assistance with automobile ownership for low-income families.  
 (B) Definitions In this paragraph: 
 (i) Locality The term locality means a municipality that does not administer a State program funded under this part.  
 (ii) Low-income family with children The term low-income family with children means a household that is eligible for benefits or services funded under the State program funded under this part or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)).  
 (iii) Nonprofit entity The term nonprofit entity means a school, local agency, organization, or institution owned and operated by 1 or more nonprofit corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.  
 (C) Authority to award grants The Secretary may award grants to States, counties, localities, Indian tribes, and nonprofit entities to promote improving access to dependable, affordable automobiles by low-income families with children.  
 (D) Grant approval criteria The Secretary shall establish criteria for approval of an application for a grant under this paragraph that include consideration of— 
 (i) the extent to which the proposal, if funded, is likely to improve access to training and employment opportunities and child care services by low-income families with children by means of car ownership;  
 (ii) the level of innovation in the applicant's grant proposal; and  
 (iii) any partnerships between the public and private sector in the applicant's grant proposal.  
 (E) Use of funds 
 (i) In general A grant awarded under this paragraph shall be used to administer programs that assist low-income families with children with dependable automobile ownership, and maintenance of, or insurance for, the purchased automobile.  
 (ii) Supplement not supplant Funds provided to a State, Indian tribe, county, or locality under a grant awarded under this paragraph shall be used to supplement and not supplant other State, county, or local public funds expended for car ownership programs.  
 (iii) General rules governing use of funds The rules of section 404, other than subsection (b) of that section, shall not apply to a grant made under this paragraph.  
 (F) Application Each applicant desiring a grant under this paragraph shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.  
 (G) Reversion of funds Any funds not expended by a grantee within 3 years after the date the grant is awarded under this paragraph shall be available for redistribution among other grantees in such manner and amount as the Secretary may determine, unless the Secretary extends by regulation the time period to expend such funds.  
 (H) Limitation on administrative costs of the secretary Not more than an amount equal to 5 percent of the funds appropriated to make grants under this paragraph for a fiscal year shall be expended for administrative costs of the Secretary in carrying out this paragraph.  
 (I) Evaluation The Secretary shall, by grant, contract, or interagency agreement, conduct an evaluation of the programs administered with grants awarded under this paragraph.  
 (J) Authorization of appropriations There is authorized to be appropriated to the Secretary to make grants under this paragraph, $25,000,000 for each of fiscal years 2006 through 2010. .  
 230. Technical corrections 
 (a) Section 409(c)(2) (42 U.S.C. 609(c)(2)) is amended by inserting a comma after appropriate.  
 (b) Section 411(a)(1)(A)(ii)(III) (42 U.S.C. 611(a)(1)(A)(ii)(III)) is amended by striking the last close parenthesis.  
 (c) Section 413(j)(2)(A) (42 U.S.C. 613(j)(2)(A)) is amended by striking section and inserting sections.  
 (d) 
(1) Section 413 (42 U.S.C. 613) is amended by striking subsection (g) and redesignating subsections (h) through (j) and subsections (k) and (l) (as added by sections 211(d) and 224(a) of this Act, respectively) as subsections (g) through (k), respectively.  
 (2) Each of the following provisions is amended by striking 413(j) and inserting 413(i): 
 (A) Section 403(a)(5)(A)(ii)(III) (42 U.S.C. 603(a)(5)(A)(ii)(III)).  
 (B) Section 403(a)(5)(F) (42 U.S.C. 603(a)(5)(F)).  
 (C) Section 403(a)(5)(G)(ii) (42 U.S.C. 603(a)(5)(G)(ii)).  
 (D) Section 412(a)(3)(B)(iv) (42 U.S.C. 612(a)(3)(B)(iv)).  
 B Abstinence education 
 241. Extension of abstinence education program 
 (a) Extension of appropriations Section 510(d) (42 U.S.C. 710(d)) is amended by striking 2003 and inserting 2010.  
 (b) Allotment of funds Section 510(a) (42 U.S.C. 710(a)) is amended— 
 (1) in the matter preceding paragraph (1), by striking an application for the fiscal year under section 505(a) and inserting , for the fiscal year, an application under section 505(a), and an application under this section (in such form and meeting such terms and conditions as determined appropriate by the Secretary),; and  
 (2) in paragraph (2), to read as follows: 
 
 (2) the percentage described in section 502(c)(1)(B)(ii) that would be determined for the State under section 502(c) if such determination took into consideration only those States that transmitted both such applications for such fiscal year. .  
 (c) Reallotment of funds Section 510 (42 U.S.C. 710(a)) is amended by adding at the end the following: 
 
 (e) 
(1) With respect to allotments under subsection (a) for fiscal year 2006 and subsequent fiscal years, the amount of any allotment to a State for a fiscal year that the Secretary determines will not be required to carry out a program under this section during such fiscal year or the succeeding fiscal year shall be available for reallotment from time to time during such fiscal years on such dates as the Secretary may fix, to other States that the Secretary determines— 
 (A) require amounts in excess of amounts previously allotted under subsection (a) to carry out a program under this section; and  
 (B) will use such excess amounts during such fiscal years.  
 (2) Reallotments under paragraph (1) shall be made on the basis of such States' applications under this section, after taking into consideration the population of low-income children in each such State as compared with the population of low-income children in all such States with respect to which a determination under paragraph (1) has been made by the Secretary.  
 (3) Any amount reallotted under paragraph (1) to a State is deemed to be part of its allotment under subsection (a). .  
 (d) Effective date The amendments made by this section shall be effective with respect to the program under section 510 for fiscal year 2006 and succeeding fiscal years.  
 C Child support 
 251. Distribution of child support collected by states on behalf of children receiving certain welfare benefits 
 (a) Modification of rule requiring assignment of support rights as a condition of receiving TANF Section 408(a)(3) (42 U.S.C. 608(a)(3)) is amended to read as follows: 
 
 (3) No assistance for families not assigning certain support rights to the state A State to which a grant is made under section 403 shall require, as a condition of paying assistance to a family under the State program funded under this part, that a member of the family assign to the State any right the family member may have (on behalf of the family member or of any other person for whom the family member has applied for or is receiving such assistance) to support from any other person, not exceeding the total amount of assistance so paid to the family, which accrues during the period that the family receives assistance under the program. .  
 (b) Increasing child support payments to families and simplifying child support distribution rules 
 (1) Distribution rules 
 (A) In general Section 457(a) (42 U.S.C. 657(a)) is amended to read as follows: 
 
 (a) In general Subject to subsections (d) and (e), the amounts collected on behalf of a family as support by a State pursuant to a plan approved under this part shall be distributed as follows: 
 (1) Families receiving assistance In the case of a family receiving assistance from the State, the State shall— 
 (A) pay to the Federal Government the Federal share of the amount collected, subject to paragraph (3)(A);  
 (B) retain, or pay to the family, the State share of the amount collected, subject to paragraph (3)(B); and  
 (C) pay to the family any remaining amount.  
 (2) Families that formerly received assistance In the case of a family that formerly received assistance from the State: 
 (A) Current support To the extent that the amount collected does not exceed the current support amount, the State shall pay the amount to the family.  
 (B) Arrearages Except as otherwise provided in an election made under section 454(34), to the extent that the amount collected exceeds the current support amount, the State— 
 (i) shall first pay to the family the excess amount, to the extent necessary to satisfy support arrearages not assigned pursuant to section 408(a)(3);  
 (ii) if the amount collected exceeds the amount required to be paid to the family under clause (i), shall— 
 (I) pay to the Federal Government the Federal share of the excess amount described in this clause, subject to paragraph (3)(A); and  
 (II) retain, or pay to the family, the State share of the excess amount described in this clause, subject to paragraph (3)(B); and  
 (iii) shall pay to the family any remaining amount.  
 (3) Limitations 
 (A) Federal reimbursements The total of the amounts paid by the State to the Federal Government under paragraphs (1) and (2) of this subsection with respect to a family shall not exceed the Federal share of the amount assigned with respect to the family pursuant to section 408(a)(3).  
 (B) State reimbursements The total of the amounts retained by the State under paragraphs (1) and (2) of this subsection with respect to a family shall not exceed the State share of the amount assigned with respect to the family pursuant to section 408(a)(3).  
 (4) Families that never received assistance In the case of any other family, the State shall pay the amount collected to the family.  
 (5) Families under certain agreements Notwithstanding paragraphs (1) through (3), in the case of an amount collected for a family in accordance with a cooperative agreement under section 454(33), the State shall distribute the amount collected pursuant to the terms of the agreement.  
 (6) State financing options To the extent that the State's share of the amount payable to a family pursuant to paragraph (2)(B) of this subsection exceeds the amount that the State estimates (under procedures approved by the Secretary) would have been payable to the family pursuant to former section 457(a)(2)(B) (as in effect for the State immediately before the date this subsection first applies to the State) if such former section had remained in effect, the State may elect to have the payment considered a qualified State expenditure for purposes of section 409(a)(7).  
 (7) State option to pass through additional support with federal financial participation 
 (A) Families that formerly received assistance Notwithstanding paragraph (2), a State shall not be required to pay to the Federal Government the Federal share of an amount collected on behalf of a family that formerly received assistance from the State to the extent that the State pays the amount to the family.  
 (B) Families that currently receive assistance 
 (i) In general Notwithstanding paragraph (1), in the case of a family that receives assistance from the State, a State shall not be required to pay to the Federal Government the Federal share of the excepted portion (as defined in clause (ii)) of any amount collected on behalf of such family during a month to the extent that— 
 (I) the State pays the excepted portion to the family; and  
 (II) the excepted portion is disregarded in determining the amount and type of assistance provided to the family under such program.  
 (ii) Excepted portion defined For purposes of this subparagraph, the term excepted portion means that portion of the amount collected on behalf of a family during a month that does not exceed $400 per month, or in the case of a family that includes 2 or more children, that does not exceed an amount established by the State that is not more than $600 per month.  
 (8) States with demonstration waivers Notwithstanding the preceding paragraphs, in the case of a State that, on the date of enactment of this paragraph, has had in effect since October 1, 1997, a waiver under section 1115 permitting passthrough payments of child support collections— 
 (A) the State may continue to distribute such payments to families without regard to the expiration date of such waiver; and  
 (B) the requirement under paragraph (1) to pay to the Federal Government the Federal share of the amount collected on behalf of a family shall not apply to the extent that— 
 (i) the State distributes such amount to the family; and  
 (ii) such amount is disregarded in determining the amount and type of assistance paid to the family. .  
 (B) State plan to include election as to which rules to apply in distributing child support arrearages collected on behalf of families formerly receiving assistance Section 454 (42 U.S.C. 654) is amended— 
 (i) by striking and at the end of paragraph (32);  
 (ii) by striking the period at the end of paragraph (33) and inserting ; and; and  
 (iii) by inserting after paragraph (33) the following: 
 
 (34) include an election by the State to apply section 457(a)(2)(B) of this Act or former section 457(a)(2)(B) of this Act (as in effect for the State immediately before the date this paragraph first applies to the State) to the distribution of the amounts which are the subject of such sections and, for so long as the State elects to so apply such former section, the amendments made by section __51(d)(1) of the Personal Responsibility and Individual Development for Everyone Act shall not apply with respect to the State, notwithstanding section __51(e) of that Act. .  
 (C) Approval of estimation procedures Not later than the date that is 6 months after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the States (as defined for purposes of part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.)), shall establish the procedures to be used to make the estimate described in section 457(a)(6) of such Act (42 U.S.C. 657(a)(6)).  
 (2) Current support amount defined Section 457(c) (42 U.S.C. 657(c)) is amended by adding at the end the following: 
 
 (5) Current support amount The term current support amount means, with respect to amounts collected as support on behalf of a family, the amount designated as the monthly support obligation of the noncustodial parent in the order requiring the support. .  
 (c) State option To discontinue older support assignments Section 457(b) (42 U.S.C. 657(b)) is amended to read as follows: 
 
 (b) Continuation of assignments 
 (1) State option to discontinue pre-1997 support assignments 
 (A) In general Any rights to support obligations assigned to a State as a condition of receiving assistance from the State under part A and in effect on September 30, 1997 (or such earlier date on or after August 22, 1996, as the State may choose), may remain assigned after such date.  
 (B) Distribution of amounts after assignment discontinuation If a State chooses to discontinue the assignment of a support obligation described in subparagraph (A), the State may treat amounts collected pursuant to such assignment as if such amounts had never been assigned and may distribute such amounts to the family in accordance with subsection (a)(4).  
 (2) State option to discontinue post-1997 assignments 
 (A) In general Any rights to support obligations accruing before the date on which a family first receives assistance under part A that are assigned to a State under that part and in effect before the implementation date of this section may remain assigned after such date.  
 (B) Distribution of amounts after assignment discontinuation If a State chooses to discontinue the assignment of a support obligation described in subparagraph (A), the State may treat amounts collected pursuant to such assignment as if such amounts had never been assigned and may distribute such amounts to the family in accordance with subsection (a)(4). .  
 (d) Conforming amendments 
 (1) Section 409(a)(7)(B)(i) (42 U.S.C. 609(a)(7)(B)(i)), as amended by section 213(c), is amended— 
 (A) in subclause (I)(aa), by striking 457(a)(1)(B) and inserting 457(a)(1); and  
 (B) by adding at the end the following: 
 
 (VI) Portions of certain child support payments collected on behalf of and distributed to families no longer receiving assistance Any amount paid by a State pursuant to clause (i) or (ii) of section 457(a)(2)(B), but only to the extent that the State properly elects under section 457(a)(6) to have the payment considered a qualified State expenditure. .  
 (2) Section 6402(c) of the Internal Revenue Code of 1986 (relating to offset of past-due support against overpayments) is amended— 
 (A) in the first sentence, by striking the Social Security Act. and inserting of such Act.; and  
 (B) by striking the third sentence and inserting the following: The Secretary shall apply a reduction under this subsection first to an amount certified by the State as past due support under section 464 of the Social Security Act before any other reductions allowed by law..  
 (e) Effective date 
 (1) In general The amendments made by this section shall take effect on October 1, 2009, and shall apply to payments under parts A and D of title IV of the Social Security Act for calendar quarters beginning on or after such date, and without regard to whether regulations to implement such amendments (in the case of State programs operated under such part D) are promulgated by such date.  
 (2) State option to accelerate effective date In addition, a State may elect to have the amendments made by this section apply to the State and to amounts collected by the State (and such payments under parts A and D), on and after such date as the State may select that is after the date of enactment of this Act and before October 1, 2009.  
 252. Mandatory review and adjustment of child support orders for families receiving tanf 
 (a) In general Section 466(a)(10)(A)(i) (42 U.S.C. 666(a)(10)(A)(i)) is amended— 
 (1) by striking parent, or, and inserting parent or; and  
 (2) by striking upon the request of the State agency under the State plan or of either parent,.  
 (b) Effective date The amendments made by subsection (a) shall take effect on October 1, 2007.  
 253. Report on undistributed child support payments Not later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the procedures that the States use generally to locate custodial parents for whom child support has been collected but not yet distributed. The report shall include an estimate of the total amount of undistributed child support and the average length of time it takes undistributed child support to be distributed. To the extent the Secretary deems appropriate, the Secretary shall include in the report recommendations as to whether additional procedures should be established at the Federal or State level to expedite the payment of undistributed child support.  
 254. Use of new hire information to assist in administration of unemployment compensation programs 
 (a) In general Section 453(j) (42 U.S.C. 653(j)) is amended by adding at the end the following: 
 
 (7) Information comparisons and disclosure to assist in administration of unemployment compensation programs 
 (A) In general If, for purposes of administering an unemployment compensation program under Federal or State law, a State agency responsible for the administration of such program transmits to the Secretary the name and social security account number of an individual, the Secretary shall disclose to the State agency information on the individual and the individual's employer that is maintained in the National Directory of New Hires, subject to the succeeding provisions of this paragraph.  
 (B) Condition on disclosure by the secretary The Secretary shall make a disclosure under subparagraph (A) only to the extent that the Secretary determines that the disclosure would not interfere with the effective operation of the program under this part.  
 (C) Use and disclosure of information by state agencies 
 (i) In general A State agency may not use or disclose information provided under this paragraph except for purposes of administering a program referred to in subparagraph (A).  
 (ii) Information security A State agency to which information is provided under this paragraph shall have in effect data security and control policies that the Secretary finds adequate to ensure the security of information obtained under this paragraph and to ensure that access to such information is restricted to authorized persons for purposes of authorized uses and disclosures.  
 (iii) Penalty for misuse of information An officer or employee of a State agency who fails to comply with this subparagraph shall be subject to the sanctions under subsection (l)(2) to the same extent as if such officer or employee was an officer or employee of the United States.  
 (D) Procedural requirements A State agency requesting information under this paragraph shall adhere to uniform procedures established by the Secretary governing information requests and data matching under this paragraph.  
 (E) Reimbursement of costs A State agency shall reimburse the Secretary, in accordance with subsection (k)(3), for the costs incurred by the Secretary in furnishing the information requested under this paragraph. .  
 (b) Effective date The amendment made by subsection (a) shall take effect on October 1, 2006.  
 255. Decrease in amount of child support arrearage triggering passport denial 
 (a) In general Section 452(k)(1) (42 U.S.C. 652(k)(1)) is amended by striking $5,000 and inserting $2,500.  
 (b) Conforming amendment Section 454(31) (42 U.S.C. 654(31)) is amended by striking $5,000 and inserting $2,500.  
 (c) Effective date The amendments made by this section shall take effect on October 1, 2006.  
 256. Use of tax refund intercept program to collect past-due child support on behalf of children who are not minors 
 (a) In general Section 464 (42 U.S.C. 664) is amended— 
 (1) in subsection (a)(2)(A), by striking (as that term is defined for purposes of this paragraph under subsection (c)); and  
 (2) in subsection (c)— 
 (A) in paragraph (1)— 
 (i) by striking (1) Except as provided in paragraph (2), as used in and inserting In; and  
 (ii) by inserting (whether or not a minor) after a child each place it appears; and  
 (B) by striking paragraphs (2) and (3).  
 (b) Effective date The amendments made by subsection (a) shall take effect on October 1, 2007.  
 257. Garnishment of compensation paid to veterans for service-connected disabilities in order to enforce obligations 
 (a) In general Section 459(h)(1)(A)(ii)(V)) (42 U.S.C. 659(h)(1)(A)(ii)(V)) is amended by striking all that follows Armed Forces and inserting , except that such compensation shall not be subject to withholding pursuant to this section for payment of alimony unless the former member to whom it is payable is in receipt of retired or retainer pay and has waived a portion of such pay in order to receive such compensation;.  
 (b) Effective date The amendment made by subsection (a) shall take effect on October 1, 2007.  
 258. Improving federal debt collection practices 
 (a) In general Section 3716(h)(3) of title 31, United States Code, is amended to read as follows: 
 
 (3) 
(A) Except as provided in subparagraph (B), in applying this subsection with respect to any debt owed to a State, subsection (c)(3)(A) shall not apply.  
 (B) Subparagraph (A) shall not apply with respect to payments owed to an individual under title II of the Social Security Act, for purposes of an offset under this section of such payments against past-due support (as defined in section 464(c) of the Social Security Act, without regard to paragraphs (2) and (3) of such section 464(c)) that is being enforced by a State agency administering a program under part D of title IV of that Act. .  
 (b) Effective date The amendment made by subsection (a) shall take effect on October 1, 2006.  
 259. Maintenance of technical assistance funding Section 452(j) (42 U.S.C. 652(j)) is amended by inserting or the amount appropriated under this paragraph for fiscal year 2005, whichever is greater before , which shall be available.  
 260. Maintenance of federal parent locator service funding Section 453(o) (42 U.S.C. 653(o)) is amended— 
 (1) in the first sentence, by inserting or the amount appropriated under this paragraph for fiscal year 2005, whichever is greater before , which shall be available; and  
 (2) in the second sentence, by striking for each of fiscal years 1997 through 2001.  
 261. Identification and seizure of assets held by multistate financial institutions 
 (a) Duties of the secretary Section 452(l) (42 U.S.C. 652(l)) is amended to read as follows: 
 
 (l) Identification and seizure of assets held by multistate financial institutions.— 
 (1) In general The Secretary, through the Federal Parent Locator Service, is authorized— 
 (A) to assist State agencies operating programs under this part and financial institutions doing business in 2 or more States in reaching agreements regarding the receipt from such institutions, and the transfer to the State agencies, of information that may be provided pursuant to section 466(a)(17)(A)(i) or 469A(a);  
 (B) to perform data matches comparing information from such State agencies and financial institutions entering into such Agreements with respect to individuals owing past-due support; and  
 (C) to seize assets, held by such financial institutions, of individuals identified through such data matches who owe past-due support, by— 
 (i) issuing a notice of lien or levy to such financial institutions requiring them to encumber such assets for 30 calendar days and to subsequently transfer such assets to the Secretary (except that the Secretary shall promptly release such lien or levy within such 30-day period upon request of the State agencies responsible for collecting past-due support from such individuals); and  
 (ii) providing notice to such individuals of the lien or levy upon their assets and informing them— 
 (I) of their procedural due process rights, including the opportunity to contest such lien or levy to the appropriate State agency; and  
 (II) in the case of jointly owned assets, of the process by which other owners may secure their respective share of such assets, according to such policies and procedures as the Secretary may specify with respect to seizure of such assets.  
 (2) Transfer of funds to states Assets seized from individuals under paragraph (1)(C) shall be promptly transferred by the Secretary to the State agencies responsible for collecting past-due support from such individuals for distribution pursuant to section 457.  
 (3) Relationship to state laws Notwithstanding any provision of State law, an individual receiving a notice under paragraph (1)(C) shall have 21 calendar days from the date of such notice to contest the lien or levy imposed under such paragraph by requesting an administrative review by the State agency responsible for collecting past-due support from such individual.  
 (4) Treatment of disclosures For purposes of section 1113(d) of the Right to Financial Privacy Act of 1978, a disclosure pursuant to this subsection shall be considered a disclosure pursuant to a Federal statute. .  
 (b) State duties 
 (1) Individuals with assets subject to federal seizure Section 454 (42 U.S.C. 654), as amended by section 251(b)(1)(B)(iii), is amended— 
 (A) in paragraph (33), by striking and at the end;  
 (B) in paragraph (34), by striking the period and inserting ; and; and  
 (C) by inserting after paragraph (34), the following: 
 
 (35) provide that the State shall— 
 (A) upon furnishing the Secretary with information under section 452(l) with respect to individuals owing past-due support, provide notice to such individuals that their assets held in financial institutions shall be subject to seizure to pay such past-due support, and shall— 
 (i) instruct such individuals of the steps which may be taken to contest the State's determination that past-due support is owed or the amount of the past-due support; and  
 (ii) include, in the case of jointly owned assets, a description of the process by which other owners may secure their share of such assets, in accordance with such policies and procedures as the Secretary may specify with respect to seizure of such assets;  
 (B) promptly resolve cases in which such individuals contest the State's determination with respect to past-due support, and provide for expedited refund of any assets erroneously seized and transferred to the State under such section 452(l); and  
 (C) except as otherwise specified under this paragraph or by the Secretary, ensure that the due process protections afforded under this paragraph to individuals whose assets are subject to seizure under section 452(l) are generally consistent with, and to the extent practicable conform to, the due process protections afforded by the State to individuals subject to offset of tax refunds under section 464. .  
 (2) Reimbursement of federal costs Section 453(k)(3) (42 U.S.C. 653(k)(3)) is amended— 
 (A) in the paragraph heading, by inserting and enforcement services after information  
 (B) by inserting or enforcement services after that receives information;  
 (C) by inserting or section 452(l) after pursuant to this section; and  
 (D) by striking in furnishing the information and inserting in furnishing such information or enforcement services.  
 (c) Conforming amendments 
 (1) State law requirements Section 466(a)(17) (42 U.S.C. 666(a)(17)) is amended— 
 (A) in subparagraph (A)— 
 (i) in clause (i), by inserting pursuant to section 452(l) after and the Federal Parent Locator Service; and  
 (ii) in clause (ii), by inserting issued by the State agency or by the Secretary under section 452(l) after in response to a notice of lien or levy; and  
 (B) in subparagraph (C)— 
 (i) in clause (i), by inserting or to the Federal Parent Locator Service after to the State agency; and  
 (ii) in clause (ii), by striking issued by the State agency.  
 (2) Non liability for financial institutions Section 469A(a) (42 U.S.C. 669a(a)) is amended by inserting section 452(l) or before section 466(a)(17)(A).  
 262. Information comparisons with insurance data 
 (a) Duties of the secretary Section 452 (42 U.S.C. 652) is amended by adding at the end the following: 
 
 (m) Comparisons with insurance information 
 (1) In general The Secretary, through the Federal Parent Locator Service, is authorized— 
 (A) to compare information concerning individuals owing past-due support with information maintained by insurers (or their agents) concerning insurance claims, settlements, awards, and payments, and  
 (B) to furnish information resulting from such data matches to the State agencies responsible for collecting child support from such individuals.  
 (2) Liability No insurer (including any agent of an insurer) shall be liable under any Federal or State law to any person for any disclosure provided for under this subsection, or for any other action taken in good faith in accordance with the provisions of this subsection. .  
 (b) State reimbursement of federal costs Section 453(k)(3) (42 U.S.C. 653(k)(3)), as amended by section 262(b)(2), is amended by striking section 452(l) and inserting subsection (l) or (m) of section 452.  
 263. Tribal access to the federal parent locator service Section 453(c)(1) (42 U.S.C. 653(c)(1)) is amended by inserting or Indian tribe or tribal organization after any agent or attorney of any State.  
 264. Reimbursement of secretary's costs of information comparisons and disclosure for enforcement of obligations on higher education act loans and grants Section 453(j)(6)(F) (42 U.S.C. 653(j)(6)(F)) is amended by striking additional.  
 265. Technical amendment relating to cooperative agreements between states and indian tribes Section 454(33) (42 U.S.C. 654(33)) is amended by striking that receives funding pursuant to section 428 and.  
 266. Claims upon longshore and harbor workers' compensation for child support 
 (a) In general Section 17 of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 917) is amended to read as follows: 
 
 17. Liens on compensation; child support enforcement 
(a) Liens Where a trust fund which complies with section 302(c) of the Labor Management Relations Act, 1947 (29 U.S.C. 186(c)) established pursuant to a collective-bargaining agreement in effect between an employer and an employee covered under this Act has paid disability benefits to an employee which the employee is legally obligated to repay by reason of the employee's entitlement to compensation under this Act or under a settlement, the Secretary shall authorize a lien on such compensation in favor of the trust fund for the amount of such payments.  
 (b) Child support Compensation or benefits due or payable to an individual under this Act (other than medical benefits) shall be subject, in like manner and to the same extent as similar compensation or benefits under a workers' compensation program if established under State law— 
 (1) to withholding in accordance with State law enacted pursuant to subsections (a)(1) and (b) of section 466 of the Social Security Act and regulations under such subsections; and  
 (2) to any other legal process brought, by a State agency administering a program under a State plan approved under part D of title IV of the Social Security Act or by an individual obligee, to enforce the legal obligation of the individual to provide child support or alimony. .  
 (b) Conforming amendment Section 16 of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 916) is amended— 
 (1) by striking No and inserting Except as provided by this Act, no; and  
 (2) by striking , except as provided by this Act, after under this Act.  
 267. State option to use statewide automated data processing and information retrieval system for interstate cases Section 466(a)(14)(A)(iii) (42 U.S.C. 666(a)(14)(A)(iii)) is amended by inserting before the semicolon the following: (but the assisting State may establish a corresponding case based on such other State's request for assistance).  
 268. State law requirement concerning the uniform interstate family support act (uifsa) 
 (a) In general Section 466(f) (42 U.S.C. 666(f)) is amended— 
 (1) by striking and as in effect on August 22, 1996,; and  
 (2) by striking adopted as of such date and inserting adopted as of August, 2001.  
 (b) Full faith and credit for child support orders Section 1738B of title 28, United States Code, is amended— 
 (1) by striking subsection (d) and inserting the following: 
 
 (d) Continuing exclusive jurisdiction 
 (1) In general Subject to paragraph (2), a court of a State that has made a child support order consistent with this section has continuing, exclusive jurisdiction to modify its order if the order is the controlling order and— 
 (A) the State is the child's State or the residence of any individual contestant; or  
 (B) if the State is not the residence of the child or an individual contestant, the contestants consent in a record or in open court that the court may continue to exercise jurisdiction to modify its order.  
 (2) Requirement A court may not exercise its continuing, exclusive jurisdiction to modify the order if the court of another State, acting in accordance with subsections (e) and (f), has made a modification of the order. ;  
 (2) in subsection (e)(2)— 
 (A) in subparagraph (A), by striking because and all that follows through the semicolon and inserting pursuant to paragraph (1) or (2) of subsection (d); and  
 (B) in subparagraph (B), by inserting with jurisdiction over at least 1 of the individual contestants or that is located in the child's State after another State;  
 (3) in subsection (f)— 
 (A) in the subsection heading, by striking Recognition of and inserting Determination of Controlling;  
 (B) in the matter preceding paragraph (1), by striking shall apply and all that follows through the colon and inserting having personal jurisdiction over both individual contestants shall apply the following rules and by order shall determine which order controls:  
 (C) in paragraph (1), by striking must be and inserting controls and must be so;  
 (D) in paragraph (2), by striking must be recognized and inserting controls;  
 (E) in paragraph (3), by striking must be recognized each place it appears and inserting controls;  
 (F) in paragraph (4)— 
 (i) by striking may and inserting shall; and  
 (ii) by striking must be recognized and inserting controls; and  
 (G) by striking paragraph (5);  
 (4) by striking subsection (g) and inserting the following: 
 
 (g) Enforcement of modified orders If a child support order issued by a court of a State is modified by a court of another State which properly assumed jurisdiction, the issuing court— 
 (1) may enforce its order that was modified only as to arrears and interest accruing before the modification;  
 (2) may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and  
 (3) shall recognize the modifying order of the other State for the purpose of enforcement. ;  
 (5) in subsection (h)— 
 (A) in paragraph (1), by striking and (3) and inserting , (3), and (4);  
 (B) in paragraph (2), by inserting the computation and payment of arrearages, and the accrual of interest on the arrearages, after obligations of support,; and  
 (C) by adding at the end the following: 
 
 (4) Prospective application After a court determines which is the controlling order and issues an order consolidating arrears, if any, a court shall prospectively apply the law of the State issuing the controlling order, including that State's law with respect to interest on arrears, current and future support, and consolidated arrears. ; and  
 (6) in subsection (i), by inserting and subsection (d)(2) does not apply after issuing State.  
 269. Grants to states for access and visitation programs 
 (a) Authority To make grants to indian tribes Section 469B (42 U.S.C. 669b) is amended— 
 (1) in the section heading, by inserting and indian tribes after states; and  
 (2) in subsection (a), by inserting and Indian tribes or tribal organizations after to enable States.  
 (b) Amount of grants Section 469B(b) (42 U.S.C. 669b(b)) is amended to read as follows: 
 
 (b) Amount of grants 
 (1) Grants to states The amount of the grant to be made to a State under this section for a fiscal year shall be an amount equal to the lesser of— 
 (A) 90 percent of State expenditures during the fiscal year for activities described in subsection (a); or  
 (B) the allotment of the State under subsection (c) for the fiscal year.  
 (2) Grants to indian tribes An Indian tribe or tribal organization operating a program under section 455 that has operated such program throughout the preceding fiscal year and has an application under this section approved by the Secretary shall receive a grant under this section for a fiscal year in an amount equal to the allotment of such Indian tribe or tribal organization under subsection (c)(2) for the fiscal year. .  
 (c) Allotments Section 469B(c) (42 U.S.C. 669b(c)) is amended to read as follows: 
 
 (c) Allotments 
 (1) Allotments to states 
 (A) In general Subject to the subparagraph (C), the allotment of a State for a fiscal year is the amount that bears the same ratio to the amount specified in subparagraph (B) for such fiscal year as the number of children in the State living with only 1 parent bears to the total number of such children in all States.  
 (B) Amount available for allotment For purposes of subparagraph (A), the amount specified in this subparagraph is the following amount, reduced by the total allotments to Indian tribes or tribal organizations in accordance with paragraph (2): 
 (i) $12,000,000 for fiscal year 2006.  
 (ii) $14,000,000 for fiscal year 2007.  
 (iii) $16,000,000 for fiscal year 2008.  
 (iv) $20,000,000 for fiscal year 2009 and each succeeding fiscal year.  
 (C) Minimum state allotment The Secretary shall adjust allotments to States under subparagraph (A) as necessary to ensure that no State is allotted less than— 
 (i) $120,000 for fiscal year 2006;  
 (ii) $140,000 for fiscal year 2007;  
 (iii) $160,000 for fiscal year 2008; and  
 (iv) $180,000 for fiscal year 2009 and each succeeding fiscal year.  
 (2) Allotments to indian tribes 
 (A) In general Subject to subparagraph (C), the allotment of an Indian tribe or tribal organization described in subsection (b)(2) for a fiscal year is an amount that bears the same ratio to the amount specified in subparagraph (B) for such fiscal year as the number of children in the Indian tribe or tribal organization living with only 1 parent bears to the total number of such children in all Indian tribes and tribal organizations eligible to receive grants under this section for such year.  
 (B) Amount available for allotment For purposes of subparagraph (A), the amount available under this subparagraph is an amount, deducted from the amount specified in paragraph (1)(B), not to exceed— 
 (i) $250,000 for fiscal year 2006;  
 (ii) $600,000 for fiscal year 2007;  
 (iii) $800,000 for fiscal year 2008; and  
 (iv) $1,670,000 for fiscal year 2009 and each succeeding year.  
 (C) Minimum and maximum tribal allotment The Secretary shall adjust allotments to Indian tribes and tribal organizations under subparagraph (A) as necessary to ensure that no Indian tribe or tribal organization is allotted, for a fiscal year, an amount which is less than $10,000 or more than the minimum State allotment for such fiscal year. .  
 (d) Administration Section 469B(e) (42 U.S.C. 669b(e)) is amended to read as follows: 
 
 (e) Administration 
 (1) Grants to states Each State to which a grant is made under this section— 
 (A) may administer State programs funded with the grant, directly or through grants to or contracts with courts, local public agencies, or nonprofit private entities; and  
 (B) shall not be required to operate such programs on a statewide basis.  
 (2) Grants to states or indian tribes Each State or Indian tribe or tribal organization to which a grant is made under this section shall monitor, evaluate, and report on such programs in accordance with regulations prescribed by the Secretary. .  
 270. Timing of corrective action year for state noncompliance with child support enforcement program requirements 
 (a) In general Section 409(a)(8) (42 U.S.C. 609(a)(8)) is amended— 
 (1) in subparagraph (A)— 
 (A) in the matter preceding clause (i)(I), by striking in a fiscal year and inserting for a fiscal year; and  
 (B) in clause (ii)— 
 (i) in the matter preceding subclause (I), by striking that, with respect to the succeeding fiscal year— and inserting that, with respect to the period described in subparagraph (D); and  
 (ii) in the matter following subclause (II), by striking the end of such succeeding fiscal year and inserting the end of the period described in subparagraph (D); and  
 (2) by adding at the end the following: 
 
 (D) Period described Subject to subparagraph (E), for purposes of this paragraph, the period described in this subparagraph is the period that begins with the date on which the Secretary makes a finding described in subparagraph (A)(i) with respect to State performance in a fiscal year and ends on September 30 of the fiscal year following the fiscal year in which the Secretary makes such a finding.  
 (E) No penalty if state corrects noncompliance in finding year The Secretary shall not take a reduction described in subparagraph (A) with respect to a noncompliance described in clause (i) of that subparagraph if the Secretary determines that the State has corrected the noncompliance in the fiscal year in which the Secretary makes the finding of the noncompliance. .  
 (b) Effective date The amendments made by subsection (a) shall be effective with respect to determinations of State compliance for fiscal year 2002 and succeeding fiscal years.  
 (c) Special rule for fiscal year 2001 Notwithstanding any other provision of law, the Secretary shall not take against amounts otherwise payable to a State, a reduction described in section 409(a)(8)(A) of the Social Security Act (42 U.S.C. 609(a)(8)(A)) with respect to a noncompliance described in such section occurring in fiscal year 2001 if the Secretary determines that the State has corrected such noncompliance in fiscal year 2002 or 2003.  
 D Child welfare 
 275. Extension of authority to approve demonstration projects Section 1130(a)(2) (42 U.S.C. 1320a–9(a)(2)) is amended by striking 2003 and inserting 2010.  
 276. Removal of commonwealth of puerto rico foster care funds from limitation on payments Section 1108(a)(2) (42 U.S.C. 1308(a)(2)), as amended by section 226(b)(2), is amended— 
 (1) by striking Paragraph (1) and inserting the following: 
 
 (A) In general Paragraph (1) ;  
 (2) in subparagraph (A) (as added by paragraph (1)), by striking or 418(a)(4)(B) and inserting 418(a)(4)(B), or, subject to clause (ii) of subparagraph (B), payments to Puerto Rico described in clause (i) of that subparagraph before the period; and  
 (3) by adding at the end the following: 
 
 (B) Certain payments to puerto rico 
 (i) Payments described For purposes of subparagraph (A), payments described in this subparagraph are payments made to Puerto Rico under part E of title IV with respect to the portion of foster care payments made to Puerto Rico for fiscal year 2007 or any fiscal year thereafter that exceed the total amount of such payments for fiscal year 2004.  
 (ii) Limitation The total amount of payments to Puerto Rico described in clause (i) that are disregarded under subparagraph (A) may not exceed $6,250,000 for each of fiscal years 2007 through 2010. .  
 277. Technical correction Section 1130(b)(1) (42 U.S.C. 1320a–9(b)(1)) is amended by striking 422(b)(9) and inserting 422(b)(10).  
 E Supplemental security income 
 281. Review of state agency blindness and disability determinations Section 1633 (42 U.S.C. 1383b) is amended by adding at the end the following: 
 
 (e) 
(1) The Commissioner of Social Security shall review determinations, made by State agencies pursuant to subsection (a) in connection with applications for benefits under this title on the basis of blindness or disability, that individuals who have attained 18 years of age are blind or disabled. Any review by the Commissioner of Social Security of a State agency determination under this paragraph shall be made before any action is taken to implement the determination.  
 (2) 
(A) In carrying out paragraph (1), the Commissioner of Social Security shall review— 
 (i) with respect to fiscal year 2006, at least 25 percent of all determinations referred to in paragraph (1) that are made in such fiscal year; and  
 (ii) with respect to fiscal years after fiscal year 2006, at least 50 percent of all such determinations that are made in each such fiscal year.  
 (B) In conducting reviews pursuant to subparagraph (A), the Commissioner of Social Security shall, to the extent feasible, select for review those determinations which the Commissioner of Social Security identifies as being the most likely to be incorrect. .  
 F Transitional medical assistance 
 285. Extension and simplification of the transitional medical assistance program (tma) 
 (a) Option of continuous eligibility for 12 months; option of continuing coverage for Up To an additional year 
 (1) Option of continuous eligibility for 12 months by making reporting requirements optional Section 1925(b) (42 U.S.C. 1396r–6(b)) is amended— 
 (A) in paragraph (1), by inserting , at the option of a State, after and which;  
 (B) in paragraph (2)(A), by inserting Subject to subparagraph (C): after (A) Notices.—;  
 (C) in paragraph (2)(B), by inserting Subject to subparagraph (C): after (B) Reporting requirements.—;  
 (D) by adding at the end the following: 
 
 (C) State option to waive notice and reporting requirements A State may waive some or all of the reporting requirements under clauses (i) and (ii) of subparagraph (B). Insofar as it waives such a reporting requirement, the State need not provide for a notice under subparagraph (A) relating to such requirement. ; and  
 (E) in paragraph (3)(A)(iii), by inserting the State has not waived under paragraph (2)(C) the reporting requirement with respect to such month under paragraph (2)(B) and if after 6-month period if.  
 (2) State option to extend eligibility for low-income individuals for up to 12 additional months Section 1925 (42 U.S.C. 1396r–6) is further amended— 
 (A) by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and  
 (B) by inserting after subsection (b) the following: 
 
 (c) State option of Up To 12 months of additional eligibility 
 (1) In general Notwithstanding any other provision of this title, each State plan approved under this title may provide, at the option of the State, that the State shall offer to each family which received assistance during the entire 6-month period under subsection (b) and which meets the applicable requirement of paragraph (2), in the last month of the period the option of extending coverage under this subsection for the succeeding period not to exceed 12 months.  
 (2) Income restriction The option under paragraph (1) shall not be made available to a family for a succeeding period unless the State determines that the family's average gross monthly earnings (less such costs for such child care as is necessary for the employment of the caretaker relative) as of the end of the 6-month period under subsection (b) does not exceed 185 percent of the official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved.  
 (3) Application of extension rules The provisions of paragraphs (2), (3), (4), and (5) of subsection (b) shall apply to the extension provided under this subsection in the same manner as they apply to the extension provided under subsection (b)(1), except that for purposes of this subsection— 
 (A) any reference to a 6-month period under subsection (b)(1) is deemed a reference to the extension period provided under paragraph (1) and any deadlines for any notices or reporting and the premium payment periods shall be modified to correspond to the appropriate calendar quarters of coverage provided under this subsection; and  
 (B) any reference to a provision of subsection (a) or (b) is deemed a reference to the corresponding provision of subsection (b) or of this subsection, respectively. .  
 (b) State option To waive receipt of medicaid for 3 of previous 6 months To qualify for TMA Section 1925(a)(1) (42 U.S.C. 1396r–6(a)(1)) is amended by adding at the end the following: A State may, at its option, also apply the previous sentence in the case of a family that was receiving such aid for fewer than 3 months, or that had applied for and was eligible for such aid for fewer than 3 months, during the 6 immediately preceding months described in such sentence..  
 (c) Extension of sunset for TMA 
 (1) In general Subsection (g) of section 1925 (42 U.S.C. 1396r–6), as so redesignated under subsection (a)(2)(A), is further redesignated as subsection (i) and is amended by striking 2003 and inserting 2010.  
 (2) Conforming amendment Section 1902(e)(1)(B) (42 U.S.C. 1396a(e)(1)(B)), as so amended, is amended by striking September 30, 2003 and inserting the last date (if any) on which section 1925 applies under subsection (i) of that section.  
 (d) CMS report on enrollment and participation rates under TMA Section 1925 (42 U.S.C. 1396r–6), as amended by subsections (a)(2)(A) and (c)(1), is amended by inserting after subsection (f) the following: 
 
 (g) Additional provisions 
 (1) Collection and reporting of participation information Each State shall— 
 (A) collect and submit to the Secretary, in a format specified by the Secretary, information on average monthly enrollment and average monthly participation rates for adults and children under this section; and  
 (B) make such information publicly available. Such information shall be submitted under subparagraph (A) at the same time and frequency in which other enrollment information under this title is submitted to the Secretary. Using such information, the Secretary shall submit to Congress annual reports concerning such rates..  
 (e) Coordination of work Section 1925(g) (42 U.S.C. 1396r–6(g)), as added by subsection (d), is amended by adding at the end the following: 
 
 (2) Coordination with administration for children and families The Administrator of the Centers for Medicare & Medicaid Services, in carrying out this section, shall work with the Assistant Secretary for the Administration for Children and Families to develop guidance or other technical assistance for States regarding best practices in guaranteeing access to transitional medical assistance under this section. .  
 (f) Elimination of TMA requirement for states that extend coverage to children and parents through 185 percent of poverty 
 (1) In general Section 1925 (42 U.S.C. 1396r–6) is amended by inserting after subsection (g), as added by subsection (d), the following: 
 
 (h) Provisions optional for states that extend coverage to children and parents through 185 percent of poverty A State may meet (but is not required to meet) the requirements of subsections (a) and (b) if it provides for medical assistance under section 1931 to families (including both children and caretaker relatives) the average gross monthly earning of which (less such costs for such child care as is necessary for the employment of a caretaker relative) is at or below a level that is at least 185 percent of the official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved. .  
 (2) Conforming amendments Section 1925 (42 U.S.C. 1396r–6) is amended, in subsections (a)(1) and (b)(1), by inserting , but subject to subsection (h), after Notwithstanding any other provision of this title, each place it appears.  
 (g) Requirement of notice for all families losing TANF Subsection (a)(2) of section 1925 (42 U.S.C. 1396r–6) is amended by adding at the end the following flush sentences: 
 
 Each State shall provide, to families whose aid under part A or E of title IV has terminated but whose eligibility for medical assistance under this title continues, written notice of their ongoing eligibility for such medical assistance. If a State makes a determination that any member of a family whose aid under part A or E of title IV is being terminated is also no longer eligible for medical assistance under this title, the notice of such determination shall be supplemented by a 1-page notification form describing the different ways in which individuals and families may qualify for such medical assistance and explaining that individuals and families do not have to be receiving aid under part A or E of title IV in order to qualify for such medical assistance. Such notice shall further be supplemented by information on how to apply for child health assistance under the State children's health insurance program under title XXI and how to apply for medical assistance under this title. .  
 (h) Extending use of outstationed workers To accept applications for transitional medical assistance Section 1902(a)(55) (42 U.S.C. 1396a(a)(55)) is amended by inserting and under section 1931 after (a)(10)(A)(ii)(IX).  
 (i) Effective dates 
 (1) In general Except as provided in this subsection, the amendments made by this section shall apply to calendar quarters beginning on or after October 1, 2005, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.  
 (2) Notice The amendment made by subsection (g) shall take effect 6 months after the date of enactment of this Act.  
 (3) Delay permitted for state plan amendment In the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.  
 286. Prohibition against covering childless adults with schip funds 
 (a) Prohibition on use of SCHIP funds 
 (1) In general Section 2107 (42 U.S.C. 1397gg) is amended by adding at the end the following: 
 
 (f) Limitation on waiver authority Notwithstanding subsection (e)(2)(A) and section 1115(a), the Secretary may not approve a waiver, experimental, pilot, or demonstration project, or an amendment to such a project that has been approved as of the date of enactment of this subsection, that would allow funds made available under this title to be used to provide child health assistance or other health benefits coverage to childless adults. For purposes of the preceding sentence, a caretaker relative (as such term is defined for purposes of carrying out section 1931) shall not be considered a childless adult. .  
 (2) Conforming amendment Section 2105(c)(1) (42 U.S.C. 1397ee(c)(1)) is amended by inserting before the period the following: and may not include coverage of childless adults. For purposes of the preceding sentence, a caretaker relative (as such term is defined for purposes of carrying out section 1931) shall not be considered a childless adult..  
 (b) Rule of construction Nothing in this section or the amendments made by this section shall be construed to— 
 (1) authorize the waiver of any provision of title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et seq., 1397aa et seq.) that is not otherwise authorized to be waived under such titles or under title XI of such Act (42 U.S.C. 1301 et seq.) as of the date of enactment of this Act; or  
 (2) imply congressional approval of any waiver, experimental, pilot, or demonstration project affecting the medicaid program under title XIX of the Social Security Act or the State children's health insurance program under title XXI of such Act that has been approved as of such date of enactment.  
 (c) Effective date This section and the amendments made by this section take effect on the date of enactment of this Act and apply to proposals to conduct a waiver, experimental, pilot, or demonstration project affecting the medicaid program under title XIX of the Social Security Act or the State children's health insurance program under title XXI of such Act, and to any proposals to amend such projects, that are approved or extended on or after such date of enactment.  
 G Effective date 
 291. Effective date 
 (a) In general Subject to subsection (b) and except as otherwise provided, the amendments made by this Act take effect on the date of enactment of this Act.  
 (b) Exception In the case of a State plan under part A or D of title IV of the Social Security Act which the Secretary determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the effective date of the amendments imposing the additional requirements shall be 3 months after the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.  
 292. Extension through remainder of fiscal year 2005 Except as otherwise provided in this Act and the amendments made by this Act, activities authorized by part A of title IV of the Social Security Act, and by sections 429A, 510, 1108(b), and 1925 of such Act, shall continue through September 30, 2005, in the manner authorized for fiscal year 2004, notwithstanding section 1902(e)(1)(A) of such Act, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the fourth quarter of fiscal year 2005 at the level provided for such activities through the fourth quarter of fiscal year 2004.  
 III Care act 
 300. Short title; etc 
 (a) Short title This title may be cited as the CARE Act of 2005.  
 (b) Amendment of 1986 code Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.  
 A Charitable giving incentives 
 301. Deduction for portion of charitable contributions to be allowed to individuals who do not itemize deductions 
 (a) In general Section 170 (relating to charitable, etc., contributions and gifts) is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection: 
 
 (o) Deduction for individuals not itemizing deductions In the case of an individual who does not itemize deductions for any taxable year, there shall be taken into account as a direct charitable deduction under section 63 an amount equal to the amount allowable under subsection (a) for the taxable year for cash contributions, to the extent that such contributions exceed $250 ($500 in the case of a joint return) but do not exceed $500 ($1,000 in the case of a joint return). .  
 (b) Direct charitable deduction 
 (1) In general Subsection (b) of section 63 (defining taxable income) is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: 
 
 (3) the direct charitable deduction. .  
 (2) Definition Section 63 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection: 
 
 (g) Direct charitable deduction For purposes of this section, the term direct charitable deduction means that portion of the amount allowable under section 170(a) which is taken as a direct charitable deduction for the taxable year under section 170(o). .  
 (3) Conforming amendment Subsection (d) of section 63 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: 
 
 (3) the direct charitable deduction. .  
 (c) Study 
 (1) In general The Secretary of the Treasury shall study the effect of the amendments made by this section on increased charitable giving and taxpayer compliance, including a comparison of taxpayer compliance between taxpayers who itemize their charitable contributions and taxpayers who claim a direct charitable deduction.  
 (2) Report By not later than December 31, 2006, the Secretary of the Treasury shall report on the study required under paragraph (1) to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives.  
 (d) Effective date The amendments made by this section shall apply to taxable years beginning after December 31, 2004, and before January 1, 2007.  
 302. Tax-free distributions from individual retirement accounts for charitable purposes 
 (a) In general Subsection (d) of section 408 (relating to individual retirement accounts) is amended by adding at the end the following new paragraph: 
 
 (8) Distributions for charitable purposes 
 (A) In general No amount shall be includible in gross income by reason of a qualified charitable distribution.  
 (B) Qualified charitable distribution For purposes of this paragraph, the term qualified charitable distribution means any distribution from an individual retirement account— 
 (i) which is made directly by the trustee— 
 (I) to an organization described in section 170(c), or  
 (II) to a split-interest entity, and  
 (ii) which is made on or after— 
 (I) in the case of any distribution described in clause (i)(I), the date that the individual for whose benefit the account is maintained has attained age 701/2, and  
 (II) in the case of any distribution described in clause (i)(II), the date that such individual has attained age 591/2. A distribution shall be treated as a qualified charitable distribution only to the extent that the distribution would be includible in gross income without regard to subparagraph (A) and, in the case of a distribution to a split-interest entity, only if no person holds an income interest in the amounts in the split-interest entity attributable to such distribution other than one or more of the following: the individual for whose benefit such account is maintained, the spouse of such individual, or any organization described in section 170(c). 
 (C) Contributions must be otherwise deductible For purposes of this paragraph— 
 (i) Direct contributions A distribution to an organization described in section 170(c) shall be treated as a qualified charitable distribution only if a deduction for the entire distribution would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph).  
 (ii) Split-interest gifts A distribution to a split-interest entity shall be treated as a qualified charitable distribution only if a deduction for the entire value of the interest in the distribution for the use of an organization described in section 170(c) would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph).  
 (D) Application of section 72 Notwithstanding section 72, in determining the extent to which a distribution is a qualified charitable distribution, the entire amount of the distribution shall be treated as includible in gross income without regard to subparagraph (A) to the extent that such amount does not exceed the aggregate amount which would have been so includible if all amounts were distributed from all individual retirement accounts treated as 1 contract under paragraph (2)(A) for purposes of determining the inclusion on such distribution under section 72. Proper adjustments shall be made in applying section 72 to other distributions in such taxable year and subsequent taxable years.  
 (E) Special rules for split-interest entities 
 (i) Charitable remainder trusts Notwithstanding section 664(b), distributions made from a trust described in subparagraph (G)(i) shall be treated as ordinary income in the hands of the beneficiary to whom is paid the annuity described in section 664(d)(1)(A) or the payment described in section 664(d)(2)(A).  
 (ii) Pooled income funds No amount shall be includible in the gross income of a pooled income fund (as defined in subparagraph (G)(ii)) by reason of a qualified charitable distribution to such fund, and all distributions from the fund which are attributable to qualified charitable distributions shall be treated as ordinary income to the beneficiary.  
 (iii) Charitable gift annuities Qualified charitable distributions made for a charitable gift annuity shall not be treated as an investment in the contract.  
 (F) Denial of deduction Qualified charitable distributions shall not be taken into account in determining the deduction under section 170.  
 (G) Split-interest entity defined For purposes of this paragraph, the term split-interest entity means— 
 (i) a charitable remainder annuity trust or a charitable remainder unitrust (as such terms are defined in section 664(d)) which must be funded exclusively by qualified charitable distributions,  
 (ii) a pooled income fund (as defined in section 642(c)(5)), but only if the fund accounts separately for amounts attributable to qualified charitable distributions, and  
 (iii) a charitable gift annuity (as defined in section 501(m)(5)). .  
 (b) Modifications relating to information returns by certain trusts 
 (1) Returns Section 6034 (relating to returns by trusts described in section 4947(a)(2) or claiming charitable deductions under section 642(c)) is amended to read as follows: 
 
 6034. Returns by trusts described in section 4947(a)(2) or claiming charitable deductions under section 642(c) 
 (a) Trusts described in section 4947(a)(2) Every trust described in section 4947(a)(2) shall furnish such information with respect to the taxable year as the Secretary may by forms or regulations require.  
 (b) Trusts claiming a charitable deduction under section 642(c) 
 (1) In general Every trust not required to file a return under subsection (a) but claiming a deduction under section 642(c) for the taxable year shall furnish such information with respect to such taxable year as the Secretary may by forms or regulations prescribe, including— 
 (A) the amount of the deduction taken under section 642(c) within such year,  
 (B) the amount paid out within such year which represents amounts for which deductions under section 642(c) have been taken in prior years,  
 (C) the amount for which such deductions have been taken in prior years but which has not been paid out at the beginning of such year,  
 (D) the amount paid out of principal in the current and prior years for the purposes described in section 642(c),  
 (E) the total income of the trust within such year and the expenses attributable thereto, and  
 (F) a balance sheet showing the assets, liabilities, and net worth of the trust as of the beginning of such year.  
 (2) Exceptions Paragraph (1) shall not apply to a trust for any taxable year if— 
 (A) all the net income for such year, determined under the applicable principles of the law of trusts, is required to be distributed currently to the beneficiaries, or  
 (B) the trust is described in section 4947(a)(1). .  
 (2) Increase in penalty relating to filing of information return by split-interest trusts Paragraph (2) of section 6652(c) (relating to returns by exempt organizations and by certain trusts) is amended by adding at the end the following new subparagraph: 
 
 (C) Split-interest trusts In the case of a trust which is required to file a return under section 6034(a), subparagraphs (A) and (B) of this paragraph shall not apply and paragraph (1) shall apply in the same manner as if such return were required under section 6033, except that— 
 (i) the 5 percent limitation in the second sentence of paragraph (1)(A) shall not apply,  
 (ii) in the case of any trust with gross income in excess of $250,000, the first sentence of paragraph (1)(A) shall be applied by substituting $100 for $20, and the second sentence thereof shall be applied by substituting $50,000 for $10,000, and  
 (iii) the third sentence of paragraph (1)(A) shall be disregarded. In addition to any penalty imposed on the trust pursuant to this subparagraph, if the person required to file such return knowingly fails to file the return, such penalty shall also be imposed on such person who shall be personally liable for such penalty..  
 (3) Confidentiality of noncharitable beneficiaries Subsection (b) of section 6104 (relating to inspection of annual information returns) is amended by adding at the end the following new sentence: In the case of a trust which is required to file a return under section 6034(a), this subsection shall not apply to information regarding beneficiaries which are not organizations described in section 170(c)..  
 (c) Effective dates 
 (1) Subsection (a) The amendment made by subsection (a) shall apply to distributions— 
 (A) described in section 408(d)(8)(B)(i)(I) of the Internal Revenue Code of 1986, as added by this section, made after the date of the enactment of this Act, and  
 (B) described in section 408(d)(8)(B)(i)(II) of such Code, as so added, made after December 31, 2004.  
 (2) Subsection (b) The amendments made by subsection (b) shall apply to returns for taxable years beginning after December 31, 2004.  
 303. Charitable deduction for contributions of food inventories 
 (a) In general Subsection (e) of section 170 (relating to certain contributions of ordinary income and capital gain property) is amended by adding at the end the following new paragraph: 
 
 (7) Application of paragraph (3) to certain contributions of food inventory For purposes of this section— 
 (A) Extension to individuals In the case of a charitable contribution of apparently wholesome food— 
 (i) paragraph (3)(A) shall be applied without regard to whether the contribution is made by a C corporation, and  
 (ii) in the case of a taxpayer other than a C corporation, the aggregate amount of such contributions from any trade or business (or interest therein) of the taxpayer for any taxable year which may be taken into account under this section shall not exceed 10 percent of the taxpayer's net income from any such trade or business, computed without regard to this section, for such taxable year.  
 (B) Limitation on reduction In the case of a charitable contribution of apparently wholesome food, notwithstanding paragraph (3)(B), the amount of the reduction determined under paragraph (1)(A) shall not exceed the amount by which the fair market value of such property exceeds twice the basis of such property.  
 (C) Determination of basis If a taxpayer— 
 (i) does not account for inventories under section 471, and  
 (ii) is not required to capitalize indirect costs under section 263A, the taxpayer may elect, solely for purposes of paragraph (3)(B), to treat the basis of any apparently wholesome food as being equal to 25 percent of the fair market value of such food. 
 (D) Determination of fair market value In the case of a charitable contribution of apparently wholesome food which is a qualified contribution (within the meaning of paragraph (3), as modified by subparagraph (A) of this paragraph) and which, solely by reason of internal standards of the taxpayer or lack of market, cannot or will not be sold, the fair market value of such contribution shall be determined— 
 (i) without regard to such internal standards or such lack of market and  
 (ii) by taking into account the price at which the same or substantially the same food items (as to both type and quality) are sold by the taxpayer at the time of the contribution (or, if not so sold at such time, in the recent past).  
 (E) Apparently wholesome food For purposes of this paragraph, the term apparently wholesome food has the meaning given such term by section 22(b)(2) of the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791(b)(2)), as in effect on the date of the enactment of this paragraph. .  
 (b) Effective date The amendment made by this section shall apply to contributions made after the date of the enactment of this Act.  
 304. Charitable deduction for contributions of book inventories 
 (a) In general Section 170(e)(3) (relating to certain contributions of ordinary income and capital gain property) is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following new subparagraph: 
 
 (C) Special rule for contributions of book inventory for educational purposes 
 (i) Contributions of book inventory In determining whether a qualified book contribution is a qualified contribution, subparagraph (A) shall be applied without regard to whether— 
 (I) the donee is an organization described in the matter preceding clause (i) of subparagraph (A), and  
 (II) the property is to be used by the donee solely for the care of the ill, the needy, or infants.  
 (ii) Amount of reduction Notwithstanding subparagraph (B), the amount of the reduction determined under paragraph (1)(A) shall not exceed the amount by which the fair market value of the contributed property (as determined by the taxpayer using a bona fide published market price for such book) exceeds twice the basis of such property.  
 (iii) Qualified book contribution For purposes of this paragraph, the term qualified book contribution means a charitable contribution of books, but only if the requirements of clauses (iv) and (v) are met.  
 (iv) Identity of donee The requirement of this clause is met if the contribution is to an organization— 
 (I) described in subclause (I) or (III) of paragraph (6)(B)(i), or  
 (II) described in section 501(c)(3) and exempt from tax under section 501(a) (other than a private foundation, as defined in section 509(a), which is not an operating foundation, as defined in section 4942(j)(3)), which is organized primarily to make books available to the general public at no cost or to operate a literacy program.  
 (v) Certification by donee The requirement of this clause is met if, in addition to the certifications required by subparagraph (A) (as modified by this subparagraph), the donee certifies in writing that— 
 (I) the books are suitable, in terms of currency, content, and quantity, for use in the donee's educational programs, and  
 (II) the donee will use the books in its educational programs.  
 (vi) Bona fide published market price For purposes of this subparagraph, the term bona fide published market price means, with respect to any book, a price— 
 (I) determined using the same printing and edition,  
 (II) determined in the usual market in which such a book has been customarily sold by the taxpayer, and  
 (III) for which the taxpayer can demonstrate to the satisfaction of the Secretary that the taxpayer customarily sold such books in arm's length transactions within 7 years preceding the contribution of such a book. .  
 (b) Effective date The amendments made by this section shall apply to contributions made after the date of the enactment of this Act  
 305. Expansion of charitable contribution allowed for scientific property used for research and for computer technology and equipment used for educational purposes 
 (a) Scientific property used for research 
 (1) In general Clause (ii) of section 170(e)(4)(B) (defining qualified research contributions) is amended by inserting or assembled after constructed.  
 (2) Conforming amendment Clause (iii) of section 170(e)(4)(B) is amended by inserting or assembling after construction.  
 (b) Computer technology and equipment for educational purposes 
 (1) In general Clause (ii) of section 170(e)(6)(B) is amended by inserting or assembled after constructed and or assembling after construction.  
 (2) Conforming amendments Subparagraph (D) of section 170(e)(6) is amended by inserting or assembled after constructed and or assembling after construction.  
 (c) Effective date The amendments made by this section shall apply to taxable years beginning after December 31, 2004.  
 306. Modifications to encourage contributions of capital gain real property made for conservation purposes 
 (a) In general Section 170(h) (relating to qualified conservation contribution) is amended by adding at the end the following new paragraph: 
 
 (7) Additional incentives for qualified conservation contributions 
 (A) In general In the case of any qualified conservation contribution (as defined in paragraph (1)) made by an individual— 
 (i) subparagraph (C) of subsection (b)(1) shall not apply,  
 (ii) except as provided in subparagraph (B)(i), subsections (b)(1)(A) and (d)(1) shall be applied separately with respect to such contributions by treating references to 50 percent of the taxpayer's contribution base as references to the amount of such base reduced by the amount of other contributions allowable under subsection (b)(1)(A), and  
 (iii) subparagraph (A) of subsection (d)(1) shall be applied— 
 (I) by substituting 15 succeeding taxable years for 5 succeeding taxable years, and  
 (II) by applying clause (ii) to each of the 15 succeeding taxable years.  
 (B) Special rules for eligible farmers and ranchers 
 (i) In general In the case of any such contributions by a taxpayer who is an eligible farmer or rancher for the taxable year in which such contributions are made— 
 (I) if the taxpayer is an individual, subsections (b)(1)(A) and (d)(1) shall be applied separately with respect to such contributions by substituting the taxpayers contribution base reduced by the amount of other contributions allowable under subsection (b)(1)(A)' for 50 percent of the taxpayers contribution base' each place it appears, and  
 (II) if the taxpayer is a corporation, subsections (b)(2) and (d)(2) shall be applied separately with respect to such contributions, subsection (b)(2) shall be applied with respect to such contributions as if such subsection did not contain the words 10 percent of and as if subparagraph (A) thereof read the deduction under this section for qualified conservation contributions, and rules similar to the rules of subparagraph (A)(iii) shall apply for purposes of subsection (d)(2).  
 (ii) Definition For purposes of clause (i), the term eligible farmer or rancher means a taxpayer whose gross income from the trade or business of farming (within the meaning of section 2032A(e)(5)) is at least 51 percent of the taxpayer's gross income for the taxable year, and, in the case of a C corporation, the stock of which is not publicly traded on a recognized exchange. .  
 (b) Effective date The amendment made by this section shall apply to contributions made after the date of the enactment of this Act.  
 307. Exclusion of 25 percent of gain on sales or exchanges of land or water interests to eligible entities for conservation purposes 
 (a) In general Part III of subchapter B of chapter 1 (relating to items specifically excluded from gross income) is amended by inserting after section 121 the following new section: 
 
 121A. 25-percent exclusion of gain on sales or exchanges of land or water interests to eligible entities for conservation purposes 
 (a) Exclusion Gross income shall not include 25 percent of the qualifying gain from a conservation sale of a long-held qualifying land or water interest.  
 (b) Qualifying gain For purposes of this section— 
 (1) In general The term qualifying gain means any gain which would be recognized as long-term capital gain, reduced by the amount of any long-term capital gain attributable to disqualified improvements.  
 (2) Disqualified improvement For purposes of paragraph (1), the term disqualified improvement means any building, structure, or other improvement, other than— 
 (A) any improvement which is described in section 175(c)(1), determined— 
 (i) without regard to the requirements that the taxpayer be engaged in farming, and  
 (ii) without taking into account subparagraphs (A) and (B) thereof, or  
 (B) any improvement which the Secretary determines directly furthers conservation purposes.  
 (3) Special rule for sales of stock If the long-held qualifying land or water interest is 1 or more shares of stock in a qualifying land or water corporation, the qualifying gain is equal to the lesser of— 
 (A) the qualifying gain determined under paragraph (1), or  
 (B) the product of— 
 (i) the percentage of such corporation's stock which is transferred by the taxpayer, times  
 (ii) the amount which would have been the qualifying gain (determined under paragraph (1)) if there had been a conservation sale by such corporation of all of its interests in the land and water for a price equal to the product of the fair market value of such interests times the ratio of— 
 (I) the proceeds of the conservation sale of the stock, to  
 (II) the fair market value of the stock which was the subject of the conservation sale.  
 (c) Conservation sale For purposes of this section, the term conservation sale means a sale or exchange which meets the following requirements: 
 (1) Transferee is an eligible entity The transferee of the long-held qualifying land or water interest is an eligible entity.  
 (2) Qualifying letter of intent required At the time of the sale or exchange, such transferee provides the taxpayer with a qualifying letter of intent.  
 (3) Nonapplication to certain sales The sale or exchange is not made pursuant to an order of condemnation or eminent domain.  
 (4) Controlling interest in stock sale required In the case of the sale or exchange of stock in a qualifying land or water corporation, at the end of the taxpayer's taxable year in which such sale or exchange occurs, the transferee's ownership of stock in such corporation meets the requirements of section 1504(a)(2) (determined by substituting 90 percent for 80 percent each place it appears).  
 (d) Long-Held qualifying land or water interest For purposes of this section— 
 (1) In general The term long-held qualifying land or water interest means any qualifying land or water interest owned by the taxpayer or a member of the taxpayer's family (as defined in section 2032A(e)(2)) at all times during the 5-year period ending on the date of the sale.  
 (2) Qualifying land or water interest 
 (A) In general The term qualifying land or water interest means a real property interest which constitutes— 
 (i) a taxpayer's entire interest in land,  
 (ii) a taxpayer's entire interest in water rights,  
 (iii) a qualified real property interest (as defined in section 170(h)(2)), or  
 (iv) stock in a qualifying land or water corporation.  
 (B) Entire interest For purposes of clause (i) or (ii) of subparagraph (A)— 
 (i) a partial interest in land or water is not a taxpayer's entire interest if an interest in land or water was divided in order to create such partial interest in order to avoid the requirements of such clause or section 170(f)(3)(A), and  
 (ii) a taxpayer's entire interest in certain land does not fail to satisfy subparagraph (A)(i) solely because the taxpayer has retained an interest in other land, even if the other land is contiguous with such certain land and was acquired by the taxpayer along with such certain land in a single conveyance.  
 (e) Other definitions For purposes of this section— 
 (1) Eligible entity The term eligible entity means— 
 (A) a governmental unit referred to in section 170(c)(1), or an agency or department thereof operated primarily for 1 or more of the conservation purposes specified in clause (i), (ii), or (iii) of section 170(h)(4)(A), or  
 (B) an entity which is— 
 (i) described in section 170(b)(1)(A)(vi) or section 170(h)(3)(B), and  
 (ii) organized and at all times operated primarily for 1 or more of the conservation purposes specified in clause (i), (ii), or (iii) of section 170(h)(4)(A).  
 (2) Qualifying letter of intent The term qualifying letter of intent means a written letter of intent which includes the following statement: The transferees intent is that this acquisition will serve 1 or more of the conservation purposes specified in clause (i), (ii), or (iii) of section 170(h)(4)(A) of the Internal Revenue Code of 1986, that the transferee's use of the property so acquired will be consistent with section 170(h)(5) of such Code, and that the use of the property will continue to be consistent with such section, even if ownership or possession of such property is subsequently transferred to another person.'  
 (3) Qualifying land or water corporation The term qualifying land or water corporation means a C corporation (as defined in section 1361(a)(2)) if, as of the date of the conservation sale— 
 (A) the fair market value of the corporation's interests in land or water held by the corporation at all times during the preceding 5 years equals or exceeds 90 percent of the fair market value of all of such corporation's assets, and  
 (B) not more than 50 percent of the total fair market value of such corporation's assets consists of water rights or infrastructure related to the delivery of water, or both.  
 (f) Tax on subsequent transfers or removals of conservation restrictions 
 (1) In general A tax is hereby imposed on any subsequent— 
 (A) transfer by an eligible entity of ownership or possession, whether by sale, exchange, or lease, of property acquired directly or indirectly in— 
 (i) a conservation sale described in subsection (a), or  
 (ii) a transfer described in clause (i), (ii), or (iii) of paragraph (4)(A), or  
 (B) removal of a conservation restriction contained in an instrument of conveyance of such property.  
 (2) Amount of tax The amount of tax imposed by paragraph (1) on any transfer or removal shall be equal to the sum of— 
 (A) either— 
 (i) 20 percent of the fair market value (determined at the time of the transfer) of the property the ownership or possession of which is transferred, or  
 (ii) 20 percent of the fair market value (determined at the time immediately after the removal) of the property upon which the conservation restriction was removed, plus  
 (B) the product of— 
 (i) the highest rate of tax specified in section 11, times  
 (ii) any gain or income realized by the transferor or person removing such restriction as a result of the transfer or removal.  
 (3) Liability The tax imposed by paragraph (1) shall be paid— 
 (A) on any transfer, by the transferor, and  
 (B) on any removal of a conservation restriction contained in an instrument of conveyance, by the person removing such restriction.  
 (4) Relief from liability The person (otherwise liable for any tax imposed by paragraph (1)) shall be relieved of liability for the tax imposed by paragraph (1)— 
 (A) with respect to any transfer if— 
 (i) the transferee is an eligible entity which provides such person, at the time of transfer, a qualifying letter of intent,  
 (ii) in any case where the transferee is not an eligible entity, it is established to the satisfaction of the Secretary, that the transfer of ownership or possession, as the case may be, will be consistent with section 170(h)(5), and the transferee provides such person, at the time of transfer, a qualifying letter of intent, or  
 (iii) tax has previously been paid under this subsection as a result of a prior transfer of ownership or possession of the same property, or  
 (B) with respect to any removal of a conservation restriction contained in an instrument of conveyance, if it is established to the satisfaction of the Secretary that the retention of the restriction was impracticable or impossible and the proceeds continue to be used in a manner consistent with 1 or more of the conservation purposes specified in clause (i), (ii), or (iii) of section 170(h)(4)(A).  
 (5) Administrative provisions For purposes of subtitle F, the taxes imposed by this subsection shall be treated as excise taxes with respect to which the deficiency procedures of such subtitle apply.  
 (6) Reporting The Secretary may require such reporting as may be necessary or appropriate to further the purpose under this section that any conservation use be in perpetuity. .  
 (b) Clerical amendment The table of sections for part III of subchapter B of chapter 1 is amended by inserting after the item relating to section 121 the following new item: 
 



Sec. 121A.25-percent exclusion of gain on sales or exchanges of land or water interests to eligible entities for conservation purposes..  
 (c) Effective date The amendments made by this section shall apply to sales or exchanges occurring after the date of the enactment of this Act.  
 308. Tax exclusion for cost-sharing payments under partners for fish and wildlife program 
 (a) In general Section 126(a) (relating to certain cost-sharing payments) is amended by redesignating paragraph (10) as paragraph (11) and by inserting after paragraph (9) the following: 
 
 (10) The Partners for Fish and Wildlife Program authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.). .  
 (b) Effective date The amendments made by this section shall apply to payments received after the date of the enactment of this Act.  
 309. Adjustment to basis of s corporation stock for certain charitable contributions 
 (a) In general Paragraph (2) of section 1367(a) (relating to adjustments to basis of stock of shareholders, etc.) is amended by adding at the end the following new flush sentence: 
 
The decrease under subparagraph (B) by reason of a charitable contribution (as defined in section 170(c)) of property shall be the amount equal to the shareholder's pro rata share of the adjusted basis of such property..  
 (b) Effective date The amendment made by this section shall apply to contributions made after the date of the enactment of this Act.  
 310. Enhanced deduction for charitable contribution of literary, musical, artistic, and scholarly compositions 
 (a) In general Subsection (e) of section 170 (relating to certain contributions of ordinary income and capital gain property), as amended by this Act, is amended by adding at the end the following new paragraph: 
 
 (8) Special rule for certain contributions of literary, musical, artistic, or scholarly compositions 
 (A) In general In the case of a qualified artistic charitable contribution— 
 (i) the amount of such contribution taken into account under this section shall be the fair market value of the property contributed (determined at the time of such contribution), and  
 (ii) no reduction in the amount of such contribution shall be made under paragraph (1).  
 (B) Qualified artistic charitable contribution For purposes of this paragraph, the term qualified artistic charitable contribution means a charitable contribution of any literary, musical, artistic, or scholarly composition, or similar property, or the copyright thereon (or both), but only if— 
 (i) such property was created by the personal efforts of the taxpayer making such contribution no less than 18 months prior to such contribution,  
 (ii) the taxpayer— 
 (I) has received a qualified appraisal of the fair market value of such property in accordance with the regulations under this section, and  
 (II) attaches to the taxpayer's income tax return for the taxable year in which such contribution was made a copy of such appraisal,  
 (iii) the donee is an organization described in subsection (b)(1)(A),  
 (iv) the use of such property by the donee is related to the purpose or function constituting the basis for the donee's exemption under section 501 (or, in the case of a governmental unit, to any purpose or function described under section 501(c)),  
 (v) the taxpayer receives from the donee a written statement representing that the donee's use of the property will be in accordance with the provisions of clause (iv), and  
 (vi) the written appraisal referred to in clause (ii) includes evidence of the extent (if any) to which property created by the personal efforts of the taxpayer and of the same type as the donated property is or has been— 
 (I) owned, maintained, and displayed by organizations described in subsection (b)(1)(A), and  
 (II) sold to or exchanged by persons other than the taxpayer, donee, or any related person (as defined in section 465(b)(3)(C)).  
 (C) Maximum dollar limitation; no carryover of increased deduction The increase in the deduction under this section by reason of this paragraph for any taxable year— 
 (i) shall not exceed the artistic adjusted gross income of the taxpayer for such taxable year, and  
 (ii) shall not be taken into account in determining the amount which may be carried from such taxable year under subsection (d).  
 (D) Artistic adjusted gross income For purposes of this paragraph, the term artistic adjusted gross income means that portion of the adjusted gross income of the taxpayer for the taxable year attributable to— 
 (i) income from the sale or use of property created by the personal efforts of the taxpayer which is of the same type as the donated property, and  
 (ii) income from teaching, lecturing, performing, or similar activity with respect to property described in clause (i).  
 (E) Paragraph not to apply to certain contributions Subparagraph (A) shall not apply to any charitable contribution of any letter, memorandum, or similar property which was written, prepared, or produced by or for an individual while the individual is an officer or employee of any person (including any government agency or instrumentality) unless such letter, memorandum, or similar property is entirely personal.  
 (F) Copyright treated as separate property for partial interest rule In the case of a qualified artistic charitable contribution, the tangible literary, musical, artistic, or scholarly composition, or similar property and the copyright on such work shall be treated as separate properties for purposes of this paragraph and subsection (f)(3). .  
 (b) Effective date The amendment made by this section shall apply to contributions made after the date of the enactment of this Act.  
 311. Mileage reimbursements to charitable volunteers excluded from gross income 
 (a) In general Part III of subchapter B of chapter 1 is amended by inserting after section 139A the following new section: 
 
 139B. Mileage reimbursements to charitable volunteers 
 (a) In general Gross income of an individual does not include amounts received, from an organization described in section 170(c), as reimbursement of operating expenses with respect to use of a passenger automobile for the benefit of such organization. The preceding sentence shall apply only to the extent that the expenses which are reimbursed would be deductible under this chapter if section 274(d) were applied— 
 (1) by using the standard business mileage rate established under such section, and  
 (2) as if the individual were an employee of an organization not described in section 170(c).  
 (b) Application to volunteer services only Subsection (a) shall not apply with respect to any expenses relating to the performance of services for compensation.  
 (c) No double benefit A taxpayer may not claim a deduction or credit under any other provision of this title with respect to the expenses under subsection (a).  
 (d) Exemption from reporting requirements Section 6041 shall not apply with respect to reimbursements excluded from income under subsection (a). .  
 (b) Clerical amendment The table of sections for part III of subchapter B of chapter 1 is amended by inserting after the item relating to section 139A the following new item: 
 
 
 
 
Sec. 139B.Mileage reimbursements to charitable volunteers. .  
 (c) Effective date The amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 312. Extension of enhanced deduction for inventory to include public schools 
 (a) In general Subparagraph (A) of section 170(e)(3) (relating to special rule for certain contributions of inventory and other property) is amended by striking to an organization which is described in and all that follows through the end of clause (i) and inserting 
 to a qualified organization, but only if— 
 (i) the property is to be used by the donee solely for the care of the ill, the needy, or infants and, in the case of— 
 (I) an organization described in section 501(c)(3) (other than an organization described in subclause (II)), the use of the property by the donee is related to the purpose or function constituting the basis for its exemption under section 501, and  
 (II) an organization described in subsection (b)(1)(A)(ii), the use of the property by the donee is related to educational purposes and such property is not computer technology or equipment (as defined in paragraph (6)(F)(i)); .  
 (b) Qualified organization Paragraph (3) of section 170(e) of such Code, as amended by this Act, is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph: 
 
 (D) Qualified organization For purposes of this paragraph, the term qualified organization means— 
 (i) an organization which is described in section 501(c)(3) and is exempt under section 501(a) (other than a private foundation, as defined in section 509(a), which is not an operating foundation, as defined in section 4942(j)(3)), and  
 (ii) an educational organization described in subsection (b)(1)(A)(ii). .  
 (c) Effective date The amendments made by this section shall apply to contributions made after December 31, 2004.  
 313. 10-year divestiture period for certain excess business holdings of private foundations 
 (a) In general Section 4943(c) (relating to excess business holdings) is amended by redesignating paragraph (7) as paragraph (8) and by inserting after paragraph (6) the following new paragraph: 
 
 (7) 10-year period to dispose of certain large gifts and bequests 
 (A) In General Paragraph (6) shall be applied by substituting 10-year period for 5-year period if— 
 (i) upon the election of a private foundation, it is established to the satisfaction of the Secretary that— 
 (I) the excess business holdings (or increase in excess business holdings) in a business enterprise by the private foundation in an amount which is not less than $1,000,000,000 is the result of a gift or bequest the fair market value of which is not less than $1,000,000,000, and  
 (II) after such gift or bequest, the private foundation does not have effective control of such business enterprise to which such gift or bequest relates,  
 (ii) subject to subparagraph (C), the private foundation submits to the Secretary with such election a reasonable plan for disposing of all of the excess business holdings related to such gift or bequest, and  
 (iii) the private foundation certifies annually to the Secretary that the private foundation is complying with the plan submitted under this paragraph, the requirement under clause (i)(II), and the rules under subparagraph (D).  
 (B) Election Any election under subparagraph (A)(i) shall be made not later than 6 months after the date of such gift or bequest and shall— 
 (i) establish the fair market value of such gift or bequest, and  
 (ii) include a certification that the requirement of subparagraph (A)(i)(II) is met.  
 (C) Reasonableness of plan 
 (i) In general Any plan submitted under subparagraph (A)(ii) shall be presumed reasonable unless the Secretary notifies the private foundation to the contrary not later than 6 months after the submission of such plan.  
 (ii) Resubmission Upon notice by the Secretary under clause (i), the private foundation may resubmit a plan and shall have the burden of establishing the reasonableness of such plan to the Secretary.  
 (D) Special rules During any period in which an election under this paragraph is in effect— 
 (i) section 4941(d)(2) (other than subparagraph (A) thereof) shall apply only with respect to any disqualified person described in section 4941(a)(1)(B),  
 (ii) section 4942(a) shall be applied by substituting third for second both places it appears,  
 (iii) section 4942(e)(1) shall be applied by substituting 12 percent for 5 percent, and  
 (iv) section 4942(g)(1)(A) shall be applied without regard to any portion of reasonable and necessary administrative expenses.  
 (E) Inflation adjustment In the case of any taxable year beginning in a calendar year after 2004, the $1,000,000,000 amount under subparagraph (A)(i)(I) shall be increased by an amount equal to such dollar amount, multiplied by the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting 2003 for 1992 in subparagraph (B) thereof. If the $1,000,000,000 amount as increased under this subparagraph is not a multiple of $100,000,000, such amount shall be rounded to the next lowest multiple of $100,000,000. .  
 (b) Effective date The amendments made by this section shall apply to gifts and bequests made after the date of the enactment of this Act.  
 B Proposals improving the oversight of tax-Exempt organizations 
 321. Disclosure of written determinations 
 (a) In general Section 6110(l) (relating to section not to apply) is amended by striking all matter before subparagraph (A) of paragraph (2) and inserting the following: 
 
 (l) Section not To apply 
 (1) In general This section shall not apply to any matter to which section 6104 or 6105 applies, except that this section shall apply to any written determination and related background file document relating to an organization described under subsection (c) or (d) of section 501 (including any written determination denying an organization tax-exempt status under such subsection) or a political organization described in section 527 which is not required to be disclosed by section 6104(a)(1)(A).  
 (2) Additional matters This section shall not apply to any— .  
 (b) Effective date The amendment made by this section shall apply to written determinations issued after the date of the enactment of this Act.  
 322. Disclosure of internet web site and name under which organization does business 
 (a) In general Section 6033 (relating to returns by exempt organizations) is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection: 
 
 (h) Disclosure of name under which organization does business and its internet web site Any organization which is subject to the requirements of subsection (a) shall include on the return required under subsection (a)— 
 (1) any name under which such organization operates or does business, and  
 (2) the Internet web site address (if any) of such organization. .  
 (b) Effective date The amendments made by this section shall apply to returns filed after December 31, 2004.  
 323. Modification to reporting capital transactions 
 (a) Requirement of summary report Section 6033(c) (relating to additional provisions relating to private foundations) is amended by adding at the end the following new sentence: Any information included in an annual return regarding the gain or loss from the sale or other disposition of stock or securities which are listed on an established securities market which is required to be furnished in order to calculate the tax on net investment income shall also be reported in summary form with a notice that detailed information is available upon request by the public..  
 (b) Disclosure requirement Section 6104(b) (relating to inspection of annual information returns), as amended by this Act, is amended by adding at the end the following new sentence: With respect to any private foundation (as defined in section 509(a)), any information regarding the gain or loss from the sale or other disposition of stock or securities which are listed on an established securities market which is required to be furnished in order to calculate the tax on net investment income but which is not in summary form is not required to be made available to the public under this subsection except upon the explicit request by a member of the public to the Secretary..  
 (c) Public inspection requirement Section 6104(d) (relating to public inspection of certain annual returns, applications for exemptions, and notices of status) is amended— 
 (1) by redesignating paragraph (6) (relating to disclosure of reports by Internal Revenue Service) as paragraph (7),  
 (2) by redesignating paragraph (6) (relating to application to nonexempt charitable trusts and nonexempt private foundations) as paragraph (8), and  
 (3) by adding at the end the following new paragraph: 
 
 (9) Application to private foundation capital transaction information With respect to any private foundation (as defined in section 509(a)), any information regarding the gain or loss from the sale or other disposition of stock or securities which are listed on an established securities market which is required to be furnished in order to calculate the tax on net investment income but which is not in summary form is not required to be made available to the public under this subsection except upon the explicit request by a member of the public to the private foundation in the form and manner of a request described in paragraph (1)(B). .  
 (d) Effective date The amendments made by this section shall apply to returns filed after December 31, 2004.  
 324. Disclosure that form 990 is publicly available 
 (a) In general The Commissioner of the Internal Revenue shall notify the public in appropriate publications or other materials of the extent to which an exempt organization's Form 990, Form 990–EZ, or Form 990–PF is publicly available.  
 (b) Effective date The amendments made by this section shall apply to publications or other materials issued or revised after the date of the enactment of this Act.  
 325. Disclosure to state officials of proposed actions related to section 501(c) organizations 
 (a) In general Subsection (c) of section 6104 is amended by striking paragraph (2) and inserting the following new paragraphs: 
 
 (2) Disclosure of proposed actions related to charitable organizations 
 (A) Specific notifications In the case of an organization to which paragraph (1) applies, the Secretary may disclose to the appropriate State officer— 
 (i) a notice of proposed refusal to recognize such organization as an organization described in section 501(c)(3) or a notice of proposed revocation of such organization's recognition as an organization exempt from taxation,  
 (ii) the issuance of a letter of proposed deficiency of tax imposed under section 507 or chapter 41 or 42, and  
 (iii) the names, addresses, and taxpayer identification numbers of organizations which have applied for recognition as organizations described in section 501(c)(3).  
 (B) Additional disclosures Returns and return information of organizations with respect to which information is disclosed under subparagraph (A) may be made available for inspection by or disclosed to an appropriate State officer.  
 (C) Procedures for disclosure Information may be inspected or disclosed under subparagraph (A) or (B) only— 
 (i) upon written request by an appropriate State officer, and  
 (ii) for the purpose of, and only to the extent necessary in, the administration of State laws regulating such organizations. Such information may only be inspected by or disclosed to representatives of the appropriate State officer designated as the individuals who are to inspect or to receive the returns or return information under this paragraph on behalf of such officer. Such representatives shall not include any contractor or agent. 
 (D) Disclosures other than by request The Secretary may make available for inspection or disclose returns and return information of an organization to which paragraph (1) applies to an appropriate State officer of any State if the Secretary determines that such inspection or disclosure may facilitate the resolution of Federal or State issues relating to the tax-exempt status of such organization.  
 (3) Disclosure with respect to certain other exempt organizations Upon written request by an appropriate State officer, the Secretary may make available for inspection or disclosure returns and return information of an organization described in paragraph (2), (4), (6), (7), (8), (10), or (13) of section 501(c) for the purpose of, and to the extent necessary in, the administration of State laws regulating the solicitation or administration of the charitable funds or charitable assets of such organizations. Such information may be inspected only by or disclosed only to representatives of the appropriate State officer designated as the individuals who are to inspect or to receive the returns or return information under this paragraph on behalf of such officer. Such representatives shall not include any contractor or agent.  
 (4) Use in civil judicial and administrative proceedings Returns and return information disclosed pursuant to this subsection may be disclosed in civil administrative and civil judicial proceedings pertaining to the enforcement of State laws regulating such organizations in a manner prescribed by the Secretary similar to that for tax administration proceedings under section 6103(h)(4).  
 (5) No disclosure if impairment Returns and return information shall not be disclosed under this subsection, or in any proceeding described in paragraph (4), to the extent that the Secretary determines that such disclosure would seriously impair Federal tax administration.  
 (6) Definitions For purposes of this subsection— 
 (A) Return and return information The terms return and return information have the respective meanings given to such terms by section 6103(b).  
 (B) Appropriate state officer The term appropriate State officer means— 
 (i) the State attorney general,  
 (ii) in the case of an organization to which paragraph (1) applies, any other State official charged with overseeing organizations of the type described in section 501(c)(3), and  
 (iii) in the case of an organization to which paragraph (3) applies, the head of an agency designated by the State attorney general as having primary responsibility for overseeing the solicitation of funds for charitable purposes. .  
 (b) Conforming amendments 
 (1) Subsection (a) of section 6103 is amended— 
 (A) by inserting or any appropriate State officer who has or had access to returns or return information under section 6104(c) after this section in paragraph (2), and  
 (B) by striking or subsection (n) in paragraph (3) and inserting subsection (n), or section 6104(c).  
 (2) Subparagraph (A) of section 6103(p)(3) is amended by inserting and section 6104(c) after section in the first sentence.  
 (3) 
(A) Paragraph (4) of section 6103(p) is amended by striking (l)(16), (17), (19), or (20) each place it appears and inserting (l)(16), (18), (19), or (20) or any appropriate State officer (as defined in section 6104(c)).  
 (B) The Internal Revenue Code of 1986 shall be applied and administered as if the amendments made by section 408(a)(24) of the Working Families Tax Relief Act of 2004 had never been enacted.  
 (4) The heading for paragraph (1) of section 6104(c) is amended by inserting for charitable organizations after rule.  
 (5) Paragraph (2) of section 7213(a) is amended by inserting or under section 6104(c) after 6103.  
 (6) Paragraph (2) of section 7213A(a) is amended by inserting or 6104(c) after 6103.  
 (7) Paragraph (2) of section 7431(a) is amended by inserting (including any disclosure in violation of section 6104(c)) after 6103.  
 (c) Effective date The amendments made by this section shall take effect on the date of the enactment of this Act but shall not apply to requests made before such date.  
 326. Expansion of penalties to preparers of form 990 
 (a) In general Section 6695 (relating to other assessable penalties with respect to the preparation of income tax returns for other persons) is amended by adding at the end the following new subsections: 
 
 (h) Certain omissions and misrepresentations 
 (1) In general Any person who prepares for compensation any return under section 6033 who omits or misrepresents any information with respect to such return which was known or should have been known by such person shall pay a penalty of $250 with respect to such return.  
 (2) Exception for minor, inadvertent omissions Paragraph (1) shall not apply to minor, inadvertent omissions.  
 (3) Rules for determining return preparer For purposes of this subsection and subsection (i), any reference to a person who prepares for compensation a return under section 6033— 
 (A) shall include any person who employs 1 or more persons to prepare for compensation a return under section 6033, and  
 (B) shall not include any person who would be described in clause (i), (ii), (iii), or (iv) of section 7701(a)(36)(B) if such section referred to a return under section 6033.  
 (i) Willful or reckless conduct 
 (1) In general Any person who prepares for compensation any return under section 6033 who recklessly or intentionally misrepresents any information or recklessly or intentionally disregards any rule or regulation with respect to such return shall pay a penalty of $1,000 with respect to such return.  
 (2) Coordination with other penalties With respect to any return, the amount of the penalty payable by any person by reason of paragraph (1) shall be reduced by the amount of the penalty paid by such person by reason of subsection (h) or section 6694. .  
 (b) Conforming amendments 
 (1) The heading for section 6695 is amended by inserting and other after income tax.  
 (2) The item relating to section 6695 in the table of sections for part I of subchapter B of chapter 68 is amended by inserting and other after income tax.  
 (c) Effective date The amendments made by this section shall apply with respect to documents prepared after the date of the enactment of this Act.  
 327. Notification requirement for entities not currently required to file 
 (a) In general Section 6033 (relating to returns by exempt organizations), as amended by this Act, is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
 (i) Additional notification requirements Any organization the gross receipts of which in any taxable year result in such organization being referred to in subsection (a)(2)(A)(ii) or (a)(2)(B)— 
 (1) shall furnish annually, at such time and in such manner as the Secretary may by forms or regulations prescribe, information setting forth— 
 (A) the legal name of the organization,  
 (B) any name under which such organization operates or does business,  
 (C) the organization's mailing address and Internet web site address (if any),  
 (D) the organization's taxpayer identification number,  
 (E) the name and address of a principal officer, and  
 (F) evidence of the continuing basis for the organization's exemption from the filing requirements under subsection (a)(1), and  
 (2) upon the termination of the existence of the organization, shall furnish notice of such termination. .  
 (b) Loss of exempt status for failure To file return or notice Section 6033 (relating to returns by exempt organizations), as amended by subsection (a), is amended by redesignating subsection (j) as subsection (k) and by inserting after subsection (i) the following new subsection: 
 
 (j) Loss of exempt status for failure To file return or notice 
 (1) In general If an organization described in subsection (a)(1) or (i) fails to file an annual return or notice required under either subsection for 3 consecutive years, such organization's status as an organization exempt from tax under section 501(a) shall be considered revoked on and after the date set by the Secretary for the filing of the third annual return or notice. The Secretary shall publish and maintain a list of any organization the status of which is so revoked.  
 (2) Application necessary for reinstatement Any organization the tax-exempt status of which is revoked under paragraph (1) must apply in order to obtain reinstatement of such status regardless of whether such organization was originally required to make such an application.  
 (3) Retroactive reinstatement if reasonable cause shown for failure If upon application for reinstatement of status as an organization exempt from tax under section 501(a), an organization described in paragraph (1) can show to the satisfaction of the Secretary evidence of reasonable cause for the failure described in such paragraph, the organization's exempt status may, in the discretion of the Secretary, be reinstated effective from the date of the revocation under such paragraph. .  
 (c) No declaratory judgment relief Section 7428(b) (relating to limitations) is amended by adding at the end the following new paragraph: 
 
 (4) Nonapplication for certain revocations No action may be brought under this section with respect to any revocation of status described in section 6033(j)(1). .  
 (d) No inspection requirement Section 6104(b) (relating to inspection of annual information returns) is amended by inserting (other than subsection (i) thereof) after 6033.  
 (e) No disclosure requirement Section 6104(d)(3) (relating to exceptions from disclosure requirements) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
 (B) Nondisclosure of annual notices Paragraph (1) shall not require the disclosure of any notice required under section 6033(i). .  
 (f) No monetary penalty for failure To notify Section 6652(c)(1) (relating to annual returns under section 6033 or 6012(a)(6)) is amended by adding at the end the following new subparagraph: 
 
 (E) No penalty for certain annual notices This paragraph shall not apply with respect to any notice required under section 6033(i). .  
 (g) Secretarial outreach requirements 
 (1) Notice requirement The Secretary of the Treasury shall notify in a timely manner every organization described in section 6033(i) of the Internal Revenue Code of 1986 (as added by this section) of the requirement under such section 6033(i) and of the penalty established under section 6033(j)— 
 (A) by mail, in the case of any organization the identity and address of which is included in the list of exempt organizations maintained by the Secretary, and  
 (B) by Internet or other means of outreach, in the case of any other organization.  
 (2) Loss of status penalty for failure to file return The Secretary of the Treasury shall publicize in a timely manner in appropriate forms and instructions and through other appropriate means, the penalty established under section 6033(j) of such Code for the failure to file a return under section 6033(a)(1) of such Code.  
 (h) Effective date The amendments made by this section shall apply to notices and returns with respect to annual periods beginning after 2004.  
 C Other charitable and exempt organization provisions 
 331. Modification of excise tax on unrelated business taxable income of charitable remainder trusts 
 (a) In general Subsection (c) of section 664 (relating to exemption from income taxes) is amended to read as follows: 
 
 (c) Taxation of trusts 
 (1) Income tax A charitable remainder annuity trust and a charitable remainder unitrust shall, for any taxable year, not be subject to any tax imposed by this subtitle.  
 (2) Excise tax 
 (A) In general In the case of a charitable remainder annuity trust or a charitable remainder unitrust which has unrelated business taxable income (within the meaning of section 512, determined as if part III of subchapter F applied to such trust) for a taxable year, there is hereby imposed on such trust or unitrust an excise tax equal to the amount of such unrelated business taxable income.  
 (B) Certain rules to apply The tax imposed by subparagraph (A) shall be treated as imposed by chapter 42 for purposes of this title other than subchapter E of chapter 42.  
 (C) Tax court proceedings For purposes of this paragraph, the references in section 6212(c)(1) to section 4940 shall be deemed to include references to this paragraph. .  
 (b) Effective date The amendment made by this section shall apply to taxable years beginning after December 31, 2004.  
 332. Modifications to section 512(b)(13) 
 (a) In general Paragraph (13) of section 512(b) (relating to special rules for certain amounts received from controlled entities) is amended by redesignating subparagraph (E) as subparagraph (F) and by inserting after subparagraph (D) the following new subparagraph: 
 
 (E) Paragraph to apply only to excess payments 
 (i) In general Subparagraph (A) shall apply only to the portion of a specified payment received or accrued by the controlling organization that exceeds the amount which would have been paid or accrued if such payment met the requirements prescribed under section 482.  
 (ii) Addition to tax for valuation misstatements The tax imposed by this chapter on the controlling organization shall be increased by an amount equal to 20 percent of the larger of— 
 (I) such excess determined without regard to any amendment or supplement to a return of tax, or  
 (II) such excess determined with regard to all such amendments and supplements. .  
 (b) Effective date 
 (1) In general The amendment made by this section shall apply to payments received or accrued after December 31, 2000.  
 (2) Payments subject to binding contract transition rule If the amendments made by section 1041 of the Taxpayer Relief Act of 1997 did not apply to any amount received or accrued in the first 2 taxable years beginning on or after the date of the enactment of the Taxpayer Relief Act of 1997 under any contract described in subsection (b)(2) of such section, such amendments also shall not apply to amounts received or accrued under such contract before January 1, 2001.  
 333. Simplification of lobbying expenditure limitation 
 (a) Repeal of grassroots expenditure limit Paragraph (1) of section 501(h) (relating to expenditures by public charities to influence legislation) is amended to read as follows: 
 
 (1) General rule In the case of an organization to which this subsection applies, exemption from taxation under subsection (a) shall be denied because a substantial part of the activities of such organization consists of carrying on propaganda, or otherwise attempting, to influence legislation, but only if such organization normally makes lobbying expenditures in excess of the lobbying ceiling amount for such organization for each taxable year. .  
 (b) Excess lobbying expenditures Section 4911(b) is amended to read as follows: 
 
 (b) Excess lobbying expenditures For purposes of this section, the term excess lobbying expenditures means, for a taxable year, the amount by which the lobbying expenditures made by the organization during the taxable year exceed the lobbying nontaxable amount for such organization for such taxable year. .  
 (c) Conforming amendments 
 (1) Section 501(h)(2) is amended by striking subparagraphs (C) and (D).  
 (2) Section 4911(c) is amended by striking paragraphs (3) and (4).  
 (3) Paragraph (1)(A) of section 4911(f) is amended by striking limits of section 501(h)(1) have and inserting limit of section 501(h)(1) has.  
 (4) Paragraph (1)(C) of section 4911(f) is amended by striking limits of section 501(h)(1) are and inserting limit of section 501(h)(1) is.  
 (5) Paragraphs (4)(A) and (4)(B) of section 4911(f) are each amended by striking limits of section 501(h)(1) and inserting limit of section 501(h)(1).  
 (6) Paragraph (8) of section 6033(b) (relating to certain organizations described in section 501(c)(3)) is amended by inserting and at the end of subparagraph (A) and by striking subparagraphs (C) and (D).  
 (d) Effective date The amendments made by this section shall apply to taxable years beginning after December 31, 2004.  
 334. Expedited review process for certain tax-exemption applications 
 (a) In general The Secretary of the Treasury or the Secretary's delegate (in this section, referred to as the Secretary) shall adopt procedures to expedite the consideration of applications for exempt status under section 501(c)(3) of the Internal Revenue Code of 1986 filed after December 31, 2004, by any organization that— 
 (1) is organized and operated for the primary purpose of providing social services;  
 (2) is seeking a contract or grant under a Federal, State, or local program that provides funding for social services programs;  
 (3) establishes that, under the terms and conditions of the contract or grant program, an organization is required to obtain such exempt status before the organization is eligible to apply for a contract or grant;  
 (4) includes with its exemption application a copy of its completed Federal, State, or local contract or grant application; and  
 (5) meets such other criteria as the Secretary deems appropriate for expedited consideration. The Secretary may prescribe other similar circumstances in which such organizations may be entitled to expedited consideration. 
 (b) Waiver of application fee for exempt status Any organization that meets the conditions described in subsection (a) (without regard to paragraph (3) of that subsection) is entitled to a waiver of any fee for an application for exempt status under section 501(c)(3) of the Internal Revenue Code of 1986 if the organization certifies that the organization has had (or expects to have) average annual gross receipts of not more than $50,000 during the preceding 4 years (or, in the case of an organization not in existence throughout the preceding 4 years, during such organization's first 4 years).  
 (c) Social services defined For purposes of this section— 
 (1) In general The term social services means services directed at helping people in need, reducing poverty, improving outcomes of low-income children, revitalizing low-income communities, and empowering low-income families and low-income individuals to become self-sufficient, including— 
 (A) child care services, protective services for children and adults, services for children and adults in foster care, adoption services, services related to the management and maintenance of the home, day care services for adults, and services to meet the special needs of children, older individuals, and individuals with disabilities (including physical, mental, or emotional disabilities);  
 (B) transportation services;  
 (C) job training and related services, and employment services;  
 (D) information, referral, and counseling services;  
 (E) the preparation and delivery of meals, and services related to soup kitchens or food banks;  
 (F) health support services;  
 (G) literacy and mentoring programs;  
 (H) services for the prevention and treatment of juvenile delinquency and substance abuse, services for the prevention of crime and the provision of assistance to the victims and the families of criminal offenders, and services related to the intervention in, and prevention of, domestic violence; and  
 (I) services related to the provision of assistance for housing under Federal law.  
 (2) Exclusions The term does not include a program having the purpose of delivering educational assistance under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).  
 335. Clarification of definition of church tax inquiry Subsection (i) of section 7611 (relating to section not to apply to criminal investigations, etc.) is amended by striking or at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , or, and by inserting after paragraph (5) the following: 
 
 (6) information provided by the Secretary related to the standards for exemption from tax under this title and the requirements under this title relating to unrelated business taxable income. .  
 336. Expansion of declaratory judgment remedy to tax-exempt organizations 
 (a) In general Paragraph (1) of section 7428(a) (relating to creation of remedy) is amended— 
 (1) in subparagraph (B) by inserting after 509(a)) the following: or as a private operating foundation (as defined in section 4942(j)(3)); and  
 (2) by amending subparagraph (C) to read as follows: 
 
 (C) with respect to the initial qualification or continuing qualification of an organization as an organization described in section 501(c) (other than paragraph (3)) or 501(d) which is exempt from tax under section 501(a), or .  
 (b) Court jurisdiction Subsection (a) of section 7428 is amended in the material following paragraph (2) by striking United States Tax Court, the United States Claims Court, or the district court of the United States for the District of Columbia and inserting the following: United States Tax Court (in the case of any such determination or failure) or the United States Claims Court or the district court of the United States for the District of Columbia (in the case of a determination or failure with respect to an issue referred to in subparagraph (A) or (B) of paragraph (1)),.  
 (c) Effective date The amendments made by this section shall apply to pleadings filed with respect to determinations (or requests for determinations) made after December 31, 2004.  
 337. Definition of convention or association of churches Section 7701 (relating to definitions) is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection: 
 
 (o) Convention or association of churches.—For purposes of this title, any organization which is otherwise a convention or association of churches shall not fail to so qualify merely because the membership of such organization includes individuals as well as churches or because individuals have voting rights in such organization. .  
 338. Payments by charitable organizations to victims of war on terrorism and families of astronauts killed in the line of duty 
 (a) In general For purposes of the Internal Revenue Code of 1986— 
 (1) any payment made by an organization described in section 501(c)(3) of such Code to— 
 (A) a member of the Armed Forces of the United States, or to an individual of such member's immediate family, by reason of the death, injury, wounding, or illness of such member incurred as the result of the military response of the United States to the terrorist attacks against the United States on September 11, 2001, or  
 (B) an individual of an astronaut's immediate family by reason of the death of such astronaut occurring in the line of duty after December 31, 2002, shall be treated as related to the purpose or function constituting the basis for such organization's exemption under section 501 of such Code if such payment is made using an objective formula which is consistently applied, and 
 (2) in the case of a private foundation (as defined in section 509 of such Code), any payment described in paragraph (1) shall not be treated as made to a disqualified person for purposes of section 4941 of such Code.  
 (b) Effective dates This section shall apply to— 
 (1) payments described in subsection (a)(1)(A) made after the date of the enactment of this Act and before September 11, 2005, and  
 (2) payments described in subsection (a)(1)(B) made after December 31, 2002.  
 339. Modification of scholarship foundation rules In applying the limitations on the percentage of scholarship grants which may be awarded after the date of the enactment of this Act, to children of current or former employees under Revenue Procedure 76–47, such percentage shall be increased to 35 percent of the eligible applicants to be considered by the selection committee and to 20 percent of individuals eligible for the grants, but only if the foundation awarding the grants demonstrates that, in addition to meeting the other requirements of Revenue Procedure 76–47, it provides a comparable number and aggregate amount of grants during the same program year to individuals who are not such employees, children or dependents of such employees, or affiliated with the employer of such employees.  
 340. Treatment of certain hospital support organizations as qualified organizations for purposes of determining acquisition indebtedness 
 (a) In general Subparagraph (C) of section 514(c)(9) (relating to real property acquired by a qualified organization) is amended by striking or at the end of clause (ii), by striking the period at the end of clause (iii) and inserting ; or, and by adding at the end the following new clause: 
 
 (iv) a qualified hospital support organization (as defined in subparagraph (I)). .  
 (b) Qualified hospital support organizations Paragraph (9) of section 514(c) is amended by adding at the end the following new subparagraph: 
 
 (I) Qualified hospital support organizations For purposes of subparagraph (C)(iv), the term qualified hospital support organization means, with respect to any eligible indebtedness (including any qualified refinancing of such eligible indebtedness), a support organization (as defined in section 509(a)(3)) which supports a hospital described in section 119(d)(4)(B) and with respect to which— 
 (i) more than half of the organization's assets (by value) at any time since its organization— 
 (I) were acquired, directly or indirectly, by testamentary gift or devise, and  
 (II) consisted of real property, and  
 (ii) the fair market value of the organization's real estate acquired, directly or indirectly, by gift or devise, exceeded 25 percent of the fair market value of all investment assets held by the organization immediately prior to the time that the eligible indebtedness was incurred. For purposes of this subparagraph, the term eligible indebtedness means indebtedness secured by real property acquired by the organization, directly or indirectly, by gift or devise, the proceeds of which are used exclusively to acquire any leasehold interest in such real property or for improvements on, or repairs to, such real property. A determination under clauses (i) and (ii) of this subparagraph shall be made each time such an eligible indebtedness (or the qualified refinancing of such an eligible indebtedness) is incurred. For purposes of this subparagraph, a refinancing of such an eligible indebtedness shall be considered qualified if such refinancing does not exceed the amount of the refinanced eligible indebtedness immediately before the refinancing..  
 (c) Effective date The amendments made by this section shall apply to indebtedness incurred after December 31, 2004.  
 341. Matching grants to low-income taxpayer clinics for return preparation 
 (a) In general Chapter 77 (relating to miscellaneous provisions) is amended by inserting after section 7526 the following new section: 
 
 7526A. Return preparation clinics for low-income taxpayers 
 (a) In general The Secretary may, subject to the availability of appropriated funds, make grants to provide matching funds for the development, expansion, or continuation of qualified return preparation clinics.  
 (b) Definitions For purposes of this section— 
 (1) Qualified return preparation clinic 
 (A) In general The term qualified return preparation clinic means a clinic which— 
 (i) does not charge more than a nominal fee for its services (except for reimbursement of actual costs incurred), and  
 (ii) operates programs which assist low-income taxpayers in preparing and filing their Federal income tax returns, including schedules reporting sole proprietorship or farm income.  
 (B) Assistance to low-income taxpayers A clinic is treated as assisting low-income taxpayers under subparagraph (A)(ii) if at least 90 percent of the taxpayers assisted by the clinic have incomes which do not exceed 250 percent of the poverty level, as determined in accordance with criteria established by the Director of the Office of Management and Budget.  
 (2) Clinic The term clinic includes— 
 (A) a clinical program at an eligible educational institution (as defined in section 529(e)(5)) which satisfies the requirements of paragraph (1) through student assistance of taxpayers in return preparation and filing, and  
 (B) an organization described in section 501(c) and exempt from tax under section 501(a) which satisfies the requirements of paragraph (1).  
 (c) Special rules and limitations 
 (1) Aggregate limitation Unless otherwise provided by specific appropriation, the Secretary shall not allocate more than $10,000,000 per year (exclusive of costs of administering the program) to grants under this section.  
 (2) Other applicable rules Rules similar to the rules under paragraphs (2) through (5) of section 7526(c) shall apply with respect to the awarding of grants to qualified return preparation clinics. .  
 (b) Clerical amendment The table of sections for chapter 77 is amended by inserting after the item relating to section 7526 the following new item: 
 
 
 
 
Sec. 7526A.  Return preparation clinics for low-income taxpayers. .  
 (c) Effective date The amendments made by this section shall apply to grants made after the date of the enactment of this Act.  
 342. Exemption of qualified 501(c)(3) bonds for nursing homes from federal guarantee prohibitions 
 (a) In general Section 149(b)(3) (relating to exceptions) is amended by adding at the end the following new subparagraph: 
 
 (E) Exception for qualified 501(c)(3) bonds for nursing homes 
 (i) In general Paragraph (1) shall not apply to any qualified 501(c)(3) bond issued before the date which is 1 year after the date of the enactment of this subparagraph for the benefit of an organization described in section 501(c)(3), if such bond is part of an issue the proceeds of which are used to finance 1 or more of the following facilities primarily for the benefit of the elderly: 
 (I) Licensed nursing home facility.  
 (II) Licensed or certified assisted living facility.  
 (III) Licensed personal care facility.  
 (IV) Continuing care retirement community.  
 (ii) Limitation With respect to any calendar year, clause (i) shall not apply to any bond described in such clause if the aggregate authorized face amount of the issue of which such bond is a part when increased by the outstanding amount of such bonds issued by the issuer for such calendar year exceeds $15,000,000.  
 (iii) Continuing care retirement community For purposes of this subparagraph, the term continuing care retirement community means a community which provides, on the same campus, a continuum of residential living options and support services to persons at least 60 years of age under a written agreement. For purposes of the preceding sentence, the residential living options shall include independent living units, nursing home beds, and either assisted living units or personal care beds. .  
 (b) Effective date The amendment made by this section shall apply to bonds issued after the date of the enactment of this Act.  
 343. Excise taxes exemption for blood collector organizations 
 (a) Exemption from imposition of special fuels tax Section 4041(g) (relating to other exemptions) is amended by striking and at the end of paragraph (3), by striking the period in paragraph (4) and inserting ; and, and by inserting after paragraph (4) the following new paragraph: 
 
 (5) with respect to the sale of any liquid to a qualified blood collector organization (as defined in section 7701(a)(49)) for such organization's exclusive use, or with respect to the use by a qualified blood collector organization of any liquid as a fuel. .  
 (b) Exemption from manufacturers excise tax.— 
 (1) In general Section 4221(a) (relating to certain tax-free sales) is amended by striking or at the end of paragraph (4), by adding or at the end of paragraph (5), and by inserting after paragraph (5) the following new paragraph: 
 
 (6) to a qualified blood collector organization (as defined in section 7701(a)(49)) for such organization's exclusive use, .  
 (2) Conforming amendments 
 (A) The second sentence of section 4221(a) is amended by striking Paragraphs (4) and (5) and inserting Paragraphs (4), (5), and (6).  
 (B) Section 6421(c) is amended by striking or (5) and inserting (5), or (6).  
 (c) Exemption from communication excise tax 
 (1) In general Section 4253 (relating to exemptions) is amended by redesignating subsection (k) as subsection (l) and inserting after subsection (j) the following new subsection: 
 
 (k) Exemption for qualified blood collector organizations Under regulations provided by the Secretary, no tax shall be imposed under section 4251 on any amount paid by a qualified blood collector organization (as defined in section 7701(a)) for services or facilities furnished to such organization. .  
 (2) Conforming amendment Section 4253(l), as redesignated by paragraph (1), is amended by striking or (j) and inserting (j), or (k).  
 (d) Credit for refund for certain taxes on sales and services 
 (1) Deemed overpayment 
 (A) In general Section 6416(b)(2) is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph: 
 
 (E) sold to a qualified blood collector organization's (as defined in section 7701(a)(49)) for such organization's exclusive use; .  
 (B) Conforming amendments Section 6416(b)(2) is amended— 
 (i) by striking Subparagraphs (C) and (D) and inserting Subparagraphs (C), (D), and (E), and  
 (ii) by striking (C), and (D) and inserting (C), (D), and (E).  
 (2) Sales of tires Clause (ii) of section 6416(b)(4)(B) is amended by inserting sold to a qualified blood collector organization (as defined in section 7701(a)(49)), after for its exclusive use,.  
 (e) Definition of qualified blood collector organization Section 7701(a) is amended by inserting at the end the following new paragraph: 
 
 (49) Qualified blood collector organization For purposes of this title, the term qualified blood collector organization means an organization which is— 
 (A) described in section 501(c)(3) and exempt from tax under section 501(a),  
 (B) registered by the Food and Drug Administration to collect blood, and  
 (C) primarily engaged in the activity of the collection of blood. .  
 (f) Effective date 
 (1) In general Except as provided in paragraph (2), the amendments made by this section shall apply with respect to excise taxes imposed on sales or uses occurring on or after October 1, 2004.  
 (2) Refund of gasoline tax For purposes of section 6421(c) of the Internal Revenue Code of 1986 and any other provision that allows for a refund or a payment in respect of an excise tax payable at a level before the sale to a qualified blood collector organization, the amendments made by this section shall apply with respect to sales to a qualified collector organization on or after October 1, 2004.  
 344. Pilot project for forest conservation activities 
 (a) Tax-Exempt bond financing 
 (1) In general For purposes of the Internal Revenue Code of 1986, any qualified forest conservation bond shall be treated as an exempt facility bond under section 142 of such Code.  
 (2) Qualified forest conservation bond For purposes of this section, the term qualified forest conservation bond means any bond issued as part of an issue if— 
 (A) 95 percent or more of the net proceeds (as defined in section 150(a)(3) of such Code) of such issue are to be used for qualified project costs,  
 (B) such bond is issued for a qualified organization, and  
 (C) such bond is issued before December 31, 2008.  
 (3) Limitation on aggregate amount issued 
 (A) In general The maximum aggregate face amount of bonds which may be issued under this subsection shall not exceed $2,000,000,000 for all projects (excluding refunding bonds).  
 (B) Allocation of limitation The limitation described in subparagraph (A) shall be allocated by the Secretary of the Treasury among qualified organizations based on criteria established by the Secretary not later than 180 days after the date of the enactment of this section, after consultation with the Chief of the Forest Service.  
 (4) Qualified project costs For purposes of this subsection, the term qualified project costs means the sum of— 
 (A) the cost of acquisition by the qualified organization from an unrelated person of forests and forest land which at the time of acquisition or immediately thereafter are subject to a conservation restriction described in subsection (c)(2),  
 (B) capitalized interest on the qualified forest conservation bonds for the 3-year period beginning on the date of issuance of such bonds, and  
 (C) credit enhancement fees which constitute qualified guarantee fees (within the meaning of section 148 of such Code).  
 (5) Special rules In applying the Internal Revenue Code of 1986 to any qualified forest conservation bond, the following modifications shall apply: 
 (A) Section 146 of such Code (relating to volume cap) shall not apply.  
 (B) For purposes of section 147(b) of such Code (relating to maturity may not exceed 120 percent of economic life), the land and standing timber acquired with proceeds of qualified forest conservation bonds shall have an economic life of 35 years.  
 (C) Subsections (c) and (d) of section 147 of such Code (relating to limitations on acquisition of land and existing property) shall not apply.  
 (D) Section 57(a)(5) of such Code (relating to tax-exempt interest) shall not apply to interest on qualified forest conservation bonds.  
 (6) Treatment of current refunding bonds Paragraphs (2)(C) and (3) shall not apply to any bond (or series of bonds) issued to refund a qualified forest conservation bond issued before December 31, 2008, if— 
 (A) the average maturity date of the issue of which the refunding bond is a part is not later than the average maturity date of the bonds to be refunded by such issue,  
 (B) the amount of the refunding bond does not exceed the outstanding amount of the refunded bond, and  
 (C) the net proceeds of the refunding bond are used to redeem the refunded bond not later than 90 days after the date of the issuance of the refunding bond. For purposes of subparagraph (A), average maturity shall be determined in accordance with section 147(b)(2)(A) of such Code. 
 (7) Effective date This subsection shall apply to obligations issued on or after the date which is 180 days after the enactment of this Act.  
 (b) Items from qualified harvesting activities not subject to tax or taken into account 
 (1) In general Income, gains, deductions, losses, or credits from a qualified harvesting activity conducted by a qualified organization shall not be subject to tax or taken into account under subtitle A of the Internal Revenue Code of 1986.  
 (2) Limitation The amount of income excluded from gross income under paragraph (1) for any taxable year shall not exceed the amount used by the qualified organization to make debt service payments during such taxable year for qualified forest conservation bonds.  
 (3) Qualified harvesting activity For purposes of paragraph (1)— 
 (A) In general The term qualified harvesting activity means the sale, lease, or harvesting, of standing timber— 
 (i) on land owned by a qualified organization which was acquired with proceeds of qualified forest conservation bonds,  
 (ii) with respect to which a written acknowledgement has been obtained by the qualified organization from the State or local governments with jurisdiction over such land that the acquisition lessens the burdens of such government with respect to such land, and  
 (iii) pursuant to a qualified conservation plan adopted by the qualified organization.  
 (B) Exceptions 
 (i) Cessation as qualified organization The term qualified harvesting activity shall not include any sale, lease, or harvesting for any period during which the organization ceases to qualify as a qualified organization.  
 (ii) Exceeding limits on harvesting The term qualified harvesting activity shall not include any sale, lease, or harvesting of standing timber on land acquired with proceeds of qualified forest conservation bonds to the extent that— 
 (I) the average annual area of timber harvested from such land exceeds 2.5 percent of the total area of such land or,  
 (II) the quantity of timber removed from such land exceeds the quantity which can be removed from such land annually in perpetuity on a sustained-yield basis with respect to such land. The limitations under subclauses (I) and (II) shall not apply to post-fire restoration and rehabilitation or sanitation harvesting of timber stands which are substantially damaged by fire, windthrow, or other catastrophes, or which are in imminent danger from insect or disease attack. 
 (4) Termination This subsection shall not apply to any qualified harvesting activity of a qualified organization occurring after the date on which there is no outstanding qualified forest conservation bond with respect to such qualified organization or any such bond ceases to be a tax-exempt bond.  
 (5) Partial recapture of benefits if harvesting limit exceeded If, as of the date that this subsection ceases to apply under paragraph (3), the average annual area of timber harvested from the land exceeds the requirement of paragraph (3)(B)(ii)(I), the tax imposed by chapter 1 of the Internal Revenue Code of 1986 shall be increased, under rules prescribed by the Secretary of the Treasury, by the sum of the tax benefits attributable to such excess and interest at the underpayment rate under section 6621 of such Code for the period of the underpayment.  
 (c) Definitions For purposes of this section— 
 (1) Qualified conservation plan The term qualified conservation plan means a multiple land use program or plan which— 
 (A) is designed and administered primarily for the purposes of protecting and enhancing wildlife and fish, timber, scenic attributes, recreation, and soil and water quality of the forest and forest land,  
 (B) mandates that conservation of forest and forest land is the single-most significant use of the forest and forest land, and  
 (C) requires that timber harvesting be consistent with— 
 (i) restoring and maintaining reference conditions for the region's ecotype,  
 (ii) restoring and maintaining a representative sample of young, mid, and late successional forest age classes,  
 (iii) maintaining or restoring the resources' ecological health for purposes of preventing damage from fire, insect, or disease,  
 (iv) maintaining or enhancing wildlife or fish habitat, or  
 (v) enhancing research opportunities in sustainable renewable resource uses.  
 (2) Conservation restriction The conservation restriction described in this paragraph is a restriction which— 
 (A) is granted in perpetuity to an unrelated person which is described in section 170(h)(3) of such Code and which, in the case of a nongovernmental unit, is organized and operated for conservation purposes,  
 (B) meets the requirements of clause (ii) or (iii)(II) of section 170(h)(4)(A) of such Code,  
 (C) obligates the qualified organization to pay the costs incurred by the holder of the conservation restriction in monitoring compliance with such restriction, and  
 (D) requires an increasing level of conservation benefits to be provided whenever circumstances allow it.  
 (3) Qualified organization The term qualified organization means an organization— 
 (A) which is a nonprofit organization substantially all the activities of which are charitable, scientific, or educational, including acquiring, protecting, restoring, managing, and developing forest lands and other renewable resources for the long-term charitable, educational, scientific and public benefit,  
 (B) more than half of the value of the property of which consists of forests and forest land acquired with the proceeds from qualified forest conservation bonds,  
 (C) which periodically conducts educational programs designed to inform the public of environmentally sensitive forestry management and conservation techniques,  
 (D) which has at all times a board of directors— 
 (i) at least 20 percent of the members of which represent the holders of the conservation restriction described in paragraph (2),  
 (ii) at least 20 percent of the members of which are public officials, and  
 (iii) not more than one-third of the members of which are individuals who are or were at any time within 5 years before the beginning of a term of membership on the board, an employee of, independent contractor with respect to, officer of, director of, or held a material financial interest in, a commercial forest products enterprise with which the qualified organization has a contractual or other financial arrangement,  
 (E) the bylaws of which require at least two-thirds of the members of the board of directors to vote affirmatively to approve the qualified conservation plan and any change thereto, and  
 (F) upon dissolution, is required to dedicate its assets to— 
 (i) an organization described in section 501(c)(3) of such Code which is organized and operated for conservation purposes, or  
 (ii) a governmental unit described in section 170(c)(1) of such Code.  
 (4) Unrelated person The term unrelated person means a person who is not a related person.  
 (5) Related person A person shall be treated as related to another person if— 
 (A) such person bears a relationship to such other person described in section 267(b) (determined without regard to paragraph (9) thereof), or 707(b)(1), of such Code, determined by substituting 25 percent for 50 percent each place it appears therein, and  
 (B) in the case such other person is a non-profit organization, if such person controls directly or indirectly more than 25 percent of the governing body of such organization.  
 345. Clarification of treatment of johnny micheal spann patriot trusts 
 (a) Clarification of tax-Exempt status of trusts 
 (1) In general Subsection (b) of section 601 of the Homeland Security Act of 2002 is amended to read as follows: 
 
 (b) Designation of johnny micheal spann patriot trusts Any charitable corporation, fund, foundation, or trust (or separate fund or account thereof) which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code and meets the requirements described in subsection (c) shall be eligible to designate itself as a Johnny Micheal Spann Patriot trust. .  
 (2) Conforming amendment Section 601(c)(3) of such Act is amended by striking based and all that follows through Trust.  
 (b) Publicly available audits Section 601(c)(7) of the Homeland Security Act of 2002 is amended by striking shall be filed with the Internal Revenue Service, and shall be open to public inspection and inserting shall be open to public inspection consistent with section 6104(d)(1) of the Internal Revenue Code of 1986.  
 (c) Clarification of required distributions to private foundation 
 (1) In general Section 601(c)(8) of the Homeland Security Act of 2002 is amended by striking not placed and all that follows and inserting not so distributed shall be contributed to a private foundation which is described in section 509(a) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code and which is dedicated to such beneficiaries not later than 36 months after the end of the fiscal year in which such funds, donations, or earnings are received..  
 (2) Conforming amendments Section 601(c) of such Act is amended— 
 (A) by striking (or, if placed in a private foundation, held in trust for) in paragraph (1) and inserting (or contributed to a private foundation described in paragraph (8) for the benefit of), and  
 (B) by striking invested in a private foundation in paragraph (2) and inserting contributed to a private foundation described in paragraph (8).  
 (d) Requirements for distributions from trusts Section 601(c)(9)(A) of the Homeland Security Act of 2002 is amended by striking should and inserting shall.  
 (e) Regulations regarding notification of trust beneficiaries Section 601(f) of the Homeland Security Act of 2002 is amended by striking this section and inserting subsection (e).  
 (f) Effective date The amendments made by this section shall take effect as if included in the enactment of section 601 of the Homeland Security Act of 2002.  
 D Social services block grant 
 351. Restoration of funds for the social services block grant 
 (a) Findings Congress makes the following findings: 
 (1) On August 22, 1996, the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193; 110 Stat. 2105) was signed into law.  
 (2) In enacting that law, Congress authorized $2,800,000,000 for fiscal year 2003 and each fiscal year thereafter to carry out the Social Services Block Grant program established under title XX of the Social Security Act (42 U.S.C. 1397 et seq.).  
 (b) Restoration of funds Section 2003(c)(11) of the Social Security Act (42 U.S.C. 1397b(c)(11)) is amended by inserting , except that, with respect to fiscal year 2006, the amount shall be $1,975,000,000, and with respect to fiscal year 2007, the amount shall be $2,800,000,000 after thereafter.  
 352. Requirement to submit annual report on state activities 
 (a) In general Section 2006(c) of the Social Security Act (42 U.S.C. 1397e(c)) is amended by adding at the end the following: The Secretary shall compile the information submitted by the States and submit that information to Congress on an annual basis..  
 (b) Effective date The amendment made by subsection (a) applies to information submitted by States under section 2006 of the Social Security Act (42 U.S.C. 1397e) with respect to fiscal year 2005 and each fiscal year thereafter.  
 E Individual development accounts 
 361. Short title This subtitle may be cited as the Savings for Working Families Act of 2005.  
 362. Purposes The purposes of this subtitle are to provide for the establishment of individual development account programs that will— 
 (1) provide individuals and families with limited means an opportunity to accumulate assets and to enter the financial mainstream,  
 (2) promote education, homeownership, and the development of small businesses,  
 (3) stabilize families and build communities, and  
 (4) support continued United States economic expansion.  
 363. Definitions As used in this subtitle: 
 (1) Eligible individual 
 (A) In general The term eligible individual means, with respect to any taxable year, an individual who— 
 (i) has attained the age of 18 but not the age of 61 as of the last day of such taxable year,  
 (ii) is a citizen or lawful permanent resident (within the meaning of section 7701(b)(6) of the Internal Revenue Code of 1986) of the United States as of the last day of such taxable year,  
 (iii) was not a student (as defined in section 151(c)(4) of such Code) for the immediately preceding taxable year,  
 (iv) is not an individual with respect to whom a deduction under section 151 of such Code is allowable to another taxpayer for a taxable year of the other taxpayer ending during the immediately preceding taxable year of the individual,  
 (v) is not a taxpayer described in subsection (c), (d), or (e) of section 6402 of such Code for the immediately preceding taxable year,  
 (vi) is not a taxpayer described in section 1(d) of such Code for the immediately preceding taxable year, and  
 (vii) is a taxpayer the modified adjusted gross income of whom for the immediately preceding taxable year does not exceed— 
 (I) $18,000, in the case of a taxpayer described in section 1(c) of such Code,  
 (II) $30,000, in the case of a taxpayer described in section 1(b) of such Code, and  
 (III) $38,000, in the case of a taxpayer described in section 1(a) of such Code.  
 (B) Inflation adjustment 
 (i) In general In the case of any taxable year beginning after 2005, each dollar amount referred to in subparagraph (A)(vii) shall be increased by an amount equal to— 
 (I) such dollar amount, multiplied by  
 (II) the cost-of-living adjustment determined under section (1)(f)(3) of the Internal Revenue Code of 1986 for the calendar year in which the taxable year begins, by substituting 2004 for 1992.  
 (ii) Rounding If any amount as adjusted under clause (i) is not a multiple of $50, such amount shall be rounded to the nearest multiple of $50.  
 (C) Modified adjusted gross income For purposes of subparagraph (A)(v), the term modified adjusted gross income means adjusted gross income— 
 (i) determined without regard to sections 86, 893, 911, 931, and 933 of the Internal Revenue Code of 1986, and  
 (ii) increased by the amount of interest received or accrued by the taxpayer during the taxable year which is exempt from tax.  
 (2) Individual development account The term Individual Development Account means an account established for an eligible individual as part of a qualified individual development account program, but only if the written governing instrument creating the account meets the following requirements: 
 (A) The owner of the account is the individual for whom the account was established.  
 (B) No contribution will be accepted unless it is in cash, and, except in the case of any qualified rollover, contributions will not be accepted for the taxable year in excess of $1,500 on behalf of any individual.  
 (C) The trustee of the account is a qualified financial institution.  
 (D) The assets of the account will not be commingled with other property except in a common trust fund or common investment fund.  
 (E) Except as provided in section 367(b), any amount in the account may be paid out only for the purpose of paying the qualified expenses of the account owner.  
 (3) Parallel account The term parallel account means a separate, parallel individual or pooled account for all matching funds and earnings dedicated to an Individual Development Account owner as part of a qualified individual development account program, the trustee of which is a qualified financial institution.  
 (4) Qualified financial institution The term qualified financial institution means any person authorized to be a trustee of any individual retirement account under section 408(a)(2) of the Internal Revenue Code of 1986.  
 (5) Qualified individual development account program The term qualified individual development account program means a program established upon approval of the Secretary under section 364 after December 31, 2004, under which— 
 (A) Individual Development Accounts and parallel accounts are held in trust by a qualified financial institution, and  
 (B) additional activities determined by the Secretary, in consultation with the Secretary of Health and Human Services, as necessary to responsibly develop and administer accounts, including recruiting, providing financial education and other training to Account owners, and regular program monitoring, are carried out by the qualified financial institution.  
 (6) Qualified expense distribution 
 (A) In general The term qualified expense distribution means any amount paid (including through electronic payments) or distributed out of an Individual Development Account or a parallel account established for an eligible individual if such amount— 
 (i) is used exclusively to pay the qualified expenses of the Individual Development Account owner or such owner's spouse or dependents,  
 (ii) is paid by the qualified financial institution— 
 (I) except as otherwise provided in this clause, directly to the unrelated third party to whom the amount is due,  
 (II) in the case of any qualified rollover, directly to another Individual Development Account and parallel account, or  
 (III) in the case of a qualified final distribution, directly to the spouse, dependent, or other named beneficiary of the deceased Account owner, and  
 (iii) is paid after the Account owner has completed a financial education course if required under section 365(b).  
 (B) Qualified expenses 
 (i) In general The term qualified expenses means any of the following expenses approved by the qualified financial institution: 
 (I) Qualified higher education expenses.  
 (II) Qualified first-time homebuyer costs.  
 (III) Qualified business capitalization or expansion costs.  
 (IV) Qualified rollovers.  
 (V) Qualified final distribution.  
 (ii) Qualified higher education expenses 
 (I) In general The term qualified higher education expenses has the meaning given such term by section 529(e)(3) of the Internal Revenue Code of 1986, determined by treating the Account owner, the owner's spouse, or one or more of the owner's dependents as a designated beneficiary, and reduced as provided in section 25A(g)(2) of such Code.  
 (II) Coordination with other benefits The amount of expenses which may be taken into account for purposes of section 135, 529, or 530 of such Code for any taxable year shall be reduced by the amount of any qualified higher education expenses taken into account as qualified expense distributions during such taxable year.  
 (iii) Qualified first-time homebuyer costs The term qualified first-time homebuyer costs means qualified acquisition costs (as defined in section 72(t)(8)(C) of the Internal Revenue Code of 1986) with respect to a principal residence (within the meaning of section 121 of such Code) for a qualified first-time homebuyer (as defined in section 72(t)(8)(D)(i) of such Code).  
 (iv) Qualified business capitalization or expansion costs 
 (I) In general The term qualified business capitalization or expansion costs means qualified expenditures for the capitalization or expansion of a qualified business pursuant to a qualified business plan.  
 (II) Qualified expenditures The term qualified expenditures means expenditures normally associated with starting or expanding a business and included in a qualified business plan, including costs for capital, plant, and equipment, inventory expenses, and attorney and accounting fees.  
 (III) Qualified business The term qualified business means any business that does not contravene any law.  
 (IV) Qualified business plan The term qualified business plan means a business plan which has been approved by the qualified financial institution and which meets such requirements as the Secretary may specify.  
 (v) Qualified rollovers The term qualified rollover means the complete distribution of the amounts in an Individual Development Account and parallel account to another Individual Development Account and parallel account established in another qualified financial institution for the benefit of the Account owner.  
 (vi) Qualified final distribution The term qualified final distribution means, in the case of a deceased Account owner, the complete distribution of the amounts in the Individual Development Account and parallel account directly to the spouse, any dependent, or other named beneficiary of the deceased.  
 (7) Secretary The term Secretary means the Secretary of the Treasury.  
 364. Structure and administration of qualified individual development account programs 
 (a) Establishment of qualified individual development account programs Any qualified financial institution may apply to the Secretary for approval to establish 1 or more qualified individual development account programs which meet the requirements of this subtitle and for an allocation of the Individual Development Account limitation under section 45G(i)(3) of the Internal Revenue Code of 1986 with respect to such programs.  
 (b) Basic program structure 
 (1) In general All qualified individual development account programs shall consist of the following 2 components for each participant: 
 (A) An Individual Development Account to which an eligible individual may contribute cash in accordance with section 365.  
 (B) A parallel account to which all matching funds shall be deposited in accordance with section 366.  
 (2) Tailored ida programs A qualified financial institution may tailor its qualified individual development account program to allow matching funds to be spent on 1 or more of the categories of qualified expenses.  
 (3) No fees may be charged to idas A qualified financial institution may not charge any fees to any Individual Development Account or parallel account under a qualified individual development account program.  
 (c) Coordination with public housing agency individual savings accounts Section 3(e)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(e)(2)) is amended by inserting or in any Individual Development Account established under the Savings for Working Families Act of 2005 after subsection.  
 (d) Tax treatment of parallel accounts 
 (1) In general Chapter 77 (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
 7529. Tax incentives for individual development parallel accounts For purposes of this title— 
 (1) any account described in section 364(b)(1)(B) of the Savings for Working Families Act of 2005 shall be exempt from taxation,  
 (2) except as provided in section 45G, no item of income, expense, basis, gain, or loss with respect to such an account may be taken into account, and  
 (3) any amount withdrawn from such an account shall not be includible in gross income. .  
 (2) Conforming amendment The table of sections for chapter 77 is amended by adding at the end the following new item: 
 
 
 
 
Sec. 7529.Tax incentives for individual development parallel accounts. .  
 (e) Coordination of certain expenses.—Section 25A(g)(2) is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , and, and by adding at the end the following new subparagraph: 
 
 (D) a qualified expense distribution with respect to qualified higher education expenses from an Individual Development Account or a parallel account under section 367(a) of the Savings for Working Families Act of 2005. .  
 365. Procedures for opening and maintaining an individual development account and qualifying for matching funds 
 (a) Opening an account An eligible individual may open an Individual Development Account with a qualified financial institution upon certification that such individual has never maintained any other Individual Development Account (other than an Individual Development Account to be terminated by a qualified rollover).  
 (b) Required completion of financial education course 
 (1) In general Before becoming eligible to withdraw funds to pay for qualified expenses, owners of Individual Development Accounts must complete 1 or more financial education courses specified in the qualified individual development account program.  
 (2) Standard and applicability of course The Secretary, in consultation with representatives of qualified individual development account programs and financial educators, shall not later than January 1, 2006, establish minimum quality standards for the contents of financial education courses and providers of such courses described in paragraph (1) and a protocol to exempt individuals from the requirement under paragraph (1) in the case of hardship, lack of need, the attainment of age 65, or a qualified final distribution.  
 (c) Proof of status as an eligible individual Federal income tax forms for the immediately preceding taxable year and any other evidence of eligibility which may be required by a qualified financial institution shall be presented to such institution at the time of the establishment of the Individual Development Account and in any taxable year in which contributions are made to the Account to qualify for matching funds under section 366(b)(1)(A).  
 (d) Special rule in the case of married individuals For purposes of this subtitle, if, with respect to any taxable year, 2 married individuals file a Federal joint income tax return, then not more than 1 of such individuals may be treated as an eligible individual with respect to the succeeding taxable year.  
 366. Deposits by qualified individual development account programs 
 (a) Parallel accounts The qualified financial institution shall deposit all matching funds for each Individual Development Account into a parallel account at a qualified financial institution.  
 (b) Regular deposits of matching funds 
 (1) In general Subject to paragraph (2), the qualified financial institution shall deposit into the parallel account with respect to each eligible individual the following amounts: 
 (A) A dollar-for-dollar match for the first $500 contributed by the eligible individual into an Individual Development Account with respect to any taxable year of such individual.  
 (B) Any matching funds provided by State, local, or private sources in accordance with the matching ratio set by those sources.  
 (2) Timing of deposits A deposit of the amounts described in paragraph (1) shall be made into a parallel account— 
 (A) in the case of amounts described in paragraph (1)(A), not later than 30 days after the end of the calendar quarter during which the contribution described in such paragraph was made, and  
 (B) in the case of amounts described in paragraph (1)(B), not later than 2 business days after such amounts were provided.  
 (3) Cross reference 
 
 
 
  For allowance of tax credit for Individual Development Account subsidies, including matching funds, see section 45J of the Internal Revenue Code of 1986.  
 (c) Deposit of matching funds into individual development account of individual who has attained age 65 In the case of an Individual Development Account owner who attains the age of 65, the qualified financial institution shall deposit the funds in the parallel account with respect to such individual into the Individual Development Account of such individual on the later of— 
 (1) the day which is the 1-year anniversary of the deposit of such funds in the parallel account, or  
 (2) the first business day of the taxable year of such individual following the taxable year in which such individual attained age 65.  
 (d) Uniform accounting regulations To ensure proper recordkeeping and determination of the tax credit under section 45J of the Internal Revenue Code of 1986, the Secretary shall prescribe regulations with respect to accounting for matching funds in the parallel accounts.  
 (e) Regular reporting of accounts Any qualified financial institution shall report the balances in any Individual Development Account and parallel account of an individual on not less than an annual basis to such individual.  
 367. Withdrawal procedures 
 (a) Withdrawals for qualified expenses 
 (1) In general An Individual Development Account owner may withdraw funds in order to pay qualified expense distributions from such individual's— 
 (A) Individual Development Account, but only from funds which have been on deposit in such Account for at least 1 year, and  
 (B) parallel account, but only— 
 (i) from matching funds which have been on deposit in such parallel account for at least 1 year,  
 (ii) from earnings in such parallel account, after all matching funds described in clause (i) have been withdrawn, and  
 (iii) to the extent such withdrawal does not result in a remaining balance in such parallel account which is less than the remaining balance in the Individual Development Account after such withdrawal.  
 (2) Procedure Upon receipt of a withdrawal request which meets the requirements of paragraph (1), the qualified financial institution shall directly transfer the funds electronically to the distributees described in section 363(6)(A)(ii). If a distributee is not equipped to receive funds electronically, the qualified financial institution may issue such funds by paper check to the distributee.  
 (b) Withdrawals for nonqualified expenses An Individual Development Account owner may withdraw any amount of funds from the Individual Development Account for purposes other than to pay qualified expense distributions, but if, after such withdrawal, the amount in the parallel account of such owner (excluding earnings on matching funds) exceeds the amount remaining in such Individual Development Account, then such owner shall forfeit from the parallel account the lesser of such excess or the amount withdrawn.  
 (c) Withdrawals from accounts of noneligible individuals If the individual for whose benefit an Individual Development Account is established ceases to be an eligible individual, such account shall remain an Individual Development Account, but such individual shall not be eligible for any further matching funds under section 366(b)(1)(A) for contributions which are made to the Account during any taxable year when such individual is not an eligible individual.  
 (d) Effect of pledging account as security If, during any taxable year of the individual for whose benefit an Individual Development Account is established, that individual uses the Account, the individual's parallel account, or any portion thereof as security for a loan, the portion so used shall be treated as a withdrawal of such portion from the Individual Development Account for purposes other than to pay qualified expenses.  
 368. Certification and termination of qualified individual development account programs 
 (a) Certification procedures Upon establishing a qualified individual development account program under section 364, a qualified financial institution shall certify to the Secretary at such time and in such manner as may be prescribed by the Secretary and accompanied by any documentation required by the Secretary, that— 
 (1) the accounts described in subparagraphs (A) and (B) of section 364(b)(1) are operating pursuant to all the provisions of this subtitle, and  
 (2) the qualified financial institution agrees to implement an information system necessary to monitor the cost and outcomes of the qualified individual development account program.  
 (b) Authority To terminate qualified IDA program If the Secretary determines that a qualified financial institution under this subtitle is not operating a qualified individual development account program in accordance with the requirements of this subtitle (and has not implemented any corrective recommendations directed by the Secretary), the Secretary shall terminate such institution's authority to conduct the program. If the Secretary is unable to identify a qualified financial institution to assume the authority to conduct such program, then any funds in a parallel account established for the benefit of any individual under such program shall be deposited into the Individual Development Account of such individual as of the first day of such termination.  
 369. Reporting, monitoring, and evaluation 
 (a) Responsibilities of qualified financial institutions 
 (1) In general Each qualified financial institution that operates a qualified individual development account program under section 364 shall report annually to the Secretary within 90 days after the end of each calendar year on— 
 (A) the number of individuals making contributions into Individual Development Accounts and the amounts contributed,  
 (B) the amounts contributed into Individual Development Accounts by eligible individuals and the amounts deposited into parallel accounts for matching funds,  
 (C) the amounts withdrawn from Individual Development Accounts and parallel accounts, and the purposes for which such amounts were withdrawn,  
 (D) the balances remaining in Individual Development Accounts and parallel accounts, and  
 (E) such other information needed to help the Secretary monitor the effectiveness of the qualified individual development account program (provided in a non-individually-identifiable manner).  
 (2) Additional reporting requirements Each qualified financial institution that operates a qualified individual development account program under section 364 shall report at such time and in such manner as the Secretary may prescribe any additional information that the Secretary requires to be provided for purposes of administering and supervising the qualified individual development account program. This additional data may include, without limitation, identifying information about Individual Development Account owners, their Accounts, additions to the Accounts, and withdrawals from the Accounts.  
 (b) Responsibilities of the secretary 
 (1) Monitoring protocol Not later than 12 months after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Health and Human Services, shall develop and implement a protocol and process to monitor the cost and outcomes of the qualified individual development account programs established under section 364.  
 (2) Annual reports For each year after 2005, the Secretary shall submit a progress report to Congress on the status of such qualified individual development account programs. Such report shall, to the extent data are available, include from a representative sample of qualified individual development account programs information on— 
 (A) the characteristics of participants, including age, gender, race or ethnicity, marital status, number of children, employment status, and monthly income,  
 (B) deposits, withdrawals, balances, uses of Individual Development Accounts, and participant characteristics,  
 (C) the characteristics of qualified individual development account programs, including match rate, economic education requirements, permissible uses of accounts, staffing of programs in full time employees, and the total costs of programs, and  
 (D) process information on program implementation and administration, especially on problems encountered and how problems were solved.  
 (3) Reauthorization report on cost and outcomes of idas 
 (A) In general Not later than July 1, 2008, the Secretary of the Treasury shall submit a report to Congress and the chairmen and ranking members of the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Ways and Means, the Committee on Banking and Financial Services, and the Committee on Education and the Workforce of the House of Representatives, in which the Secretary shall— 
 (i) summarize the previously submitted annual reports required under paragraph (2),  
 (ii) from a representative sample of qualified individual development account programs, include an analysis of— 
 (I) the economic, social, and behavioral outcomes,  
 (II) the changes in savings rates, asset holdings, and household debt, and overall changes in economic stability,  
 (III) the changes in outlooks, attitudes, and behavior regarding savings strategies, investment, education, and family,  
 (IV) the integration into the financial mainstream, including decreased reliance on alternative financial services, and increase in acquisition of mainstream financial products, and  
 (V) the involvement in civic affairs, including neighborhood schools and associations, associated with participation in qualified individual development account programs, 
 (iii) from a representative sample of qualified individual development account programs, include a comparison of outcomes associated with such programs with outcomes associated with other Federal Government social and economic development programs, including asset building programs, and  
 (iv) make recommendations regarding the reauthorization of the qualified individual development account programs, including— 
 (I) recommendations regarding reforms that will improve the cost and outcomes of the such programs, including the ability to help low income families save and accumulate productive assets,  
 (II) recommendations regarding the appropriate levels of subsidies to provide effective incentives to financial institutions and Account owners under such programs, and  
 (III) recommendations regarding how such programs should be integrated into other Federal poverty reduction, asset building, and community development policies and programs.  
 (B) Authorization There is authorized to be appropriated $2,500,000, for carrying out the purposes of this paragraph.  
 (4) Use of accounts in rural areas encouraged The Secretary shall develop methods to encourage the use of Individual Development Accounts in rural areas.  
 370. Authorization of appropriations There is authorized to be appropriated to the Secretary $1,000,000 for fiscal year 2005 and for each fiscal year through 2013, for the purposes of implementing this subtitle, including the reporting, monitoring, and evaluation required under section 369, to remain available until expended.  
 371. Matching funds for individual development accounts provided through a tax credit for qualified financial institutions 
 (a) In general Subpart D of part IV of subchapter A of chapter 1 (relating to business related credits) is amended by adding at the end the following new section: 
 
 45J. Individual development account investment credit 
 (a) Determination of amount For purposes of section 38, the individual development account investment credit determined under this section with respect to any eligible entity for any taxable year is an amount equal to the individual development account investment provided by such eligible entity during the taxable year under an individual development account program established under section 364 of the Savings for Working Families Act of 2005.  
 (b) Applicable tax For the purposes of this section, the term applicable tax means the excess (if any) of— 
 (1) the tax imposed under this chapter (other than the taxes imposed under the provisions described in subparagraphs (C) through (Q) of section 26(b)(2)), over  
 (2) the credits allowable under subpart B (other than this section) and subpart D of this part.  
 (c) Individual development account investment For purposes of this section, the term individual development account investment means, with respect to an individual development account program in any taxable year, an amount equal to the sum of— 
 (1) the aggregate amount of dollar-for-dollar matches under such program under section 366(b)(1)(A) of the Savings for Working Families Act of 2005 for such taxable year, plus  
 (2) $50 with respect to each Individual Development Account maintained— 
 (A) as of the end of such taxable year, but only if such taxable year is within the 7-taxable-year period beginning with the taxable year in which such Account is opened, and  
 (B) with a balance of not less than $100 (other than the taxable year in which such Account is opened).  
 (d) Eligible entity For purposes of this section, except as provided in regulations, the term eligible entity means a qualified financial institution.  
 (e) Other definitions For purposes of this section, any term used in this section and also in the Savings for Working Families Act of 2005 shall have the meaning given such term by such Act.  
 (f) Denial of double benefit 
 (1) In general No deduction or credit (other than under this section) shall be allowed under this chapter with respect to any expense which— 
 (A) is taken into account under subsection (c)(1)(A) in determining the credit under this section, or  
 (B) is attributable to the maintenance of an Individual Development Account.  
 (2) Determination of amount Solely for purposes of paragraph (1)(B), the amount attributable to the maintenance of an Individual Development Account shall be deemed to be the dollar amount of the credit allowed under subsection (c)(l)(B) for each taxable year such Individual Development Account is maintained.  
 (g) Credit may be transferred 
 (1) In general An eligible entity may transfer any credit allowable to the eligible entity under subsection (a) to any person other than to another eligible entity which is exempt from tax under this title. The determination as to whether a credit is allowable shall be made without regard to the tax-exempt status of the eligible entity.  
 (2) Consent required for revocation Any transfer under paragraph (1) may be revoked only with the consent of the Secretary.  
 (h) Regulations The Secretary may prescribe such regulations as may be necessary or appropriate to carry out this section, including 
 (1) such regulations as necessary to insure that any credit described in subsection (g)(1) is claimed once and not retransferred by a transferee, and  
 (2) regulations providing for a recapture of the credit allowed under this section (notwithstanding any termination date described in subsection (i)) in cases where there is a forfeiture under section 367(b) of the Savings for Working Families Act of 2005 in a subsequent taxable year of any amount which was taken into account in determining the amount of such credit.  
 (i) Application of section 
 (1) In general This section shall apply to any expenditure made in any taxable year ending after December 31, 2005, and beginning on or before January 1, 2013, with respect to any Individual Development Account which— 
 (A) is opened before January 1, 2013, and  
 (B) as determined by the Secretary, when added to all of the previously opened Individual Development Accounts, does not exceed— 
 (i) 100,000 Accounts if opened after December 31, 2005, and before January 1, 2007,  
 (ii) an additional 100,000 Accounts if opened after December 31, 2006, and before January 1, 2009, but only if, except as provided in paragraph (4), the total number of Accounts described in clause (i) are opened and the Secretary determines that such Accounts are being reasonably and responsibly administered, and  
 (iii) an additional 100,000 Accounts if opened after December 31, 2008, and before January 1, 2013, but only if the total number of Accounts described in clauses (i) and (ii) are opened and the Secretary makes a determination described in paragraph (2). Notwithstanding the preceding sentence, this section shall apply to amounts which are described in subsection (c)(1)(A) and which are timely deposited into a parallel account during the 30-day period following the end of last taxable year beginning before January 1, 2013. 
 (2) Determination with respect to third group of accounts A determination is described in this paragraph if the Secretary determines that— 
 (A) substantially all of the previously opened Accounts have been reasonably and responsibly administered prior to the date of the determination,  
 (B) the individual development account programs have increased net savings of participants in the programs,  
 (C) participants in the individual development account programs have increased Federal income tax liability and decreased utilization of Federal assistance programs relative to similarly situated individuals that did not participate in the individual development account programs, and  
 (D) the sum of the estimated increased Federal tax liability and reduction of Federal assistance program benefits to participants in the individual development account programs is greater than the cost of the individual development account programs to the Federal government.  
 (3) Determination of limitation The limitation on the number of Individual Development Accounts under paragraph (1)(B) shall be allocated by the Secretary among qualified individual development account programs selected by the Secretary and, in the case of the limitation under clause (iii) of such paragraph, shall be equally divided among the States.  
 (4) Special rule if smaller number of accounts are opened For purposes of paragraph (1)(B)(ii)— 
 (i) In general If less than 100,000 Accounts are opened before January 1, 2007, such paragraph shall be applied by substituting “applicable number of Accounts' for ‘100,000 Accounts'.  
(ii)Applicable numberFor purposes of clause (i), the applicable number equals the lesser of— 
(I)75,000, or  
(II)3 times the number of Accounts opened before January 1, 2007. .  
 (b) Credit treated as business credit Section 38(b) (relating to current year business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
 (20) the individual development account investment credit determined under section 45J(a). .  
 (c) Conforming amendment The table of sections for subpart C of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 45J. Individual development account investment credit. .  
 (d) Report regarding account maintenance fees The Secretary of the Treasury shall study the adequacy of the amount specified in section 45J(c)(2) of the Internal Revenue Code of 1986 (as added by this section). Not later than December 31, 2009, the Secretary of the Treasury shall report the findings of the study described in the preceding sentence to Congress.  
 (f) Effective date The amendments made by this section shall apply to taxable years ending after December 31, 2004.  
 372. Account funds disregarded for purposes of certain means-tested federal programs Notwithstanding any other provision of Federal law (other than the Internal Revenue Code of 1986) that requires consideration of 1 or more financial circumstances of an individual, for the purpose of determining eligibility to receive, or the amount of, any assistance or benefit authorized by such provision to be provided to or for the benefit of such individual, any amount (including earnings thereon) in any Individual Development Account of such individual and any matching deposit made on behalf of such individual (including earnings thereon) in any parallel account shall be disregarded for such purpose with respect to any period during which such individual maintains or makes contributions into such Individual Development Account.  
 F Management of exempt organizations 
 381. Authorization of appropriations 
 (a) In general There is authorized to be appropriated to the Secretary of the Treasury $80,000,000 for each fiscal year to carry out the administration of exempt organizations by the Internal Revenue Service.  
 (b) Implementation of section 527 There is authorized to be appropriated to the Secretary of the Treasury $3,000,000 to carry out the provisions of Public Laws 106–230 and 107–276 relating to section 527 of the Internal Revenue Code of 1986.  
 G Compassion capital fund 
 391. Support for nonprofit community-based organizations; department of health and human services 
 (a) Support for nongovernmental organizations The Secretary of Health and Human Services (referred to in this section as the Secretary) may award grants to and enter into cooperative agreements with nongovernmental organizations, to— 
 (1) provide technical assistance for community-based organizations, which may include— 
 (A) grant writing and grant management assistance, which may include assistance provided through workshops and other guidance;  
 (B) legal assistance with incorporation;  
 (C) legal assistance to obtain tax-exempt status; and  
 (D) information on, and referrals to, other nongovernmental organizations that provide expertise in accounting, on legal issues, on tax issues, in program development, and on a variety of other organizational topics;  
 (2) provide information and assistance for community-based organizations on capacity building;  
 (3) provide for community-based organizations information on and assistance in identifying and using best practices for delivering assistance to persons, families, and communities in need;  
 (4) provide information on and assistance in utilizing regional intermediary organizations to increase and strengthen the capabilities of nonprofit community-based organizations;  
 (5) assist community-based organizations in replicating social service programs of demonstrated effectiveness; and  
 (6) encourage research on the best practices of social service organizations.  
 (b) Support for states The Secretary— 
 (1) may award grants to and enter into cooperative agreements with States and political subdivisions of States to provide seed money to establish State and local offices of faith-based and community initiatives; and  
 (2) shall provide technical assistance to States and political subdivisions of States in administering the provisions of this Act.  
 (c) Applications To be eligible to receive a grant or enter into a cooperative agreement under this section, a nongovernmental organization, State, or political subdivision shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
 (d) Limitation In order to widely disburse limited resources, no community-based organization (other than a direct recipient of a grant or cooperative agreement from the Secretary) may receive more than 1 grant or cooperative agreement under this section for the same purpose.  
 (e) Authorization of appropriations There are authorized to be appropriated to carry out this section $85,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2009.  
 (f) Definition In this section, the term community-based organization means a nonprofit corporation or association that has— 
 (1) not more than 6 full-time equivalent employees who are engaged in the provision of social services; or  
 (2) a current annual budget (current as of the date the entity seeks assistance under this section) for the provision of social services, compiled and adopted in good faith, of less than $450,000.  
 392. Support for nonprofit community-based organizations; corporation for national and community service 
 (a) Support for nongovernmental organizations The Corporation for National and Community Service (referred to in this section as the Corporation) may award grants to and enter into cooperative agreements with nongovernmental organizations and State Commissions on National and Community Service established under section 178 of the National and Community Service Act of 1990 (42 U.S.C. 12638), to— 
 (1) provide technical assistance for community-based organizations, which may include— 
 (A) grant writing and grant management assistance, which may include assistance provided through workshops and other guidance;  
 (B) legal assistance with incorporation;  
 (C) legal assistance to obtain tax-exempt status; and  
 (D) information on, and referrals to, other nongovernmental organizations that provide expertise in accounting, on legal issues, on tax issues, in program development, and on a variety of other organizational topics;  
 (2) provide information and assistance for community-based organizations on capacity building;  
 (3) provide for community-based organizations information on and assistance in identifying and using best practices for delivering assistance to persons, families, and communities in need;  
 (4) provide information on and assistance in utilizing regional intermediary organizations to increase and strengthen the capabilities of community-based organizations;  
 (5) assist community-based organizations in replicating social service programs of demonstrated effectiveness; and  
 (6) encourage research on the best practices of social service organizations.  
 (b) Applications To be eligible to receive a grant or enter into a cooperative agreement under this section, a nongovernmental organization, State Commission, State, or political subdivision shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require.  
 (c) Limitation In order to widely disburse limited resources, no community-based organization (other than a direct recipient of a grant or cooperative agreement from the Secretary) may receive more than 1 grant or cooperative agreement under this section for the same purpose.  
 (d) Authorization of appropriations There are authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2009.  
 (e) Definition In this section, the term community-based organization means a nonprofit corporation or association that has— 
 (1) not more than 6 full-time equivalent employees who are engaged in the provision of social services; or  
 (2) a current annual budget (current as of the date the entity seeks assistance under this section) for the provision of social services, compiled and adopted in good faith, of less than $450,000.  
 393. Support for nonprofit community-based organizations; department of justice 
 (a) Support for nongovernmental organizations The Attorney General may award grants to and enter into cooperative agreements with nongovernmental organizations, to— 
 (1) provide technical assistance for community-based organizations, which may include— 
 (A) grant writing and grant management assistance, which may include assistance provided through workshops and other guidance;  
 (B) legal assistance with incorporation;  
 (C) legal assistance to obtain tax-exempt status; and  
 (D) information on, and referrals to, other nongovernmental organizations that provide expertise in accounting, on legal issues, on tax issues, in program development, and on a variety of other organizational topics;  
 (2) provide information and assistance for community-based organizations on capacity building;  
 (3) provide for community-based organizations information on and assistance in identifying and using best practices for delivering assistance to persons, families, and communities in need;  
 (4) provide information on and assistance in utilizing regional intermediary organizations to increase and strengthen the capabilities of nonprofit community-based organizations;  
 (5) assist community-based organizations in replicating social service programs of demonstrated effectiveness; and  
 (6) encourage research on the best practices of social service organizations.  
 (b) Applications To be eligible to receive a grant or enter into a cooperative agreement under this section, a nongovernmental organization, State, or political subdivision shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require.  
 (c) Limitation In order to widely disburse limited resources, no community-based organization (other than a direct recipient of a grant or cooperative agreement from the Attorney General) may receive more than 1 grant or cooperative agreement under this section for the same purpose.  
 (d) Authorization of appropriations There are authorized to be appropriated to carry out this section $35,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2009.  
 (e) Definition In this section, the term community-based organization means a nonprofit corporation or association that has— 
 (1) not more than 6 full-time equivalent employees who are engaged in the provision of social services; or  
 (2) a current annual budget (current as of the date the entity seeks assistance under this section) for the provision of social services, compiled and adopted in good faith, of less than $450,000.  
 394. Support for nonprofit community-based organizations; department of housing and urban development 
 (a) Support for nongovernmental organizations The Secretary of Housing and Urban Development (referred to in this section the Secretary) may award grants to and enter into cooperative agreements with nongovernmental organizations, to— 
 (1) provide technical assistance for community-based organizations, which may include— 
 (A) grant writing and grant management assistance, which may include assistance provided through workshops and other guidance;  
 (B) legal assistance with incorporation;  
 (C) legal assistance to obtain tax-exempt status; and  
 (D) information on, and referrals to, other nongovernmental organizations that provide expertise in accounting, on legal issues, on tax issues, in program development, and on a variety of other organizational topics;  
 (2) provide information and assistance for community-based organizations on capacity building;  
 (3) provide for community-based organizations information on and assistance in identifying and using best practices for delivering assistance to persons, families, and communities in need;  
 (4) provide information on and assistance in utilizing regional intermediary organizations to increase and strengthen the capabilities of community-based organizations;  
 (5) assist community-based organizations in replicating social service programs of demonstrated effectiveness; and  
 (6) encourage research on the best practices of social service organizations.  
 (b) Applications To be eligible to receive a grant or enter into a cooperative agreement under this section, a nongovernmental organization, State, or political subdivision shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
 (c) Limitation In order to widely disburse limited resources, no community-based organization (other than a direct recipient of a grant or cooperative agreement from the Secretary) may receive more than 1 grant or cooperative agreement under this section for the same purpose.  
 (d) Authorization of appropriations There are authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2009.  
 (e) Definition In this section, the term community-based organization means a nonprofit corporation or association that has— 
 (1) not more than 6 full-time equivalent employees who are engaged in the provision of social services; or  
 (2) a current annual budget (current as of the date the entity seeks assistance under this section) for the provision of social services, compiled and adopted in good faith, of less than $450,000.  
 395. Coordination The Secretary of Health and Human Services, the Corporation for National and Community Service, the Attorney General, and the Secretary of Housing and Urban Development shall coordinate their activities under this subtitle to ensure— 
 (1) nonduplication of activities under this subtitle; and  
 (2) an equitable distribution of resources under this subtitle.  
 H Maternity group homes 
 399. Maternity group homes 
 (a) Contract for evaluation Part B of the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) is amended by adding at the end the following: 
 
 323. Contract for evaluation 
 (a) In general The Secretary shall enter into a contract with a public or private entity for an evaluation of the maternity group homes that are supported by grant funds under this Act.  
 (b) Information The evaluation described in subsection (a) shall include the collection of information about the relevant characteristics of individuals who benefit from maternity group homes such as those that are supported by grant funds under this Act and what services provided by those maternity group homes are most beneficial to such individuals.  
 (c) Report Not later than 2 years after the date on which the Secretary enters into a contract for an evaluation under subsection (a), and biennially thereafter, the entity conducting the evaluation under this section shall submit to Congress a report on the status, activities, and accomplishments of maternity group homes that are supported by grant funds under this Act. .  
 (b) Authorization of appropriations Section 388 of the Runaway and Homeless Youth Act (42 U.S.C. 5751) is amended— 
 (1) in subsection (a)(1)— 
 (A) by striking There and inserting the following: 
 
 (A) In general There ;  
 (B) in subparagraph (A), as redesignated, by inserting and the purpose described in subparagraph (B) after other than part E; and  
 (C) by adding at the end the following: 
 
 (B) Maternity group homes There is authorized to be appropriated, for maternity group homes eligible for assistance under section 322(a)(1)— 
 (i) $33,000,000 for fiscal year 2006; and  
 (ii) such sums as may be necessary for fiscal year 2007. ; and  
 (2) in subsection (a)(2)(A), by striking paragraph (1) and inserting paragraph (1)(A).  
 
